EXECUTION VERSION

CREDIT AGREEMENT

Dated as of
December 21, 2005

among

INTERPOOL CONTAINER FUNDING II, SRL,
as the Borrower

INTERPOOL, INC.,
as the Parent Guarantor

FORTIS CAPITAL CORP.,
as the Agent

and

THE LENDERS NAMED HEREIN

TABLE OF CONTENTS

Page

SECTION 1. DEFINITIONS; RULES OF INTERPRETATION. 1


  Section 1.1 Definitions 1


  Section 1.2 Rules of Interpretation 37


SECTION 2. THE CREDIT LOAN. 38


  Section 2.1 Commitments to Make Credit Loans 38


  Section 2.2 The Notes 40


  Section 2.3 Principal Payments on the Notes 40


  Section 2.4 Interest on the Credit Loan 41


  Section 2.5 Revolving Credit Facility/Term Loan Facility 42


  Section 2.6 Fees 42


  Section 2.7 Prepayments 42


  Section 2.8 Illegality or Impossibility 43


  Section 2.9 Additional Costs and Expenses; Reserve Charge; Capital
Requirements 44


  Section 2.10 The Agent's or Lender's Certificates 46


  Section 2.11 Subordination of Class B Notes; Pro Rata Treatment of Notes of
Same Class 46


  Section 2.12 Funding of Credit Loans 47


  Section 2.13 Obligations Several 47


  Section 2.14 Replacement of an Affected Lender 47


  Section 2.15 Form and Terms of Payment 48


  Section 2.16 Funding Losses 48


  Section 2.17 Payments Free and Clear of Taxes 49


  Section 2.18 Trust Account 50


  Section 2.19 Restricted Cash Account 55


  Section 2.20 Investments 56


  Section 2.21 Purchase of Class A Notes 56


SECTION 3. REPRESENTATIONS AND WARRANTIES. 57


  Section 3.1 Corporate Existence and Good Standing, Etc. 57


  Section 3.2 Corporate Power; Consents; Absence of Conflict with Other
Agreements, Etc. 57


  Section 3.3 Title to Properties 58


  Section 3.4 Financial Statements 58


  Section 3.5 No Material Changes, Etc. 58


  Section 3.6 Litigation 58


  Section 3.7 No Materially Adverse Contracts, Etc. 58


  Section 3.8 Compliance with Other Instruments, Laws, Etc. 59


  Section 3.9 Tax Status 59


  Section 3.10 Compliance with ERISA 59


  Section 3.11 Environmental Matters 59


  Section 3.12 No Default 61


  Section 3.13 Patents, Copyrights, Permits, Trademarks, Licenses and Leases 61


  Section 3.14 Use of Proceeds 61


  Section 3.15 Capitalization 61


  Section 3.16 Subsidiaries 61


  Section 3.17 Holding Company and Investment Company Acts 61


  Section 3.18 Pension Plans 62


  Section 3.19 Disclosure 62


  Section 3.20 Title to Lease and Container 62


  Section 3.21 First Lien 62


  Section 3.22 Survival of Representations and Warranties, Etc. 62


  Section 3.23 Waiver of Immunity 63


  Section 3.24 Eligible Leases; Eligible Container 63


  Section 3.25 Borrowing for Own Benefit 63


  Section 3.26 Foreign Assets Control Regulations 63


  Section 3.27 Debt for Tax 63


  Section 3.28 Post Closing Leases 63


SECTION 4. CONDITIONS TO CLOSING ON CLOSING DATE. 64


  Section 4.1 Request for Funds 64


  Section 4.2 Representations and Warranties 64


  Section 4.3 Performance; No Default 64


  Section 4.4 Delivery of Officer's Certificate 64


  Section 4.5 Legality; Consents 64


  Section 4.6 Delivery of Loan Documents 64


  Section 4.7 Delivery of Charter and Other Documents 64


  Section 4.8 Opinions of the Borrower's, Parent Guarantor's, Servicer's and
Interpool Limited's Counsel 65


  Section 4.9 Security Documents 65


  Section 4.10 Proceedings and Documents 65


  Section 4.11 Compliance Certificate 65


  Section 4.12 No Material Adverse Changes, Etc. 66


  Section 4.13 Evidence of Insurance 66


  Section 4.14 Litigation 66


  Section 4.15 Fees 66


  Section 4.16 No Defaults; Absence of Material Adverse Change 66


  Section 4.17 Lockbox Agreement and Intercreditor Agreement 66


  Section 4.18 Availability of Funding 66


  Section 4.19 [Reserved] 66


  Section 4.20 Officer Certificate 66


  Section 4.21 Eligible Leases 67


  Section 4.22 Solvency Certificate 67


  Section 4.23 CAI Notice of Assignment 67


  Section 4.24 Container Management System 67


  Section 4.25 Repayment of Indebtedness 67


  Section 4.26 Asset Conveyances 67


  Section 4.27 Tax Opinion 67


SECTION 5. CONDITIONS TO EACH FUNDING DATE. 67


  Section 5.1 Representations and Warranties 68


  Section 5.2 No Default; Expiration of Revolving Credit Period 68


  Section 5.3 Compliance Certificate 68


  Section 5.4 Security Documents 68


  Section 5.5 Copies of Purchase Documentation, Invoices, Bills of Sale and
Other Title Documents 68


SECTION 6. AFFIRMATIVE COVENANTS. 69


  Section 6.1 Punctual Payment 69


  Section 6.2 Location of Office 69


  Section 6.3 Records and Accounts; Collateral Tracking System 69


  Section 6.4 Financial Statements, Certificates and Information 69


  Section 6.5 Business and Corporate Existence 71


  Section 6.6 Payment of Taxes 71


  Section 6.7 Maintenance of Property 71


  Section 6.8 Insurance 72


  Section 6.9 Inspection of Properties and Books 73


  Section 6.10 Licenses and Permits 73


  Section 6.11 Notice of Material Claims and Litigation 73


  Section 6.12 Further Assurances 74


  Section 6.13 Pension Plans 74


  Section 6.14 Environmental and Safety Matters 74


  Section 6.15 Payment of Wages 75


  Section 6.16 Notice of Default 76


  Section 6.17 OFAC 76


  Section 6.18 Possession of Eligible Container 76


  Section 6.19 Interest Rate Hedge Agreements 76


  Section 6.20 UNIDROIT Convention 79


  Section 6.21 Separate Identity 79


  Section 6.22 Investment Company 79


  Section 6.23 United States Tax Election 79


  Section 6.24 Independent Quotaholder 79


  Section 6.25 Intercreditor Delivery 79


  Section 6.26 Tax Elections and Filings 79


  Section 6.27 Post Closing Lease 80


SECTION 7. NEGATIVE COVENANTS. 80


  Section 7.1 Liens 80


  Section 7.2 Maximum Funded Debt to Tangible Net Worth 81


  Section 7.3 Minimum Tangible Net Worth 81


  Section 7.4 Fixed Charge Coverage Ratio 81


  Section 7.5 Additional Financial Covenants 81


  Section 7.6 Distributions 81


  Section 7.7 Merger, Consolidation or Sale of Assets, Etc. 81


  Section 7.8 [Reserved] 83


  Section 7.9 ERISA 83


  Section 7.10 Public Utility Holding Company 83


  Section 7.11 Transactions with Affiliates 83


  Section 7.12 Dispositions of Collateral 83


  Section 7.13 Other Indebtedness 84


  Section 7.14 Charter Documents 84


  Section 7.15 Capital Expenditures 84


  Section 7.16 Permitted Activities 84


  Section 7.17 United States Tax Election 84


  Section 7.18 Amendment to or Waiver of Loan Documents 84


  Section 7.19 CAI Agreement 85


SECTION 8. EVENTS OF DEFAULT. 85


SECTION 9. REMEDIES. 89


SECTION 10. NOTICE AND WAIVERS OF DEFAULT. 91


  Section 10.1 Notice of Default 91


  Section 10.2 Waivers of Default 91


SECTION 11. SET OFF. 91


SECTION 12. SECURITY AND DISCHARGE. 92


SECTION 13. THE AGENT. 93


  Section 13.1 Appointment 93


  Section 13.2 Delegation of Duties 93


  Section 13.3 Exculpatory Provisions 93


  Section 13.4 Reliance by Agent 94


  Section 13.5 Notice of Default 94


  Section 13.6 Non-Reliance on Agent and Other Lenders 94


  Section 13.7 Indemnification 95


  Section 13.8 Failure to Act 96


  Section 13.9 The Agent in Its Individual Capacity 96


  Section 13.10 Successor Agent 96


  Section 13.11 Exercise of Remedies Under Security Documents 97


  Section 13.12 Standard of Care 97


  Section 13.13 Dealing with the Lenders 97


  Section 13.14 Duties Not to be Increased 97


  Section 13.15 Performance of Obligations 98


  Section 13.16 Appointment of a Separate Agent 98


SECTION 14. EXPENSES AND INDEMNITIES. 98


SECTION 15. SURVIVAL OF COVENANTS, ETC. 99


SECTION 16. PARTIES IN INTEREST; SUCCESSORS AND ASSIGNS. 99


SECTION 17. NOTICES, ETC. 102


SECTION 18. MISCELLANEOUS. 103


SECTION 19. ENTIRE AGREEMENT, ETC. 103


SECTION 20. CONSENTS, AMENDMENTS, WAIVERS, ETC. 103


SECTION 21. WAIVER OF JURY TRIAL. 104


SECTION 22. SUBMISSION TO JURISDICTION; WAIVERS. 104


SECTION 23. ACKNOWLEDGEMENTS. 106


SECTION 24. CONFIDENTIALITY. 106


SECTION 25. CERTAIN SPECIAL PROVISIONS. 106


SECTION 26. DOLLAR DENOMINATED TRANSACTION. 107


SECTION 27. Limitation on Damages. 108


SECTION 28. MARCH 15, 2005 CREDIT AGREEMENT. 108


EXHIBITS AND SCHEDULES

Exhibit A Form of Class A Note

Exhibit B Form of Class B Note

Exhibit C Form of Borrowing Notice

Exhibit D Form of CAI Notice of Assignment

Exhibit E-1 Form of Opinion of Borrower Counsel

Exhibit E-2 Form of Opinion of Seller/Servicer/Interpool Containers Counsel

Exhibit F Form of Opinion of Parent Guarantor Counsel

Exhibit G Form of Servicing Agreement

Exhibit H Form of Compliance Certificate

Exhibit I Form of Assignment and Acceptance

Exhibit J Form of Security Agreement

Exhibit K-1 Form of Parent Guaranty

Exhibit K-2 Form of Performance Guaranty

Exhibit L Form of Contribution and Sale Agreement

Exhibit M Form of Lockbox Agreement

Exhibit N Form of Intercreditor and Lockbox Administration Agreement


Schedule 3.16 Subsidiaries of Parent Company

Schedule 4 Funding Commitments of Lender and Payment Instructions

Schedule 4.16 Leases with No Original

Schedule 5 Post Revolving Period Advance Rate

Schedule 6 Post Closing Leases

CREDIT AGREEMENT

           This CREDIT AGREEMENT (as amended, modified or supplemented in
accordance with the terms hereof, the “Agreement”), dated as of December 21,
2005, is among INTERPOOL CONTAINER FUNDING II, SRL, a society with restricted
liability organized under the Societies with Restricted Liabilities Act, 1995-7
(together with its successors and permitted assigns, the Borrower), INTERPOOL,
INC., a corporation organized under the laws of the State of Delaware (together
with its successors and permitted assigns, the Parent Guarantor), the banks and
other financial institutions whose signatures appear at the end of this
Agreement or that join this Agreement as Lender parties from time to time (each
individually, a Lender and collectively, the Lenders) and FORTIS CAPITAL CORP.,
a company organized under the laws of the State of Connecticut, as
administrative agent for the Lenders and as “representative” (as referred to in
the UCC) (in such capacity, the Agent).

           WHEREAS, the Borrower has requested, and the Lenders have agreed to
provide on the terms and conditions set forth herein, a credit facility which
provides for revolving credit loans and term loans to the Borrower for the
purposes set forth in Section 3.14;

           NOW THEREFORE, IT IS HEREBY DECLARED AND AGREED AS FOLLOWS:

SECTION 1. DEFINITIONS; RULES OF INTERPRETATION.


           Section 1.1     Definitions. The following terms shall have the
meanings respectively assigned to them below in this Section 1 or in the
provisions of this Agreement referred to below:

           Additional Container. This term shall have the meaning set forth in
the Contribution and Sale Agreement.

           Adjusted EBIT Ratio. With respect to the Borrower as of the last day
of each fiscal quarter, the ratio of (i) EBIT of the Borrower for the four
fiscal quarters then ended, to (ii) the excess of (x) the Interest Expense of
the Borrower for the four fiscal quarters then ended, over (y) for the period
from the Closing Date to and including September 30, 2006, that portion of the
Interest Expense of the Borrower for the four fiscal quarters then ended that
was accrued with respect to the Class B Notes (if any) and thereafter, zero. For
each of the first four fiscal quarters that end subsequent to the Closing Date,
the Adjusted EBIT Ratio of the Borrower will be calculated as follows:

  (1) for the fiscal quarter ended December 31, 2005, the EBIT and Interest
Expense of Interpool Container Funding, SRL for the four most recently completed
fiscal quarters ending on December 31, 2005 will be utilized;


  (2) for the fiscal quarter ending March 31, 2006, the EBIT and Interest
Expense of the Borrower for the fiscal quarter then ended will be utilized in
addition to the EBIT and Interest Expense of Interpool Container Funding, SRL
for the three most recently completed fiscal quarters ending on December 31,
2005;


  (3) for the fiscal quarter ended June 30, 2006, the EBIT and Interest Expense
of the Borrower for each of the two most recently completed fiscal quarters will
be utilized in addition to the EBIT and Interest Expense of Interpool Container
Funding, SRL for each of the two fiscal quarters ending on December 31, 2005;
and


  (4) for the fiscal quarter ended September 30, 2006, the EBIT and Interest
Expense of the Borrower for each of the three most recently completed fiscal
quarters will be utilized in addition to the EBIT and Interest Expense of
Interpool Container Funding SRL for the fiscal quarter ended on December 31,
2005.


           Affiliate. With respect to any specified Person, any other Person (i)
which directly or indirectly controls, or whose directors or officers directly
or indirectly control, or is controlled by, or is under common control with,
such specified Person, (ii) which beneficially owns or holds, or whose directors
or officers beneficially own or hold, 5% or more of any class of the Voting
Stock (or, in the case of an entity that is not a corporation, 5% of the Equity
Interest) of such specified Person, or (iii) 5% or more of the Voting Stock (or,
in the case of an entity that is not a corporation, 5% of the equity interest)
of which is owned or held by such specified Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract, or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

           Agent. Fortis Capital Corp., a company organized under the laws of
the State of Connecticut, acting in the capacity of administrative agent and as
“representative” (as referred to in the UCC) for itself and the other Lenders
under this Agreement, and any other banking institution succeeding to and for
the time being acting in such capacity.

           Agent Fee. The amount set forth in the Agent Fee Letter.

           Agent Fee Letter. The Agent Fee Letter, dated as of December 21,
2005, among the Borrower, the Parent Guarantor and the Agent.

           Aggregate Class A Note Principal Balance. As of any date of
determination, an amount equal to the sum of the then unpaid principal balance
of all Class A Notes.

           Aggregate Class B Note Principal Balance. As of any date of
determination, an amount equal to the sum of the then unpaid principal balance
of all Class B Notes.

           Aggregate Commitments. As of any date of determination, an amount
equal to the sum of the Commitment Amounts in effect from time to time with
respect to all of the Class A Lenders.

           Aggregate Finance Lease Value. As of any date of determination, an
amount equal to the sum of the Finance Lease Values of all Eligible Leases then
subject to the Lien created by the Security Agreement and that is perfected and
of first priority, subject only to Permitted Liens.

           Aggregate Maximum Guaranteed Payment. This term shall have the
meaning set forth in the Parent Guaranty.

           Aggregate Net Book Value. As of any date of determination, an amount
equal to the sum of the then Net Book Values of all Eligible Containers not then
subject to a Finance Lease.

           Aggregate Note Principal Balance. As of any date of determination, an
amount equal to the sum of the then unpaid principal balances of all Class A
Notes and all Class B Notes.

           Agreement. This Credit Agreement, together with all Exhibits and
Schedules hereto, as originally executed, or if amended, restated, modified or
supplemented from time to time, as so amended, restated, modified or
supplemented.

           Applicable Law. With reference to any Person, all laws, statutes,
regulations, ordinances, treaties, judgments, decrees, injunctions, writs and
orders of any court, governmental agency or authority and rules, regulations,
orders, directives, licenses and permits of any Governmental Authority
applicable to such Person or its property or in respect of its operations.

           Asset Base Certificate. This term shall have the meaning set forth in
the Servicing Agreement.

           Authorized Officer. Any person holding the title of Chairman, Chief
Executive Officer, President, Chief Financial Officer, Controller or Treasurer
(or other authorized officer performing the functions thereof).

           Availability. With respect to any Class A Lender as of any date of
determination, an amount equal to the lesser of (i) its then Unused Commitment
and (ii) the product of (x) the Commitment Percentage of such Class A Lender and
(y) the Class A Asset Base (calculated after giving effect to the addition of
the Eligible Containers and/or Eligible Leases to be acquired with the proceeds
of such Credit Loan).

           Borrower. Interpool Container Funding II, SRL, a society with
restricted liability organized under the laws of Barbados, and its successors
and permitted assigns.

           Borrower Expenses. With respect to any Collection Period, an amount
equal to the overhead and other selling, general and administrative expenses of
the Borrower (other than the amounts that are expressly excluded below) payable
during such Collection Period (including costs and expenses permitted to be paid
by the Servicer, on behalf of the Borrower, in connection with the conduct of
the Borrower’s business), in each case determined on a cash basis, including,
but not limited to, all of the following, in each case to the extent incurred
by, or on behalf of, the Borrower:

             (A)     administration expenses of the Borrower including, without
limitation, any fees and expenses payable by the Borrower with respect to the
SRL Assets (as such term is defined in the Lockbox Agreement) in accordance with
Section 5.1 of the Lockbox Agreement;


             (B)     accounting and audit expenses of the Borrower, and tax
preparation, filing and audit expenses of the Borrower;


             (C)     premiums for liability, casualty, insurance for the
Borrower and fidelity and directors and officers insurance for the officers and
directors of the Borrower;


             (D)     the fees and expenses of the directors of the Borrower,
including fees and expenses of the Independent Person serving as a quotaholder
of the Borrower;


             (E)     legal fees and expenses of the Borrower;


             (F)     other professional fees incurred by the Borrower;


             (G)     taxes, if any, payable by the Borrower (including personal
or other property taxes and all sales, value added, use and similar taxes but
excluding any such amounts that are included as a Direct Operating Expense); and


             (H)     taxes imposed on the Borrower in respect of any and all
issuances of equity interests, stock exchange listing fees, registrar and
transfer expenses and trustee’s fees with respect to any outstanding securities
of the Borrower.


Notwithstanding the foregoing, Borrower Expenses shall not include (i) Direct
Operating Expenses, (ii) any Servicing Fee, (iii) any Agent Fee, (iv)
depreciation or amortization on the Containers and (v) payments of principal,
interest and premium, if any, on or with respect to the Notes.

           Borrowing Notice. A request for funding of a Credit Loan
substantially in the form of Exhibit C hereto and accompanied by all of the
following: (i) the most recently delivered Servicer Report, (ii) an Asset Base
Certificate, (iii) a Compliance Certificate and (iv) a report demonstrating
compliance with the Hedging Requirements.

           Business Day. Any day other than (i) a Saturday, Sunday, legal
holiday or other day on which banks in Rotterdam, The Netherlands or New York,
New York are required or permitted by law to close, or (ii) for purposes of
determining the Eurodollar Rate applicable to an Interest Period or any notice
in respect of the foregoing, a day in which dealings in Dollars are not
transacted in London, England.

           CAI. Container Applications International, Inc., a Nevada
corporation.

           CAI Agreement. To the extent that it relates to the Containers, the
Operating and Administration Agreement, dated as of April 29, 1998, between CAI,
and Interpool Limited, as such agreement may be amended, modified or
supplemented from time to time in accordance with its terms and the terms of the
Loan Documents.

           CAI Agreement Restructuring. CAI implements a lockbox arrangement or
other arrangement acceptable to the Agent (acting at the direction of the
Majority Lenders) that limits CAI’s access to lease proceeds relating to the
Borrower’s containers (other than for the payment of Direct Operating Expenses
associated with the Borrower’s Containers) pending distribution of such funds to
the Borrower.

           CAI Servicer Default. A Servicer Default of the type described in
Section 7.01(xvi) of the Servicing Agreement.

           Capitalized Leases. Any lease agreement pursuant to which the Parent
Guarantor or any of its Subsidiaries is the lessee and the lessee’s obligations
under which are required to be reflected as liabilities on a balance sheet
prepared in accordance with GAAP.

           Capitalized Lease Obligations. All obligations of the Parent
Guarantor and its Subsidiaries under Capitalized Leases, as reflected on a
balance sheet prepared in accordance with GAAP.

           Cash Collateral Account. As defined in Section 9(h).

           Cash Equivalents. Any of the following: (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States
government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within twelve months from the
date of acquisition; (b) certificates of deposit and eurodollar time deposits
with maturities of twelve months or less from the date of acquisition and
overnight bank deposits of any Lender or of any commercial bank having capital
and surplus in excess of $300,000,000 or, so long as such investments do not
exceed Two Million Dollars ($2,000,000), Yardville National Bank; (c) commercial
paper of a domestic issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within twelve months from the date of
acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven (7) days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of twelve months
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of
twelve months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause (b)
of this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition).

           Casualty Item. Any Eligible Container that has become the subject of
an Event of Loss.

           Change of Control. The occurrence of existence of either of following
events or conditions:

  (A) with respect to Interpool Containers and without the prior written consent
of the Majority Lenders, if, (i) with the exception of Interpool Limited and
Interpool Inc., any Person, or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of more than 50% of the
combined economic and/or voting interests in Interpool Containers, or (ii) any
Person referred to in the foregoing clause (i), or two or more such Persons
acting in concert, shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the composition of the board of directors or other
similar management body of Interpool Containers, or otherwise over the
management or policies of Interpool Containers; or


  (B) with respect to Interpool Limited and without the prior written consent of
the Majority Lenders, if, (i) with the exception of Interpool Inc., any Person,
or two or more Persons acting in concert, shall have acquired beneficial
ownership, directly or indirectly, of more than 50% of the combined economic
and/or voting interests in Interpool Limited, or (ii) any Person referred to in
the foregoing clause (i), or two or more such Persons acting in concert, shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
composition of the board of directors or other similar management body of
Interpool Limited, or otherwise over the management or policies of Interpool
Limited.


           Class A Applicable Margin. With respect to each Class A Note for each
Interest Period, one of the following amounts:

  (A) one and one half percent (1.5%) per annum for each Interest Period in
which the long-term unsecured indebtedness of the Parent Guarantor is rated at
least “BBB-” by S&P and “Baa3” by Moody’s on the first day of such Interest
Period (regardless of the then level of the Parent Guarantor’s ratio of Funded
Debt to Tangible Net Worth);


  (B) one and three quarters percent (1.75%) per annum for each Interest Period
in which either one of the following conditions existed as of the first day of
such Interest Period: (i) the long-term unsecured indebtedness of the Parent
Guarantor is rated at least “BB+” but less than “BBB-” by S&P and at least
“Ba1", but less than “Baa3” by Moody’s, or (ii) unless the requirement in clause
(A) has been satisfied, the Parent Guarantor’s ratio of (x) Funded Debt to (y)
Tangible Net Worth is equal to or less than 3.0 to 1.0; or


  (C) two percent (2%) per annum at all times not covered by (A) or (B).


Notwithstanding the foregoing, the following modifications to the amount set
forth in clauses (A), (B) and (C) shall apply:

             (1)     all of the amounts set forth in clauses (A), (B) and (C)
shall increase by three quarters of one percent (.75) so long as an Early
Amortization Event is continuing except that no such increase will occur if the
only Early Amortization Event then in effect are the types set forth in clauses
(a), (h) or (i) of the definition of such term; and


             (2)     for purposes of measuring the ratio of Funded Debt to
Tangible Net Worth described in clause (B) above, the effects of any single
sale, or series of related sales of assets, in excess of Fifty Million Dollars
($50,000,000) shall be excluded from such calculation.


           Class A Asset Base. As of the date of determination, an amount equal
to the sum of (1) the product of (i) seventy-five percent (75%) and (ii) the sum
of (A) the then Aggregate Net Book Value and (B) the then Aggregate Finance
Lease Value, plus (2) 100% of all cash and Eligible Investments then on deposit
in the Restricted Cash Account.

           Class A Asset Base Deficiency. As of any Payment Date, the excess (if
any) of (i) Aggregate Class A Note Principal Balance (calculated after giving
effect to all Credit Loans and principal payments actually paid on such Payment
Date), over (ii) the Class A Asset Base. A Class A Asset Base Deficiency will be
deemed to exist as of any Payment Date on which the foregoing amount exceeds
zero.

           Class A Default Level Advance Rate. One of the following amounts: (i)
during the Revolving Credit Period, eighty-five percent (85%), and (ii) for each
Payment Date occurring on or after the Conversion Date, an amount equal to the
Post Revolving Period Class A Targeted Advance Rate for such Payment Date.

           Class A Default Level Asset Base Deficiency. As of any date of
determination the excess (if any) of (i) the Aggregate Class A Note Principal
Balance, over (ii) an amount equal to the sum of (1) the product of (i) Class A
Default Level Advance Rate and (ii) the sum of (A) the then Aggregate Net Book
Value and (B) the then Aggregate Finance Lease Value, plus (2) 100% of all cash
and Eligible Investments then on deposit in the Restricted Cash Account. A Class
A Default Level Asset Base Deficiency will be deemed to exist as of any Payment
Date on which the foregoing amount exceeds zero.

           Class A Lender. Any Lender designated as such on Schedule 4 hereto.

           Class A Note. A note, substantially in the form of Exhibit A hereto,
executed by the Borrower to evidence a Credit Loan made by a Class A Lender
hereunder.

           Class A Note Interest Payment. For each Payment Date and each Class A
Note, an amount equal to the product of (i) the unpaid principal balance of such
Class A Note on the first day of the Interest Period ending on the day prior to
such Payment Date, (ii) an interest rate per annum equal to the sum of (x) the
Eurodollar Rate for such Interest Period and (y) the Class A Applicable Margin
for such Interest Period, and (iii) a fraction, the numerator of which is equal
to the actual number of days in such Interest Period and the denominator of
which is equal to 360.

           Class A Scheduled Principal Payment. For any Payment Date occurring
on or after the Conversion Date, an amount equal to the product of (i) the
Aggregate Class A Note Principal Balance on the Conversion Date and (ii)
.0151515, as such product shall be adjusted pursuant to the provisions of
Section 2.7(a) hereof.

           Class B Applicable Margin. With respect to each Class B Note for each
Interest Period, one of the following amounts:

           (A)     three and one half percent (3.5%) per annum for each Interest
Period commencing on the Closing Date and ending on the Payment Date occurring
in December 2006; or

           (B)     five percent (5%) per annum for each Interest Period not
otherwise addressed in clause (A) above.

           Class B Asset Base. As of the date of determination, an amount equal
to the lesser of:

  (5) One Hundred Million Dollars ($100,000,000); and


  (6) an amount equal to the excess of (1) the sum of (x) the product of (i)
ninety percent (90%) and (ii) the sum of (A) the then Aggregate Net Book Value
and (B) the then Aggregate Finance Lease Value, plus (y) 100% of all cash and
Eligible Investments then on deposit in the Restricted Cash Account, over (2)
the then Aggregate Class A Note Principal Balance.


           Class B Asset Base Deficiency. As of any Payment Date, the excess (if
any) of (i) Aggregate Class B Note Principal Balance (calculated after giving
effect to all Credit Loans and principal payments actually paid on such Payment
Date), over (ii) the Class B Asset Base. A Class B Asset Base Deficiency will be
deemed to exist as of any Payment Date on which the foregoing amount exceeds
zero.

           Class B Note. A note, substantially in the form of Exhibit B hereto,
executed by the Borrower to evidence a Credit Loan made by a Class B Lender
hereunder.

           Class B Conversion Date. The earliest to occur of (i) June 20, 2006
(as such date may be extended from time to time in accordance with the terms
hereof), (ii) the date on which either an Early Amortization Event or an Event
of Default initially occurs and (iii) the date on which a Refinancing Event
occurs.

           Class B Lender. Any Lender designated as such on Schedule 4 hereto.

           Class B Note Interest Payment. For each Payment Date and each Class B
Note, an amount equal to the product of (i) the unpaid principal balance of such
Class B Note on the first day of the Interest Period ending on the day prior to
such Payment Date, (ii) an interest rate per annum equal to the sum of (x) the
Eurodollar Rate for such Interest Period and (y) the Class B Applicable Margin
for such Interest Period, and (iii) a fraction, the numerator of which is equal
to the actual number of days in such Interest Period and the denominator of
which is equal to 360.

           Class B Scheduled Principal Payment. For each Payment Date one of the
following:

  (1) for Payment Dates occurring prior to the Class B Conversion Date, the
Class B Asset Base Deficiency, if any; and


  (2) for each Payment Date occurring on or after the Class B Conversion Date,
an amount equal to the product of (i) either (A) one hundred percent (100%) if
the Aggregate Class A Note Principal Balance has been reduced to zero on such
Payment Date or any prior Payment Date, or (B) sixty-five percent (65%) on any
Payment Date not covered by clause (A), and (ii) that portion of the
Distributable Cash Flow remaining after the payment on such Payment Date of the
amounts set forth in clauses (i) through (x) inclusive in part I of Section
2.18(b) hereof.


           Closing Date. December 21, 2005.

           Code. The United States Internal Revenue Code of 1986 and the rules
and regulations promulgated hereunder, in each case, as amended from time to
time.

           Collateral. This term shall have the meaning set forth in the
Security Agreement.

           Collection Period. With respect to any Payment Date or Transfer Date,
as applicable, the period from the first day of the calendar month immediately
preceding the month in which such Payment Date or Transfer Date, as applicable,
occurs through the last day of such immediately preceding calendar month.

           Commitment(s). Subject to the terms and conditions of this Agreement,
the agreement of a Lender to make Credit Loans to the Borrower pursuant to
Section 2.1.

           Commitment Amount(s). The maximum amount of each Lender’s Commitment
set forth opposite such Lender’s name from time to time in Schedule 4, as the
same may be amended and/or modified from time to time in accordance with the
terms of this Agreement.

           Commitment Fee. This term shall have the meaning set forth in Section
2.6(b).

           Commitment Percentage(s). The percentage set forth opposite each
Lender's name from time to time in Schedule 4.

           Competitor. Any Person engaged, or having an Affiliate engaged, as an
active trade or business, in the container leasing industry; provided, however,
that in no event shall any insurance company, bank, bank holding company,
finance company (including BTM Capital Corporation), savings institution or
trust company, fraternal benefit society, pension, retirement or profit sharing
trust or fund, or any collateralized bond obligation fund or similar fund (or
any trustee of any such fund) or any holder of any obligations of any such fund
(solely as a result of being such a holder) be deemed to be a Competitor.

           Compliance Certificate. As defined in Section 6.4(d).

           Concentration Limits. As of any date of determination, all of the
following:

  (1) The sum of the Net Book Values of all Specialized Containers shall not
exceed twenty percent (20%) of the Aggregate Net Book Value;


  (2) The sum of the Net Book Values of all 20', 40’ and 40 foot high cube
reefer containers shall not exceed twenty percent (20%) of the Aggregate Net
Book Value;


  (3) The sum of the Net Book Values of all Containers then subject to a Lease
under which rentals are payable less frequently than monthly shall not exceed
ten percent (10%) of the Aggregate Net Book Value;


  (4) The sum of the Net Book Values of all Containers then subject to a Lease
for which rentals are payable in a currency other than U.S. Dollars and for
which a currency hedging agreement is not in effect shall not exceed five
percent (5%) of the Aggregate Net Book Value;


  (5) The sum of the Net Book Values of all Containers then subject to a Lease
under which the Lessee is not an intermodal transportation company shall not
exceed five percent (5%) of the Aggregate Net Book Value;


  (6) The sum of the Net Book Values of all Containers then subject to a Lease
with any single Lessee (including Affiliates of such Lessee of which the
Borrower or the Servicer has actual knowledge) plus the sum of the Finance Lease
Values with such Lessee (including Affiliates of such Lessee of which the
Borrower or the Servicer has actual knowledge) shall not represent more than
eighteen percent (18%) of an amount equal to the sum of the Aggregate Net Book
Value and Aggregate Finance Lease Value; provided, however, if a merger of two
or more Lessees results in a breach of this clause, then this Concentration
Limit shall be complied with so long as no additional Containers are leased to
such Lessees after the date of the merger until such time as such Lessees are
then again in compliance with this clause; provided, further, that, solely with
respect to Compañia Sud Americana de Vapores S.A., such percentage shall be
twenty-two (22%) for the period commencing on the Closing Date to and including
the Payment Date occurring in June 2006 and eighteen percent (18%) for all dates
thereafter;


  (7) The sum of the Net Book Values of all Containers then on lease to any
fifteen (15) Lessees shall not exceed sixty seven percent (67%) for the period
from the Closing Date to and including the Payment Date occurring in June 2006
and sixty-five percent (65%) thereafter, of an amount equal to the sum of the
then Aggregate Net Book Value and the then Aggregate Finance Lease Value;
provided, however, if a merger of two or more Lessees results in a breach of
this clause, then this Concentration Limit shall be complied with so long as no
additional Containers are leased to such Lessees after the date of the merger
until such time as such Lessees are then again in compliance with this clause;


  (8) The sum of the Net Book Values of all Containers for which CAI is the
sub-servicer, or another acceptable third-party servicer, shall not exceed
thirty-five percent (35%) of an amount equal to the sum of the then Aggregate
Net Book Value and the then Aggregate Finance Lease Value;


  (9) The Aggregate Finance Lease Value shall not exceed fifty percent (50%) of
the Class A Asset Base;


  (10) The sum of Contract Payments discounted pursuant to the definition of
Finance Lease Value of all Containers with respect to which (a) the Lessee has
provided the Servicer with notice of an Event of Loss with respect to such
Container, (b) the related Lease allows the Lessee to make Contract Payments on
its regularly scheduled basis despite the occurrence of an Event of Loss, and
(c) the Lessee exercises such right to continue to make Contract Payments
despite such Event of Loss shall not exceed two percent (2%) of the Class A
Asset Base.


The Concentration Limits set forth in any sublimit set forth in clauses (1)
through (10) above shall be determined without duplication of excess amounts in
another sub-limit. Any Containers which fall outside any of clauses (1) through
(8) of the above Concentration Limits shall not be classified as Eligible
Containers, and any Finance Leases which fall outside any of clause (9) through
(10) of the above Concentration Limits shall not be classified as Eligible
Leases.

           Conduit Lender. This term shall have the meaning set forth in Section
25 hereof.

           Consolidated. As applied to any term used in this Agreement, the
relevant figures for the Parent Guarantor and its Subsidiaries on a consolidated
basis determined in accordance with generally accepted accounting principles.

           Contract Payment. With respect to any Finance Lease and any
Collection Period, the minimum monthly or other periodic contractual payment to
be made by the related Lessee for the use of the related Containers in
accordance with the terms of such Finance Lease.

           Container. All of the containers (including Additional Containers and
Substitute Containers) owned or acquired by the Borrower from time to time in
accordance with the terms of the Loan Documents.

           Container Transfer Certificate. This term shall have the meaning set
forth in the Contribution and Sale Agreement.

           Contribution and Sale Agreement. The Contribution and Sale Agreement,
dated as of December 21, 2005 and substantially in the form of Exhibit L hereto,
pursuant to which the Seller conveyed to the Borrower the Containers, the Leases
and the other assets identified therein.

           Controlled Group. All trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414(b) or 414(c) of the Code or Section 4001
of ERISA.

           Conversion Date. The earliest to occur of (i) October 31, 2007 (as
such date may be extended from time to time in accordance with the terms
hereof), (ii) the date on which either an Early Amortization Event or an Event
of Default initially occurs and (iii) the date on which a Refinancing Event
occurs.

           Corporation. Any or all of the following, as the context may require,
corporations, limited partnerships, limited liability companies, limited
liability partnerships, joint stock associations and business trusts.

           Counterparty Collateral Account. This term shall have the meaning set
forth in Section 6.19(f) as and when such account has been established.

           Credit Loan(s). Each advance of funds made by a Lender to the
Borrower in accordance with the terms of this Agreement.

           Credit Support Agreement. This term is defined in Section 25 hereof.

           Credit Support Party. This term is defined in Section 25 hereof.

           Current Maturities. As of any date of determination, the sum of all
current maturities of long-term Indebtedness and, without duplication of the
foregoing, Capitalized Lease Obligations, appearing on the consolidated balance
sheet of the Parent Guarantor and its Subsidiaries in accordance with GAAP.

           Cut-Off Date. With respect to any Transfer Date, the last day of the
immediately preceding Collection Period (for example, if the Transfer Date is to
be the last Business Day of October, then the Cut-Off Date shall be the last day
of September).

           Default(s). As defined in Section 8.

           Default Rate. An interest rate per annum equal to the sum of (i) two
percent (2%) per annum, plus (ii) the rate of interest then in effect on such
Class A Note or Class B Note, as the case may be (inclusive of the Class A
Applicable Margin or the Class B Applicable Margin, as the case may be).

           Defaulted Lease. Any lease in which the Agent, for the benefit of the
Lenders, has a security interest and for which (A) a rental or other payment (or
a portion thereof) owing thereunder is more than 120 days delinquent (measured
from its contractual due date), or (B) the related Lessee is in default under
any other provision of such lease not dealt with in clause (A) and any
applicable grace and/or cure period set forth in such lease has expired and the
Servicer has in accordance with its normal procedures declared such lease to be
in default, or (C) the Servicer has otherwise determined that the remaining
amounts owing by the Lessee under such lease are expected to be uncollectible.

           Derivatives Obligations. All obligations of any Person in respect of
any rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity swap or equity index swap, equity option or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

           Designated Early Amortization Amount. For any Payment Date on which a
Designated Early Amortization Event is continuing, an amount equal to the
product of (i) a fraction the numerator of which is the sum of the then Net Book
Values of all Eligible Containers for which CAI is the subservicer and the
denominator of which is the then Aggregate Net Book Value, and (ii) the
Distributable Cash Flow remaining after the payments made in clauses (i) through
(vii) of Part (II) of Section 2.18(b) have been paid.

           Designated Early Amortization Events. Those events or conditions set
forth in clauses (h) or (i) of the definition of the term “Early Amortization
Event”.

           Determination Date. The third (3rd) Business Day prior to each
Payment Date.

           Direct Operating Expenses. All direct expenses and costs, calculated
on an accrual basis in accordance with GAAP, incurred in connection with the
ownership, use and/or operation of the Containers, including but not limited to:
(i) agency costs and expenses; (ii) depot fees, handling, and storage costs and
expenses; (iii) survey, maintenance and repair expenses (including the actual or
estimated cost of repairs to be made pursuant to a damage protection plan); (iv)
repositioning expense; (v) the cost of inspecting, marking and remarking such
Containers; (vi) third-party fees for bankruptcy recovery; (vii) legal fees
incurred in connection with enforcing rights under the leases of such Containers
or repossessing such Containers; (viii) insurance expense; (ix) taxes, levies,
duties, charges, assessments, fees, penalties, deductions or withholdings
assessed, charged or imposed upon or against such Containers, including but
limited to ad valorem, gross receipts and/or other property taxes imposed
against such Containers or against the revenues generated by such Containers;
(x) expenses, liabilities, claims and costs (including without limitation
reasonable attorneys’ fees) incurred by the Servicer or made against the
Servicer by any third party arising directly or indirectly (whether wholly or in
part) out of the state, condition, operation, use, storage, possession, repair,
maintenance or transportation of such Containers; (xi) expenses and costs
(including legal fees) of pursuing claims against manufacturers or sellers of
such Containers; and (xii) non-recoverable sales and value-added taxes on such
expenses and costs; provided, however, that in no event shall any Borrower
Expense be considered a Direct Operating Expense.

           Discount Rate. With respect to any Finance Lease an interest rate per
annum equal to:

  (1) for the nine month period following the Closing Date, nine percent (9%)
per annum; and


  (2) for any date not covered by clause (1), the greater of (a) nine percent
(9%) and (b) the sum of (I) the fixed rate payable under the Interest Rate Hedge
Agreement related to such Finance Lease and (II) the weighted average (based on
the unpaid principal balances) of the Class A Applicable Margin and the Class B
Applicable Margin.


           Disposition Fee. For any Payment Date, a fee payable to the Servicer,
solely with respect to Containers sold by the Servicer to a third party for a
net cash Sales Proceeds that exceeds an amount equal to seventy-five percent
(75%) of the then Net Book Values of the related Containers, in an amount equal
to five percent (5%) of Sales Proceeds (exclusive of repair allowances) actually
received by, or on behalf of, the Borrower during the related Collection Period.
The Servicer will not receive a Disposition Fee with respect to a Container for
which an Event of Loss has occurred.

           Distributable Cash Flow. This term shall have the meaning set forth
in Section 2.18(b) hereof.

           Distributions. For any period of measurement with respect to any
Corporation, any of the following: (a) the declaration or payment of any
dividend or distribution on or in respect of shares of any class of capital
stock or other ownership interests of such Corporation, except dividends payable
solely in shares of such Corporation’s common stock or other ownership interests
having rights similar to common stock; and (b) any other loan, dividend or
distribution for any purpose from such Corporation (however characterized) to or
for the benefit of any or all of its shareholders, whether paid on or in respect
of shares of any class of the capital stock or other ownership interests of such
Corporation or otherwise.

           Dollars and $. Dollars or such coin or currency of the United States
of America as at the time of payment shall be legal funds for the payment of
public and private debts in the United States of America.

           Early Amortization Event. The occurrence or existence of any of the
following events or conditions:

  (a) The Weighted Average Age of all Eligible Containers and Containers subject
to Finance Leases is eight (8) years or more;


  (b) The EBIT Ratio of the Borrower, determined as of the end of the most
recent fiscal quarter, is less than 1.1 to 1;


  (c) A Servicer Default (other than a CAI Servicer Default) occurs;


  (d) A Class A Asset Base Deficiency exists and continues unremedied for ten
(10) Business Days;


  (e) The Borrower fails to pay on any Payment Date the full amount of the Class
A Scheduled Principal Payment due on such Payment Date and, if such failure
results solely from an administrative failure (by a Person other than the
Borrower or any of its Affiliates) in wiring such payment, such failure
continues unremedied for two (2) Business Days;


  (f) The occurrence of an Event of Default;


  (g) Failure of the Servicer to achieve (such determination to be made in the
reasonable judgment of the Agent) the milestones described below by March 31,
2006:


  (1) The contract administration system will be installed and fully
operational. The system will contain contract profile data including account
number, customer address, contract rates, fees, equipment type, lease start and
end dates.


  (2) The account receivable system will be installed and fully operational. The
accounts receivable system will take data from the billing system and produce
various aging reports. It will allow for the posting of cash and produce various
cash receipts reports.


  (h) For so long as CAI is the subservicer of any of the Containers, the
failure to complete either of the following by March 31, 2006: (i) a CAI
Agreement Restructuring, or (ii) if clause (i) is not achieved, terminating CAI
as a subservicer of the Containers;


  (i) For so long as CAI is the subservicer of any of the Containers, the
occurrence of a CAI Servicer Default unless the Agent (acting at the direction
of the Majority Lenders) shall have elected not to terminate CAI as a
subservicer as the result of such occurrence;


  (j) Two or more of Martin Tuchman, James Walsh, Art Burns and Richard W. Gross
(together with any replacement or substitute key officer approved in writing by
the Agent, each, a “Key Officer”) resign, are removed or no longer serve in
their respective offices as Key Officers of the Parent Guarantor, and a
replacement reasonably satisfactory to the Agent has not assumed their
responsibilities within one hundred twenty days (120); and


  (k) A Class B Asset Base Deficiency exists and continues unremedied for ten
(10) Business Days.


An Early Amortization Event of the type described in clauses (h) and (i) above
shall be cured upon (x) termination of CAI as a subservicer with respect to all
of the Containers, and (y) the effective transfer of the servicing of such
Containers to a replacement servicer reasonably acceptable to the Agent and the
Majority Lenders. All other Early Amortization Events shall continue in effect
until waived in accordance with Section 20.

           Earnings Available for Fixed Charges. For any rolling four quarter
period, the sum of Fixed Charges for such period plus Net Income for such period
(adjusted to account for the impact of any non-cash fair value adjustment for
the warrants issued by the Parent Guarantor in 2004) before income taxes plus
interest expenses for such period relating to (A) the Parent Guarantor’s 9-7/8%
Junior Subordinated Deferrable Interest Debentures due 2027 and the related
9-7/8% Capital Securities of Interpool Capital on the consolidated balance sheet
of the Parent Guarantor and its Consolidated Subsidiaries, (B) the 9.25%
Convertible Redeemable Junior Subordinated Debentures due 2022 on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries and (C) any future subordinated debt of Parent Guarantor and its
Consolidated Subsidiaries.

           EBIT. For any fiscal period, Net Income of the Borrower before
Interest Expense and taxes, including gains and losses from the sale of assets
and foreign exchange transactions, determined in accordance with GAAP; provided,
however, that (i) all non-cash gains or losses realized by the Borrower with
respect to Interest Rate Hedge Agreements, and (ii) any incremental depreciation
expense related to any gain realized on the sale of the assets to the Borrower
from any Affiliate of the Parent Guarantor, will, in each case, be excluded from
the calculation of EBIT.

           EBIT Ratio. With respect to the Borrower as of the last day of each
fiscal quarter, the ratio of (i) EBIT of the Borrower for the four fiscal
quarters then ended, to (ii)  Interest Expense of the Borrower for the four
fiscal quarters then ended. For each of the first four fiscal quarters following
the Closing Date, the EBIT Ratio of the Borrower will be calculated as follows:

  (1) for the fiscal quarter ended December 31, 2005, the EBIT and Interest
Expense of Interpool Container Funding, SRL for the four most recently completed
fiscal quarters ending on December 31, 2005 will be utilized;


  (2) for the fiscal quarter ending March 31, 2006, the EBIT and Interest
Expense of the Borrower for the fiscal quarter then ended will be utilized in
addition to the EBIT and Interest Expense of Interpool Container Funding, SRL
for the three most recently completed fiscal quarters ending on December 31,
2005;


  (3) for the fiscal quarter ended June 30, 1006, the EBIT and Interest Expense
of the Borrower for each of the two most recently completed fiscal quarters will
be utilized in addition to the EBIT and Interest Expense of Interpool Container
Funding, SRL for each of the two most recently completed quarters ending on
December 31, 2005; and


  (4) for the fiscal quarter ended September 30, 2006, the EBIT and Interest
Expense of the Borrower for each of the three most recently completed fiscal
quarters will be utilized in addition to the EBIT and Interest Expense of
Interpool Container Funding, SRL for the fiscal quarter ended on December 31,
2005.


           Eligible Container. As of any date of determination any Container
which, when considered with all other Eligible Containers owned by the Borrower,
shall comply with all of the following requirements; provided, however, that the
provisions of clause (10) shall, except to the extent set forth in such clause,
be applied to a Container only on the Transfer Date on which the Borrower
acquired such Container:

  (1) The Container substantially conforms to the standard specifications used
by the Servicer for containers purchased for its own account, for that category
of container and applicable industry standards including, without limitation,
The Customs Convention on Containers, The International Convention for Safe
Containers and the International Organization for Standardization;


  (2) The Container shall comply with all of the Concentration Limits other than
clauses (9) and (10) of the definition thereof;


  (3) To Servicer’s or Borrower’s knowledge, such Container is not then the
subject of an Event of Loss (or an event which, with notice and/or lapse of
time, would constitute an Event of Loss);


  (4) The Seller shall have had good and marketable title to such Container as
of the related Transfer Date and, at all times thereafter, the Borrower holds
legal, beneficial and marketable title thereto;


  (5) Such Container is not subject to any Liens except Permitted Liens;


  (6) The conveyance of such Container and the Related Assets from the Seller to
the Borrower does not violate any agreement to which the Seller is a party or by
which it and/or its properties are bound;


  (7) No consent or approval from the Lessee or other Person is required to
transfer such Container or the Related Assets from the Seller to the Borrower
except for any such consents or approvals that have been obtained;


  (8) The Seller shall have taken all necessary actions to transfer title to
such Container and the Related Assets from the Seller to the Borrower;


  (9) Such Container was not subject to any adverse selection procedures by the
Seller or the Servicer in selecting such containers to be transferred to the
Borrower;


  (10) Solely on the Transfer Date of such Container (except to the extent set
forth in the proviso set forth below), at least (A) 91% (solely with respect to
the Transfer Date occurring on the Closing Date), and (B) 95% on each Transfer
Date thereafter (such percentages to be measured in each case on a Net Book
Value basis), of all Containers included in the tranche of Containers conveyed
on such Transfer Date will on such Transfer Date be subject to either a Term
Lease or a Finance Lease; provided, however, that with respect to the Containers
included in the Transfer Date occurring on the Closing Date, this criteria will
be applied again as of June 30, 2006 to determine if at least 95% of all
Containers included in the tranche of containers originally transferred on the
Closing Date are subject to either a Term Lease or a Finance Lease as of June
30, 2006, and, if such criteria is not satisfied, containers originally included
in such tranche and having an aggregate Net Book Value equal to the Excess
Off-Lease Value shall no longer be classified as Eligible Containers;


  (11) Such Container is not then on lease to a Prohibited Person or used in a
Prohibited Jurisdiction;


  (12) Such Container has not been excluded from the calculation of the Class A
Asset Base, the Class B Asset Base and the Maximum Asset Base pursuant to
Section 6.27 hereof and is not then subject to a Defaulted Lease or a Finance
Lease;


  (13) The Agent, for the benefit of the Lenders, has a first priority,
perfected security interest in such Container;


  (14) The purchase price paid by the Seller to the manufacturer thereof did not
exceed the then fair market value of such Container; and


  (15) If such Container is then subject to the terms of a Lease Agreement, the
terms of such Lease Agreement comply with all of the following:


  (i) Valid Contracts. Such Lease is a legal, valid and binding full recourse
payment obligation of the related Lessee enforceable in accordance with its
terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors’ rights generally and the availability of equitable remedies) and is
in full force and effect and such Lease has not been satisfied, subordinated or
rescinded;


  (ii) Absolute Obligations. The related Lessee’s obligations under such Lease
are “hell or high water” obligations that are, among other characteristics,
non-cancellable, unconditional and not subject to any right of set-off,
rescission, counterclaim, off-set, reduction or recoupment during the
non-cancellable term of such Lease; and


  (iii) Taxes; Maintenance; Insurance. Such Lease contains provisions requiring
the related Lessee to pay all sales, use, excise, rental, property or similar
taxes imposed on or with respect to the Container and to assume all risk of loss
or malfunction of the related Container and such Lease requires the related
Lessee, at its own expense, to maintain the Container in good and workable order
and to obtain and maintain liability insurance and physical damage insurance on
the Container subject thereto, except where the Lessee is permitted to self
insure in accordance with the Servicing Agreement.


           Eligible Interest Rate Hedge Provider. Fortis Bank (Nederland) N.V.
or such other bank or other financial institution (or any party providing credit
support on such Person’s behalf) that at the time of execution and delivery of
the related Interest Rate Hedge Agreement, has (x) a long-term senior unsecured
debt rating of at least (1) “AA-” from S&P and “Aa3” from Moody’s or (2) “AA-”
from S&P and “A1” from Moody’s or (3) “A+” from S&P and “Aa3” from Moody’s and
(y) a short-term unsecured debt rating of “A1” from S&P and “P1” from Moody’s or
is otherwise approved by the Agent.

           Eligible Investments. One or more of the following:

             (i) direct obligations of, and obligations fully guaranteed as to
the timely payment of principal and interest by, the United States or
obligations of any agency or instrumentality thereof when such obligations are
backed by the full faith and credit of the United States;


             (ii) certificates of deposit and bankers’ acceptances (which shall
each have an original maturity of not more than three hundred sixty-five (365)
days) of any United States depository institution or trust company incorporated
under the laws of the United States or any State and subject to supervision and
examination by federal and/or State authorities, provided that the long-term
unsecured senior debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated at least “A-1” by S&P
and “P-1” by Moody’s or which is otherwise acceptable to the Agent;


             (iii) commercial paper (having original maturities of not more than
two hundred seventy (270) days) of any corporation incorporated under the laws
of the United States or any State thereof which on the date of acquisition has
been rated at least “A-1” by S&P and “P-1” by Moody’s or which is otherwise
acceptable to the Agent;


             (iv) any money market fund that invests solely in Eligible
Investments;


             (v) eurodollar deposits (which shall each have an original maturity
of not more than three hundred sixty-five (365) days) of any depository
institution or trust company, provided that the long-term unsecured senior debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated at least “A-1” by S&P and “P-1” by Moody’s
or which is otherwise acceptable to the Agent; and


             (vi) other obligations or securities that are acceptable to the
Agent.


           Eligible Leases. Any Finance Lease that as of any date of
determination meets all of the following characteristics:

  (i) Defaulted Lease. Such Finance Lease is not a Defaulted Lease;


  (ii) Delinquencies. No rental payment owing pursuant to the terms of such
Finance Lease is more than sixty (60) days delinquent (measured from its
contractual due date) as of such date of determination;


  (iii) Valid Contracts. Such Finance Lease is a legal, valid and binding full
recourse payment obligation of the related Lessee enforceable in accordance with
its terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors’ rights generally and the availability of equitable remedies) and is
in full force and effect and such Finance Lease has not been satisfied,
subordinated or rescinded;


  (iv) Absolute Obligations. The related Lessee’s obligations under such Finance
Lease are “hell or high water” obligations that are, among other
characteristics, non-cancellable, unconditional and not subject to any right of
set-off, rescission, counterclaim, off-set, reduction or recoupment during the
non-cancellable term of such Finance Lease;


  (v) Taxes; Maintenance; Insurance. Such Finance Lease contains provisions
requiring the related Lessee to pay all sales, use, excise, rental, property or
similar taxes imposed on or with respect to the Container and to assume all risk
of loss or malfunction of the related Container and such Lease requires the
related Lessee, at its own expense, to maintain the Container in good and
workable order and to obtain and maintain liability insurance and physical
damage insurance on the Container subject thereto;


  (vi) No Violation. Neither (i) the transfer, assignment and contribution by
the Seller to the Borrower of its right, title and interest in and to such
Finance Lease and the related Container nor (ii) the pledge of Borrower’s right,
title and interest in and to such Finance Lease and the related Container, will
violate the terms or provisions of such Finance Lease or any other agreement to
which the Seller is a party or by which it is bound;


  (vii) No Amendment. Such Finance Lease has not been amended prior to the
Transfer Date or Substitution Date, as appropriate, such that the amount of any
Contract Payment owing pursuant to the terms of such Finance Lease has been
decreased, or any other obligations of the Lessee under such Finance Lease have
been diminished, due to the related Lessee’s financial inability to make such
payments;


  (viii) Insolvency. The related Lessee is not subject to bankruptcy or other
insolvency proceedings;


  (ix) U.S. Dollars. All payments owing under such Finance Lease are required to
be made in Dollars, or, if not in Dollars, then in compliance with Concentration
Limit clause (4);


  (x) Acceleration. Such Finance Lease provides for the acceleration of all
rental payments thereunder upon default by the Lessee;


  (xi) Event of Loss. Such Finance Lease requires that in the event of an Event
of Loss, the related Lessee must take one of the following actions: (a) restore
or repair the affected Container to good repair, condition and working order;
(b) replace the Container with like equipment of the same or later model in good
repair, condition and working order; (c) make a lump sum payment in an amount
that is not less than the then Finance Lease Value of the Casualty Item; or (d)
continue to make Contract Payments on its regularly scheduled basis despite the
occurrence of an Event of Loss, subject in the case of clause (d) to
Concentration Limit clause (10);


  (xii) Post Closing Leases. Such Lease has not been excluded from the
calculation of the Class A Asset Base, the Class B Asset Base and the Maximum
Asset Base pursuant to the provisions of Section 6.27 hereof;


  (xiii) Partial Pledges. Except as disclosed in writing by the Borrower to the
Agent, no portion of such Finance Lease or the Container subject to such Finance
Lease has been pledged to a third party;


  (xiv) Good Title and First Lien. The Borrower shall have good and marketable
title to such Finance Lease and the Agent, for the benefit of the Lenders, shall
have a first priority, perfected security interest in the Borrower’s rights in
such Finance Lease;


  (xv) Concentration Limits. Such Finance Lease shall comply with clauses (6),
(9) and (10) of the definition of Concentration Limits; and


  (xvi) Purchase Option. If such Finance Lease contains an option for the
related Lessee to purchase the Containers subject to such Finance Lease, the
exercise price of such option is for an amount that is equal to or greater than
the Finance Lease Value of such Lease.


           Environmental Laws. Any and all United States federal, state, local
and foreign laws, statutes, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to fines, orders, injunctions, penalties,
damages, contribution, cost recovery compensation, losses or injuries resulting
from the Release or threatened Release of Hazardous Materials or to the
generation, storage, transportation, or disposal of Hazardous Materials, in any
manner applicable to the Parent Guarantor or any of its Subsidiaries or any of
their respective properties, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. §1801 et seq.), the Solid Waste Disposal
Act (42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33
U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq. , the Toxic
Substances Control Act (15 U.S.C. §2601 et. seq. , the Occupational Safety and
Health Act (29 U.S.C. §651 et. seq. and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et. seq.), each as amended or supplemented,
and any analogous future or present local, state and federal or foreign statutes
and rules and regulations promulgated pursuant thereto, each as in effect on the
date of determination.

           Equity Interests. With respect to any Person, any and all shares,
partnership, membership, trust and other interests, participations or other
equivalents (however designated) of equity ownership interests of such Person.

           ERISA. The United States Employee Retirement Income Security Act of
1974, and the rules and regulations thereunder, collectively, as the same may be
amended from time to time.

           Eurodollar Rate. With respect to any Interest Period, an interest
rate per annum determined pursuant to the following formula:

  Eurodollar Rate = Interbank Offered Rate
1-Eurodollar Reserve Percentage


The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

           Eurodollar Rate Basis. Any Credit Loan for which the rate of interest
applicable thereto is being determined by reference to the Eurodollar Rate.

           Eurodollar Reserve Percentage. For any day, that percentage
(expressed as a decimal) which is in effect from time to time under Regulation D
of the Board of Governors of the Federal Reserve System, as such regulation may
be amended from time to time or any successor regulation, as the maximum reserve
requirement (including any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to Eurocurrency liabilities as that term is
defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of Credit Loans on
Eurodollar Rate Basis is determined), whether or not any Lender has any
Eurocurrency liabilities subject to such reserve requirement at that time.
Credit Loans on a Eurodollar Rate Basis shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to any Lender.

           Event of Default. As defined in Section 8.

           Event of Loss. With respect to any Container as of any date of
determination, any of the following events or conditions:

             (i) total loss or destruction thereof;


             (ii) theft or disappearance thereof without recovery within sixty
(60) days after such theft or disappearance becomes known to the Borrower;


             (iii) damage rendering such Container unfit for normal use and, in
the judgment of the Borrower, beyond repair at reasonable cost;


             (iv) any condemnation, seizure, forced sale or other taking of
title to or use of any such Container;


             (v) if such Container is then subject to the terms of a Lease, such
item of Container shall have been deemed under the terms of such Lease to have
suffered an Event of Loss (or an equivalent term); or


             (vi) it is then located in a Prohibited Jurisdiction.


           Excess Off-Lease Value. An amount, determined on the Determination
Date for the Payment Date occurring in July 2006, equal to the excess, if any,
of:

  (A) an amount equal to the product of (i) 95% and (ii) the sum of the Net Book
Values (measured as of June 30, 2006) of all containers transferred to the
Borrower on the Closing Date; over


  (B) an amount equal to the sum of the Net Book Values (measured as of June 30,
2006) of all containers transferred to the Borrower on the Closing Date that are
subject to either a Finance Lease or a Term Lease as of June 30, 2006.


           Excluded Amounts. All of the following: (i) any payments received
from a Lessee in connection with any late charges, taxes, fees or other charges
imposed by any Governmental Authority, (ii) any indemnity payments made by a
lessee or payments made for the benefit of any Person pursuant to a liability
insurance policy or (iii) any payments collected from a Lessee for the benefit
of the originator or vendor which relate to maintenance payments pursuant to the
related Lease or maintenance agreement, as applicable.

           Facility Fee Letter. The Facility Fee Letter, dated as of December
21, 2005, among the Agent, the Borrower and the Parent Guarantor as such
agreement may be amended, modified or supplemented.

           Fair Market Value. With respect to a Container, an amount equal to
the value that would be obtained in an arm’s length transaction between an
informed and willing purchaser under no compulsion to buy and an informed and
willing seller under no compulsion to sell.

           Final Maturity Date. One of the following: (i) with respect to the
Class A Notes, the Payment Date occurring in the sixty-sixth (66th) month after
the Conversion Date, and (ii) with respect to the Class B Notes, the Payment
Date occurring in December 2015.

           Finance Lease. Any Lease of a Container which provides the Lessee
with the right or option to purchase such Container at the expiration of the
term of the Lease for a nominal price or which otherwise satisfies the criteria
for classification as a “direct financing lease” as determined in accordance
with GAAP, on the books and records of the Borrower.

           Finance Lease Value. With respect to each Finance Lease as of any
date of determination, an amount in Dollars equal to the present value of the
remaining Contract Payments becoming due under such Finance Lease after such
date of determination, discounted monthly at one-twelfth of the then applicable
Discount Rate; provided, however, that (i) the Finance Lease Value of any
Defaulted Lease or a Finance Lease that is repurchased or required to be
repurchased by the Seller or the Servicer shall be equal to zero, and (ii) with
respect to any Contract Payment that remains unpaid for more than 60 days after
its contractual due date, such Contract Payment shall be deemed to be zero for
purposes of calculating the Finance Lease Value of such Finance Lease.

           Fixed Charges. For any rolling four quarter period, the sum of (i)
interest expense (as determined in accordance with GAAP); excluding interest
expense for such period with respect to (A) the Parent Guarantor’s 9-7/8% Junior
Subordinated Deferrable Interest Debentures due 2027 and the related 9-7/8%
Capital Securities of Interpool Capital on the consolidated balance sheet of the
Parent Guarantor and its Consolidated Subsidiaries, and (B) the amount
representing the 9.25% Convertible Redeemable Junior Subordinated Debentures due
2022 on the consolidated balance sheet of the Parent Guarantor and its
Consolidated Subsidiaries and (C) any future subordinated debt of Parent
Guarantor and its Consolidated Subsidiaries, plus (ii) obligations of Parent
Guarantor and its Consolidated Subsidiaries as a lessee for lease rentals on
long term leases (as determined in accordance with GAAP) for such period.

           Funding Date. Each date which a Credit Loan is made to Borrower in
accordance with the terms of this Agreement.

           Funded Debt. All indebtedness for borrowed money with recourse to
Parent Guarantor and its Consolidated Subsidiaries, or any of them, including
purchase money mortgages, capitalized leases, conditional sales contracts and
similar title retention debt instruments, (excluding any current maturities
portion of such indebtedness that becomes due within 12 months from the date of
calculation thereof). The calculation of Funded Debt shall include all Funded
Debt of Parent Guarantor and its Consolidated Subsidiaries which appears in
financial statements, plus any liabilities which would otherwise be classified
as Funded Debt of any other Person (if such Person was a Consolidated
Subsidiary), which has been guaranteed by Parent Guarantor and its Consolidated
Subsidiaries or any of them, either jointly or severally. Funded Debt shall
exclude (A) the amount representing the Parent Guarantor’s 9-7/8% Junior
Subordinated Deferrable Interest Debentures due 2027 and the related 9-7/8%
Capital Securities of Interpool Capital on the consolidated balance sheet of the
Parent Guarantor and its Consolidated Subsidiaries as of the most recently ended
fiscal quarter for which financial statements are available, (B) the amount
representing the 9.25% Convertible Redeemable Junior Subordinated Debentures due
2022 on the consolidated balance sheet of the Parent Guarantor and its
Consolidated Subsidiaries as of the most recently ended fiscal quarter for which
financial statements are available and (C) any future subordinated debt of
Parent Guarantor and its Consolidated Subsidiaries.

           Funding Losses. As defined in Section 2.16.

           Generally Accepted Accounting Principles or GAAP. Accounting
principles which are (i) consistent with the principles promulgated or adopted
from time to time by the Financial Accounting Standards Board and its
predecessors, (ii) generally accepted in the United States of America, and (iii)
such that a certified public accountant would, insofar as the use of accounting
principles is pertinent, be in a position to deliver an unqualified opinion as
to financial statements in which such principles have been properly applied.

           Governmental Authority. Any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.

           Gross Lease Revenues. As defined in the Servicing Agreement.

           Guarantees. By any Person means all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing, or in effect guaranteeing,
any Indebtedness, dividend or other obligation of any other Person (the primary
obligor) in any manner, whether directly or indirectly, including all
obligations incurred through an agreement, contingent or otherwise, by such
Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation, or (ii) to maintain
working capital or any other balance sheet condition or otherwise to advance or
to make available funds for the purchase or payment of such Indebtedness or
obligation, (c) to lease property or to purchase securities or other property or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.

           Guarantor Event of Default. The occurrence or existence of any of the
events or conditions set forth in Section 8 that occurs because of an action or
inaction of the Parent Guarantor.

           Hazardous Material. Any (a) oil, petroleum or petroleum derived
substance, any drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, any flammable
substances or explosives, any radioactive materials, any hazardous wastes or
substances, any toxic wastes or substances or any other materials or pollutants
which (i) pose a hazard to any property of the Parent Guarantor or any of its
Subsidiaries or to Persons on or about such property or (ii) cause such property
to be in violation of any Environmental Laws, (b) asbestos in any form which is
or could become friable, urea formaldehyde foam insulation, electrical equipment
which contains any oil or electric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; (c) any chemical, material or
substance defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,”
restricted hazardous waste,” or “toxic substances” or words of similar import
under any applicable local, state or federal law or under the rules and
regulations adopted or publications promulgated pursuant thereto, including
Environmental Laws, and (d) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority
having jurisdiction over the Parent Guarantor or any of its Subsidiaries or any
of their respective properties.

           Hedging Requirements. As defined in Section 6.19(a) hereof.

           Indebtedness. For any Person, all obligations, contingent or
otherwise, that in accordance with Generally Accepted Accounting Principles
should be classified on such Person’s balance sheet as liabilities, or to which
reference should be made by footnotes thereto, including in any event and
whether so classified, all: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an agreement,
contingent or otherwise, to repurchase such property from such Person); (b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered; (c) indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capitalized Lease Obligations
of such Person; (f) the net amount of any mark to market exposure under
Derivatives Obligations of such Person; (g) without duplication, obligations of
such Person under Guarantees of Indebtedness of others; and (h) all preferred
stock issued by such Person and required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due, by a fixed date (but only to
the extent such fixed date occurs prior to June 30, 2010).

           Indemnified Party. As defined in Section 6.14(d).

           Independent Accountant. Any nationally or regionally recognized
accounting firm, that is reasonably acceptable to the Agent and that is
independent with respect to the Parent Guarantor and its Subsidiaries within the
meaning of the Securities Act of 1933, as amended, and the applicable published
rules and regulations thereunder.

           Independent Person. A Person who at the date of appointment possesses
the following qualifications: (a) has prior experience as a shareholder for a
company, the corporate instruments of which require the unanimous consent of all
shareholders thereof before such company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable law; and (b) is an entity that provides, in the
ordinary course of its business, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities; provided always that such Person at the date of appointment as
shareholder, or at any time in the preceding five years, or during such person’s
tenure shall not be: (i) an employee, director, shareholder, manager, partner or
officer of Parent Guarantor or an Affiliate thereof; (ii) a customer or supplier
of Parent Guarantor or an Affiliate thereof; (iii) a beneficial owner at the
time of such appointment as an independent shareholder, or at any time
thereafter while serving as an independent shareholder, of more than 2% of the
voting securities of Parent Guarantor or an Affiliate thereof; (iv) affiliated
with a significant customer, supplier or creditor of Parent Guarantor or an
Affiliate thereof; (v) a party to any significant personal service contracts
with Parent Guarantor or an affiliate thereof; or (vi) a member of the immediate
family of a person described in (i) or (ii) above.

           Initial Lease. Each of (i) the lease agreements that are set forth on
Schedule 4 to the Security Agreement, (ii) the CAI Agreement and (iii) the
Management Agreement.

           Insolvency Law. The Bankruptcy Code, any state insolvency scheme or
any similar Applicable Law in Barbados or in any other applicable jurisdiction.

           Interbank Offered Rate. For any Interest Period therefor, the rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term “Interbank Offered Rate” means, for any Credit Loan for any
Interest Period therefor, the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of one month which are
offered by four major banks, as selected by the Agent, in the London interbank
market at approximately 11:00 am. London time, on the day that is two (2)
Business Days preceding the first day of such Interest Period. The principal
London office of each of such four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks (as selected by the Agent) for a period of one
month offered by major banks in New York City at approximately 11:00 am. New
York City time, on the day that is two Business Days preceding the first day of
such Interest Period. In the event that the Agent is unable to obtain any such
quotation as provided above, it will be deemed that the “Interbank Offered Rate”
for such Credit Loan cannot be determined.

           Intercreditor Agreement. That certain Intercreditor and Lockbox
Administration Agreement dated as of December 14, 2005, among Interpool
Container Funding, SRL, Interpool Containers Limited, Interpool, Inc., U.S. Bank
National Association, as lockbox administrator, DVB Bank N.V., Fortis Capital
Corp. and such other equipment owners and equipment lenders named therein or as
may become a party from time to time, in the form attached as Exhibit N hereto
as such agreement may be amended, modified or supplemented in accordance with
its terms, including as supplemented by the execution of any joinder agreement.

           Intercreditor Joinder Agreements. The joinder agreements to each of
the Intercreditor Agreement and the Lockbox Agreement executed by the Agent on
behalf of the Lenders on the Closing Date, making the Agent a party to the
Intercreditor Agreement and the Lockbox Agreement.

           Interest Expense. For any period, the aggregate amount of net
interest expense as shown for such period on the income statement of the
Borrower prepared in accordance with GAAP.

           Interest Period. With respect of any Payment Date, (x) the period
commencing on (and including) the immediately preceding Payment Date (or, in the
case of the first Interest Period, the Closing Date) to (but excluding) such
Payment Date or (y) such other period as the Borrower and the Agent shall agree.

           Interest Rate Hedge Agreement. An ISDA interest rate cap agreement,
ISDA interest rate swap agreement, ISDA interest rate ceiling agreement, ISDA
interest rate floor agreement or any combination of the foregoing or other
similar agreement, in each case in form and substance including any schedules
and confirmations prepared and delivered in connection therewith, pursuant to
which recourse by the Interest Rate Hedge Provider to the Borrower is limited to
the Collateral and the Distributable Cash Flow which pursuant to the terms of
this Agreement is available for such purpose.

           Interest Rate Hedge Provider. Any counterparty to an Interest Rate
Hedge Agreement or other cap, collar or other hedging instrument permitted to be
entered into pursuant to this Agreement.

           Interest Rate Hedge Provider Minimum Rating Downgrade Event. Unless
waived in writing by the Agent (acting at the direction of the Majority Lenders
and the Borrower), the Interest Rate Hedge Provider’s (or any party providing
credit support on its behalf) rating with respect its unsecured and
unsubordinated debt, deposit or letter of credit obligations are rated as set
forth in the table below:

Rating of Interest Rate Hedge Provider

Interest Rate Hedge Provider only has a
long-term rating

Interest Rate Hedge Provider has both a
long-term rating and a short-term rating

S&P

Moody’s

S&P

Moody’s

Long-term of "A" or lower Long-term of "A1" and on watch or lower Long-term of
"A-" or lower or Short-term of "A2" or lower Long-term of "A2" and on watch or
lower or short-term of "P1" and on watch or lower


           Interest Rate Hedge Provider Required Rating Downgrade Event. Unless
waived in writing by the Agent (acting at the direction of the Majority Lenders
and the Borrower), the Interest Rate Hedge Provider’s (or any party providing
credit support on its behalf) rating with respect its unsecured and
unsubordinated debt, deposit or letter of credit obligations are rated as set
forth in the table below:

Rating of Interest Rate Hedge Provider

Interest Rate Hedge Provider only has a
long-term rating

Interest Rate Hedge Provider has both a
long-term rating and a short-term rating

S&P

Moody’s

S&P

Moody’s

Long-term of "BBB+" or lower Long-term of "A3" and on watch or lower Long-term
of "BBB+" or lower Long-term of "Baa1" and on watch or lower or short-term of
"P2" and on watch or lower


           Interpool Containers. Interpool Containers Limited, a company
organized under the laws of Barbados, and its successors and permitted assigns.

           Interpool Limited. Interpool Limited, a company organized under the
laws of Barbados, and its successors and permitted assigns.

           Investment. The purchase or acquisition of any share of capital
stock, partnership or limited liability company interest, evidence of
indebtedness or other equity security of any other Person; any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than extensions of credit resulting from the sale of goods (where the
Borrower retains title to, or a security interest in, any Container sold) or
rendering of services in the ordinary course of the Borrower’s business; any
real estate held for sale or investment; any commodities futures contracts held
other than in connection with bona fide hedging transactions; any other
investment in any other Person; and the making of any commitment or acquisition
of any option to make any such Investment.

           Key Officer. As defined in clause (j) of the definition of the term
"Early Amortization Event".

           Law. Any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

           Lease or Lease Agreement. All leases or contracts for use or hire of
a Container (other than the CAI Agreement) by a Lessee and the Borrower (or one
of its Affiliates acting as agent for the Borrower) as lessor, but only to the
extent such lease or contract relates to a Container.

           Lease Proceeds. All rents, fees, lease payments and other amounts due
or collected under the Leases in respect of the Containers.

           Lender(s). Individually, each of the banks or financial institutions
(including, without limitation, any Conduit Lenders) signatory hereto or which
may provide additional commitments and become a party to this Agreement as a
Lender hereunder, as set forth in Schedule 4, as it may be amended from time to
time, and each of their respective successors and permitted assigns and
collectively, all such banks or other financial institutions and their
respective successors and permitted assigns.

           Lessee. A person that is contractually obligated to make rental and
other payments under a Lease, including any guarantor of such obligations.

           Liabilities. As defined in Section 2(a) of the Parent Guaranty.

           Lien. Any mortgage, pledge, security interest, lien or other charge
or encumbrance, including the lien or retained security title of a conditional
vendor, upon or with respect to any property or assets.

           Loan Documents. This Agreement, the Class A Notes, the Class B Notes,
the Security Agreement, the Parent Guaranty, the Performance Guaranty, the
Contribution and Sale Agreement, the Servicing Agreement, the Structuring Fee
Letter, the Agent Fee Letter, the Facility Fee Letter, the Interest Rate Hedge
Agreements (upon execution thereof), the syndication side letter, each Credit
Support Agreement, the CAI notice of assignment, the Lockbox Agreement and the
Intercreditor and Lockbox Administration Agreement.

           Lockbox Account. As defined in the Servicing Agreement.

           Lockbox Agreement. That certain Lockbox Agreement, dated as of
December 14, 2005, among Interpool Container Funding, SRL, Interpool Containers
Limited, Interpool, Inc., U.S. Bank National Association, as lockbox
administrator, the Agent, Fortis Capital Corp. and such other equipment owners
and equipment lenders named therein or as may become a party from time to time,
as such agreement may be amended, modified or supplemented in accordance with
its terms, including as supplemented by the execution of any joinder agreement.

           Majority Lenders. So long as any Class A Note remains unpaid or any
Commitment remains in effect with respect to any Class A Lender, Class A Lenders
which, individually or in the aggregate, represent more than sixty-six and two
thirds percent (66?%) of the then Aggregate Commitments or, if the Conversion
Date has occurred, of the then Aggregate Class A Note Principal Balance; and, if
no Class A Note remains unpaid and no Commitment of a Class A Lender remains in
effect, Class B Lenders which, individually or in the aggregate, represent more
than fifty percent (50%) of the then Aggregate Class B Note Principal Balance.

           Management Agreement. To the extent it relates to the Containers,
means that certain letter agreement, dated February 12, 2004, by and between
Interpool Limited and CAI, as amended, modified or otherwise supplemented from
time to time.

           Materially Adverse Effect. Any act, omission, event, condition or
circumstance or undertaking which would, singly or in the aggregate, have a
materially adverse effect upon (a) the business, assets, properties,
liabilities, condition (financial or otherwise), or results of operations of the
Parent Guarantor and its Subsidiaries, taken as a whole, or of the Borrower
considered individually, (b) upon the respective ability of the Parent Guarantor
or any of its Subsidiaries to perform any obligations under this Agreement or
under any other Loan Document to which it is a party, or (c) the legality,
validity, binding effect or enforceability or the ability of the Agent to
enforce any rights or remedies under or in connection with any Loan Document; in
any case, whether resulting from any single act, omission, situation, status,
event, or undertaking, together with other such acts, omissions situations,
statuses, events, or undertakings.

           Maximum Asset Base. As of the date of determination, an amount equal
to the sum of (1) the product of (i) ninety percent (90%) and (ii) the sum of
(A) the then Aggregate Net Book Value and (B) the then Aggregate Finance Lease
Value, plus (2) 100% of all cash and Eligible Investments then on deposit in the
Restricted Cash Account.

           Moody’s. Moody’s Investors Service, Inc. and any successors thereto.

           Net Book Value. With respect to any Eligible Container that is not
subject to a Finance Lease, the Original Equipment Cost of such Container less
accumulated depreciation calculated based on (i) straight-line depreciation over
15 years with a remaining residual value of 15% of the Original Equipment Cost
at the end of such period, or (ii) any other depreciation method used by the
Servicer which is more conservative than the depreciation policy outlined in
clause (i) (i.e., more conservative policy in terms of greater annual
depreciation or a lower remaining residual value).

           Net Operating Income or “NOI”. For the containers owned by the
Borrower for any period of time, the Gross Lease Revenues received with respect
to such containers minus the Direct Operating Expenses incurred with respect to
such containers.

           Net Income. For any fiscal period of the any Person, the consolidated
net income of such Person and its Subsidiaries for such period determined in
accordance with Generally Accepted Accounting Principles.

           Note. Either or both, as the context may require, of the Class A
Notes and the Class B Notes.

           Obligations. All indebtedness, obligations and liabilities of the
Borrower to the Agent, or the Lenders and/or any Credit Support Party (to the
extent they have funded a Credit Loan previously held by a Conduit Lender)
existing on the date of this Agreement or arising thereafter, whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise under or in connection with this Agreement or any other Loan
Documents.

           Officers’ Certificate. A certificate signed on behalf of a
Corporation by its Chairman of the Board, President or Executive Vice President
and by its Chief Financial Officer, Treasurer, Controller, Secretary or
Assistant Secretary.

           Oldco. Interpool Container Funding, SRL, a society with restricted
liability organized under the laws of Barbados.

           Opinion of Counsel. A written opinion of counsel, who, unless
otherwise specified or unless the opinion is being rendered in respect of the
laws of any jurisdiction other than the Untied States of America, may be counsel
employed internally by the Parent Guarantor or the Servicer, in each case
reasonably acceptable to the Person or Persons to whom such Opinion of Counsel
is to be delivered. The counsel rendering such opinion may rely (i) as to
factual matters, on a certificate of a Person whose duties relate to the matters
being certified, and (ii) insofar as the opinion relates to local law matters,
upon opinions of local counsel.

           Original Equipment Cost. With respect to any container, an amount
equal to the sum of (i) the vendor’s or manufacturer’s invoice price, plus (ii)
reasonable and customary out-of-pocket direct costs related to inspection,
transport and initial positioning necessary to put such Container in its initial
service; provided, however, that, in no event shall the amounts described in
clause (ii) include any allocated overhead expenses of the Servicer. In no event
shall the Original Equipment Cost of a container include any allocated purchase
price resulting from the acquisition of such container by the Borrower or any
Affiliate of the Borrower.

           Parent Guarantor. Interpool, Inc., a corporation organized under the
laws of the State of Delaware, and its successors and permitted assigns.

           Parent Guaranty. The Guaranty, dated as of December 21, 2005 and
substantially in the form of Exhibit K-1, issued by the Parent Guarantor.

           Participant(s). As defined in Section 16(f).

           Payment Date. The twentieth (20th) day of each month, provided that
if such day is not a Business Day, then the next succeeding Business Day or if
such day would fall in the succeeding calendar month, the preceding Business
Day.

           PBGC. The Pension Benefit Guaranty Corporation created by ERISA or
any governmental authority succeeding to any or all of the functions of the
Pension Benefit Guaranty Corporation.

           Performance Guaranty. The Performance Guaranty, dated as of December
21, 2005 and substantially in the form of Exhibit K-2, issued by Interpool
Limited.

           Permitted Liens. With respect to any item of Collateral, any or all
of the following: (i) with respect to a Container, Liens for taxes not yet
delinquent or which are being contested in good faith by appropriate proceedings
and for the payment of which adequate reserves are maintained; (ii) with respect
to a Container, carriers’, warehousemen’s, mechanics, or other like Liens
arising in the ordinary course of business and relating to amounts not yet due
or which shall not have been overdue for a period of more than sixty (60) days
or which are being contested in good faith by appropriate proceedings and for
the payment of which adequate reserves are maintained; provided, however, in no
event shall any such contest result in the loss of the affected Container; (iii)
with respect to a Container, Leases entered into in the ordinary course of
business providing for the leasing of such Container; (iv) with respect to any
Container then on lease to a Lessee, any purchase option in favor of such Lessee
that is set forth in such Lease; and (v) Liens created by the Security Agreement
or any other Loan Document; provided that any proceedings of the type described
in clauses (i) and (ii) above could not (A) reasonably be expected to subject
the Agent or any Lender to any civil or criminal penalty or liability or (B)
involve any significant risk of material loss, sale or forfeiture of all, or any
material portion of, the Collateral.

           Person. An individual, any partnership, a corporation, a joint
venture, a trust, an unincorporated organization, or a government or any agency
or political subdivision thereof.

           Plan. At any time, an employee pension or other benefit plan that is
subject to Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group, or (b) if such Plan is established, maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any member of the
Controlled Group is then making or accruing an obligation to make contributions
or has within the preceding five Plan years made contributions.

           Post Closing Leases. Each of the Leases set forth on Schedule 6
hereto.

           Post Revolving Period Class A Targeted Advance Rate. For each Payment
Date occurring on or after the Conversion Date, the percentage set forth
opposite such Payment Date in Schedule 5 hereto under the column titled “Post
Revolving Period Class A Targeted Advance Rate”.

           Proceeds. The meaning assigned to such term under the UCC.

           Prohibited Institution. Any institution designated by the Borrower as
a “prohibited institution” in a side letter delivered to the Agent; provided,
however, that: (i) no more than five (5) institutions may be listed at any one
time as a “prohibited institution”, (ii) such prohibited institution may only be
an institution at which the Servicer or its Affiliates maintains a bank account,
(iii) institutions that the Agent has contacted prior to the Closing Date in
connection with the syndication of this Agreement may not be designated as a
“prohibited institution”, (iv) no existing Lender, including Gotham Funding
Corporation as a Conduit Lender and each of BTM Capital Corporation and The Bank
of Tokyo-Mitsubishi, Ltd., as its Credit Support Party may be a Prohibited
Institution and (v) designations may only be made prospectively.

           Prohibited Jurisdiction. Any country or jurisdiction, from time to
time, that is subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by the Office
of Foreign Assets Control of the United States Treasury Department.

           Prohibited Person. Any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

           Refinancing Event. Placement of notes or other evidences of
indebtedness (or interests therein) issued by the Borrower into the asset backed
securities term market or the bank market, or notes or other evidences of
Indebtedness (or interests therein) issued by the Borrower that shall have
received an “AAA” rating by S&P as the result of the Borrower having obtained
external credit enhancement.

           Register. As defined in Section 16(d).

           Related Assets. With respect to any Container, all of the following:
(i)  all of Seller’s right, title and interest in and to, but none of its
obligations under, any agreement between a Seller and the manufacturer of each
such Container pursuant to which such Seller acquired a transferred container
from such manufacturer, and all amendments, additions and supplements hereafter
made with respect thereto, (ii) all of Seller’s right, title and interest in and
to any Lease which such Container is subject to on the Transfer Date for such
Container, including all lease revenues accrued on or after the Cut-Off Date,
(iii) all right, title and interest of such Seller in and to all payments,
proceeds and other amounts which have accrued but have not been paid, and
(iv) all payments, proceeds and income of the foregoing or related thereto.

           Release. Any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration in, by, from or
related to any real property (including all buildings, fixtures or other
improvements located thereon) or personal property owned, leased or operated by
the Parent Guarantor or any of its Subsidiaries into the indoor or outdoor
environment, including the movement of any Hazardous Material through air, soil,
surface water, groundwater or property.

           Restricted Cash Account. The account designated as such established
in accordance with Section 2.19 hereof.

           Restricted Cash Amount. As of any Payment Date, the amount required
to be deposited or maintained in the Restricted Cash Account, which shall be
equal to one of the following amounts:

  (A) if the average Adjusted EBIT Ratio for two most recently completed
calendar quarters exceeds 1.40 to 1, zero; or


  (B) if the average Adjusted EBIT Ratio for the two most recently completed
calendar quarters is less than or equal to 1.40 to 1, an amount equal to the
product of (i) four (4), (ii) one-twelfth, (iii) the weighted average (based on
the then relative composition of the Class A Asset Base) for the previous six
months of, (x) with respect to any Finance Lease and Term Lease then subject to
an Interest Rate Hedge Agreement, the interest rate per annum payable by the
Borrower thereunder for the total amount of interest payable with respect to
such portion of the Class A Asset Base, and (y) for the remaining portion of the
Class A Asset Base, the annual rate of interest payable by the Borrower on all
Class A Notes then outstanding, and (iv) the Aggregate Class A Note Principal
Balances as of such Payment Date, which principal balances shall be calculated
after giving effect to all advances of principal and principal payments made on
such Payment Date.


           Revolving Credit Period. With respect to the Class A Notes, the
period commencing on the Closing Date and ending on the Conversion Date.

           S&P. Standard and Poor’s Ratings Service, a division of The
McGraw-Hill Companies, and any successor thereto.

           Sales Proceeds. The proceeds of all Containers that are being sold by
the Borrower in their ordinary course of business.

           Security Agreement. The Security Agreement, dated as of December 21,
2005 and substantially in the form of Exhibit J hereto, pursuant to which the
Borrower has granted to the Agent, for the benefit of the Lenders and each
Interest Rate Hedge Provider, as security for the Obligations, a continuing
first priority security interest in all of the assets of the Borrower.

           Security Documents. The Security Agreement, the UCC Financing
Statements, the Statement of Charge filed with the Corporate Affairs Registry in
Barbados, the Performance Guaranty and the Parent Guaranty.

           Seller. Interpool Containers.

           Senior Claim. As defined in Section 2.11(a).

           Senior Claimant. As defined in Section 2.11(a).

           Servicer. The Person performing the duties of the Servicer under the
Servicing Agreement; initially, Interpool Containers, a company organized under
the laws of Barbados, and its successors and permitted assigns.

           Servicer Advance. Any advance of funds made by the Servicer with
respect to delinquent Contract Payments or Lease Proceeds in accordance with the
terms of Section 4.05 of the Servicing Agreement.

           Servicer Default. Any of the events or conditions set forth in
Section 7.01 of the Servicing Agreement.

           Servicing Agreement. The Servicing Agreement, dated as of December
21, 2005 and substantially in the form of Exhibit G hereto, pursuant to which
the Servicer agrees to manage and service, on behalf of the Borrower, the
Eligible Containers, the Eligible Leases and the Related Assets.

           Servicing Fee. This term shall have the meaning set forth in the
Servicing Agreement.

           Servicing Fee Arrearage. For any Payment Date, an amount equal to the
excess, if any, of (i) the sum of the Servicing Fee due and payable to the
Servicer on all prior Payment Dates, over (ii) the aggregate amount of Servicing
Fees actually paid to the Servicer on all prior Payment Dates.

           Specialized Containers. All types of containers, other than Standard
Dry Cargo Containers and refrigerated containers, including, but not limited to
open top, flat rack, tank and cellular palletwide containers.

           Stamping Lease. This term shall have the meaning set forth in the
Security Agreement.

           Standard Dry Cargo Container. Any of the following types of
containers: (i) a twenty foot (20’) dry cargo container, (ii) a forty foot (40’)
dry cargo container, or (iii) a forty foot (40’) high cube container.

           Subsidiary. The Borrower and any other present or future Corporation
a majority of whose Voting Stock shall at the time be owned directly or
indirectly or can otherwise be controlled by the Parent Guarantor and/or by one
or more of the Subsidiaries of the Parent Guarantor.

           Substitute Container. This term shall have the meaning set forth in
the Contribution and Sale Agreement.

           Substitute Lease. This term shall have the meaning set forth in the
Contribution and Sale Agreement.

           Substitution Date. With respect to Substitute Container and/or a
Substitute Lease, the Business Day on which such Substitute Container and/or
Substitute Lease are acquired by the Borrower in accordance with the provisions
of the Loan Documents.

           Tangible Net Worth. As of any date of determination the amount equal
to (A) the amount of stockholders’ equity and warrant liability of the Parent
Guarantor and its Consolidated Subsidiaries appearing in the consolidated
financial statements of the Parent Guarantor and its Consolidated Subsidiaries
as of the most recently ended fiscal quarter for which financial statements are
available and prepared in accordance with GAAP, less (B) trademarks, goodwill,
covenants not to compete and all other assets classified as intangible assets
determined in accordance with GAAP, plus (C) the amount representing the Parent
Guarantor’s 9-7/8% Junior Subordinated Deferrable Interest Debentures due 2027
and the related 9-7/8% Capital Securities of Interpool Capital on the
consolidated balance sheet of the Parent Guarantor and its Consolidated
Subsidiaries as of the most recently ended fiscal quarter for which financial
statements are available, plus (D) the amount representing the 9.25% Convertible
Redeemable Junior Subordinated Debentures due 2022 on the consolidated balance
sheet of the Parent Guarantor and its Consolidated Subsidiaries as of the most
recently ended fiscal quarter for which financial statements are available, plus
(E) any future subordinated debt of Parent Guarantor and its Consolidated
Subsidiaries, plus (or minus) (F) any adjustments to the accounts of the Parent
Guarantor, both positive and negative, that results from SFAS 133/138. In this
regard, “SFAS 133/138” means, Statement of Financial Accounting Standards No.
133 – “Accounting for Derivative Instruments and Hedging Activities” and
Statement of Financial Accounting Standards No. 138 – “Accounting for Certain
Derivative Instruments and Certain Hedging Activities, an amendment to FASB
Statement No. 133” issued by the Financial Accounting Standard Board, as such
pronouncement may be amended from time to time in accordance with its terms.

           Taxes. Any and all present or future taxes, levies, imposts, duties,
fees, assessments, deductions, withholdings or other charges of whatever nature,
including gross receipts, excise, property, sales, transfer, license, payroll,
social security and franchise taxes now or hereafter imposed or levied by the
United States of America, or any state, local or foreign government or by any
department, agency or other political subdivision or taxing authority thereof
and all interest, penalties, additions to tax or similar liabilities with
respect thereto.

           Term Lease. A Lease, other than a Finance Lease, having an initial
term (measured from the commencement date of such lease) of thirty-six (36)
months or greater.

           Transfer Date: As defined in the Contribution and Sale Agreement.

           Trust Account. The account designated as such that is established in
accordance with the provisions of Section 2.18 hereof.

           Unused Commitment. With respect to any Class A Lender as of any date
of determination, the excess of (i) the Commitment Amount then in effect for
such Class A Lender, over (ii) the then unpaid principal balance of the Class A
Note owned by such Class A Lender as of such date of determination, after giving
effect to all principal payments to be received by such Class A Lender on such
date of determination.

           UCC or Uniform Commercial Code. The Uniform Commercial Code as the
same may be in effect in the State of New York on the date hereof; provided,
however, that in the event that by reason of mandatory provisions of law, any or
all of the attachment, perfection or priority of Agent’s security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the terms UCC and Uniform
Commercial Code shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection of priority and for purposes of definitions related to
such provisions.

           UCC Financing Statements. UCC Financing Statements naming (i) the
Borrower as debtor, the Agent, as secured party, and the Collateral as the
collateral, and (ii) the Seller, as seller/debtor, the Borrower, as
purchaser/secured party, the Agent, as assignee of secured party, and the assets
that are the subject of the Contribution and Sale Agreement, as collateral, in
each case, filed or to be filed in the office of the Secretary of State of the
States of New Jersey, the Recorder of Deeds for the District of Columbia and
other locations from time to time with respect to the Collateral.

           Voting Stock. With respect to any Corporation, its capital stock of
any class having ordinary voting power for the election of the members of the
board of directors or other governing body of such Corporation (other than stock
having such power only by reason of the happening of a contingency).

           Weighted Average Age. As of any date of determination shall be equal
to the quotient of (A) the sum for each Eligible Container and each Container
subject to an Eligible Lease of the product of (i) the age of such Eligible
Container and each Container subject to a Finance Lease and (ii) the then Net
Book Value of such Eligible Container and the Net Book Value of such Container
subject to an Eligible Lease, divided by (B) the then Aggregate Net Book Value
which for purposes of this calculation, shall include the Net Book Values of all
Containers subject to Eligible Leases.

           Section 1.2     Rules of Interpretation.

                     (a)     All terms in this Agreement, the Exhibits and
Schedules hereto shall have the same defined meanings when used in any other
Loan Documents, unless the context shall require otherwise.

                     (b)     Except as otherwise expressly provided herein, all
financial and accounting terms not specifically defined or specified herein
shall have the meanings generally attributed to such terms under Generally
Accepted Accounting Principles, including applicable statements and
interpretations issued by the Financial Accounting Standards Board and
bulletins, opinions, interpretations and statements issued by the American
Institute of Certified Public Accountants or its committees, and all financial
and accounting calculations referred to herein shall, to the extent applicable,
be made in accordance with Generally Accepted Accounting Principles, and by
reference to the most recently delivered financial statements of the Parent
Guarantor furnished in accordance with Section 6.4 hereof.

                     (c)     All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and the plural shall
include the singular.

                     (d)     The words “hereof’, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provisions of this Agreement.

                     (e)     The preamble hereto is part of this Agreement.
Titles of Sections in this Agreement are for convenience only, do not constitute
part of this Agreement and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to Sections, Subsections,
paragraphs, clauses, subclauses, Schedules or Exhibits shall refer to the
corresponding Section, Subsection, paragraph, clause, subclause, Schedule or
Exhibit attached to this Agreement, unless specific reference is made to the
articles, sections or other subdivisions or divisions of such Schedule or
Exhibit to or in another document or instrument.

                     (f)     Each definition of a Loan Document or other
document in this Agreement shall include such document as amended, modified,
supplemented, restated, renewed or extended from time to time.

                     (g)     Except where specifically restricted, reference to
a party in a Loan Document includes that party and its successors and assigns
permitted hereunder or under such Loan Document.

                     (h)     Unless otherwise specifically stated, whenever a
time is referred to in this Agreement or in any other Loan Document, such time
shall be the local time in the city in which the head office of the Agent is
located.

                     (i)     Any list in this Agreement of one or more items
preceded by the words “include or “including” shall not be deemed limited to the
stated items but shall be deemed without limitation.

                     (j)     Whenever this Agreement makes reference to a
party’s knowledge, such knowledge shall refer to the actual knowledge of an
Authorized Officer of such party, without having made a special inquiry.

                     (k)     Unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” and “until” means
“to but excluding”.

SECTION 2. THE CREDIT LOAN.


           Section 2.1     Commitments to Make Credit Loans.

                     (a)     Commitments. Subject to the terms and conditions of
this Agreement and in reliance upon the representations, warranties and
covenants set forth herein, each Lender shall make available to the Borrower on
the Closing Date (or such later date on which such Lender becomes a party to
this Agreement) its Commitment in the Commitment Amount set forth opposite the
name of such Lender on Schedule 4 hereto.

                     (b)     Evidence of Credit Loans. During the Revolving
Credit Period, each of the Class A Notes shall be a revolving note with a
maximum principal amount equal to the then current Commitment of the related
Class A Lender. Each Class B Note shall be a revolving note with a maximum
principal balance equal to the then current Commitment of the related Class B
Lender.

                     (c)     Funding of Credit Loans. On any Business Day
requested by the Borrower and presuming that the Borrower shall have satisfied
all applicable conditions precedent set forth in Sections 4 and 5 hereof, each
Lender shall, subject to the terms and conditions of this Agreement, deposit
with the account designated by the Borrower by wire transfer of same day funds
not later than 4:00 p.m. (Amsterdam time) an amount equal to its pro rata share
of the requested Credit Loan; provided, however, that (i) no Class B Lender
shall be obligated to make more than two (2) Credit Loans in aggregate, the
aggregate principal amounts of such Credit Loans shall not in aggregate exceed
the Commitment of such Class B Lender, and each such Credit Loan must be made
prior to December 31, 2005 and (ii) each Credit Loan by each Class A Lender
shall be for an amount (A) not less than the lesser of (x) its then Unused
Commitment and (y) such Lender’s pro rata share of Five Hundred Thousand Dollars
($500,000), and (B) not greater than the then Availability of such Class A
Lender.

                     (d)     Request for Credit Loan. Each Borrowing Notice
shall be submitted in writing to the Agent by no later than 4:00 p.m. (Amsterdam
time) on the fourth (4th) Business Day prior to the date of the requested Credit
Loan, and the Agent shall promptly (but in no event later than 6:00 p.m.
(Amsterdam time) on the Business Day after a Borrowing Notice is received)
provide each Lender with a copy of each such Borrowing Notice accompanied by all
of the attachments set forth in the definition thereof. Such notice shall
include a calculation of the Class A Asset Base and, with respect to each
Funding Date on which a Credit Loan will be made by a Class B Lender, the Class
B Asset Base (calculated, in each case, to include any Eligible Containers
and/or Eligible Leases to be acquired with the proceeds of such Credit Loan).
Each Borrowing Notice shall constitute a reaffirmation by Borrower that (1) no
Default, Event of Default, Early Amortization Event or Servicer Default has
occurred and is continuing and no event or condition has occurred or is existing
that with the giving of notice or the passage of time or both would constitute
an Event of Default, Early Amortization Event or a Servicer Default and (2) the
representations and warranties of the Borrower, the Servicer and the Parent
Guarantor contained in the Loan Documents are true, correct and complete in all
material respects to the same extent as though made on and as of the date of the
request, except to the extent such representations and warranties specifically
relate to an earlier date, in which event such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date.

                     (e)     A Borrowing Notice, once delivered to the Agent,
shall be irrevocable and binding on the Borrower. If any Credit Loan requested
by the Borrower is not made or effectuated on the specified Funding Date, for
any reason whatsoever related to a default or nonperformance by the Borrower,
the Borrower shall pay Funding Losses. In connection with any Credit Loan or any
Funding Date, all of the Lenders may, in their collective and absolute
discretion, grant the Borrower extensions and/or waivers in fulfilling its
obligations under this Section 2.1 and in fulfilling the conditions set forth in
Section 5 hereof.

                     (f)     Obligations of Lenders Several. The failure of any
Lender to make a Credit Loan hereunder shall not relieve any other Lender of its
obligation to make a Credit Loan on such funding date, but no Lender shall be
responsible for the failure of any other Lender to make the Credit Loan to be
made by such other Lender on such Funding Date.

                     (g)     Extension of the Revolving Credit Period. The
Borrower may, within 60 days, but no later than 45 days, prior to the date set
forth in item (i) of the definition of Conversion Date (or such shorter period,
as has been approved by all of the Class A Lenders), by written notice to each
Class A Lender request the extension of the Revolving Credit Period for an
additional period of up to 364 days from the date on which the renewal is
approved. Each of the Lenders shall make a determination, in its sole discretion
and after a full credit review, within 30 days of its receipt of the Borrower’s
request, as to whether or not it will agree to extend the Revolving Credit
Period; provided, however, that the failure of any Class A Lender to make a
timely response to the Borrower’s request for extension of the Revolving Credit
Period shall be deemed to constitute a refusal by such Class A Lender to extend
the Revolving Credit Period. The Revolving Credit Period shall only be extended
upon the consent of 100% of the Class A Lenders. Any such renewal shall become
effective only upon written confirmation to the Borrower by each Class A Lender
of its agreement to so renew and upon receipt by each Class A Lender of a
renewal fee in an amount as shall be determined at such time.

           Section 2.2     The Notes. The obligation of the Borrower to repay a
Credit Loan and to pay interest thereon and other sums which may become payable
with respect thereto shall be evidenced by two separate classes of promissory
notes issued by the Borrower designated as Class A Note(s) and Class B Note(s).
Each Note shall evidence the Borrower’s obligations in respect of the Credit
Loans extended by the related Class A Lender or Class B Lender, as the case may
be, and shall be denominated in an amount up to the Commitment Amount of such
Lender; provided, however, that the indebtedness evidenced by such Note shall in
no event exceed the aggregate principal amount of all Credit Loans at any time
advanced by the payee Lender that remain unpaid. Each Lender shall endorse on
its Note, or enter in a record pertaining thereto, all Credit Loans and
repayments thereof, provided that the failure by any Lender to make any such
notation shall not affect the unconditional obligation of the Borrower to pay
all amounts due under the Note held by such Lender as and when payments with
respect to the Credit Loan are due.

           Section 2.3     Principal Payments on the Notes.

                     (a)     Class A Notes during Revolving Period. On each
Payment Date occurring during the Revolving Credit Period, the Borrower shall
pay to the Agent, on behalf of each Class A Lender, in accordance with the
priority of payments set forth in subpart (I) of Section 2.18(b), a principal
payment on its Class A Note in an amount equal to its pro rata share of the
Class A Asset Base Deficiency (if any) for such Payment Date.

                     (b)     Class A Notes Subsequent to Revolving Period. On
each Payment Date occurring after the Revolving Credit Period has expired or
been terminated and on which no Early Amortization Event is continuing, the
Borrower shall pay to the Agent, on behalf of each Class A Lender, an amount
equal to its pro rata share of the Class A Scheduled Principal Payment for such
Payment Date.

                     (c)     Class A Notes during Early Amortization Event or
Event of Default. On each Payment Date on which an Early Amortization Event is
then continuing, all of the remaining available Distributable Cash Flow will, in
accordance with the priority of payments set forth in subpart (II) of Section
2.18(b), be used to repay the then Aggregate Class A Note Principal Balance;
provided, however, that if only a Designated Early Amortization Event is then
continuing, then, so long as no other Early Amortization Event is then
continuing, then the aggregate principal payment to the Class A Lenders shall be
equal to the sum of (A) the Designated Early Amortization Amount and (B) the
Class A Scheduled Principal Payment payable for such Payment Date. On each
Payment Date on which an Event of Default is then continuing, all of the
remaining available Distributable Cash Flow will, in accordance with the
priority of payments set forth in subpart (III) of Section 2.18(b), be used to
repay in full the principal balance of the Class A Notes.

                     (d)     Class B Notes Prior to Class B Conversion Date. On
each Payment Date occurring prior to the Class B Conversion Date, the Borrower
shall pay to the Agent, on behalf of each Class B Lender, in accordance with the
priority of payments set forth in subpart (I) of Section 2.18(b), a principal
payment on its Class B Note in an amount equal to its pro rata share of the
Class B Asset Base Deficiency (if any) for such Payment Date.

                     (e)     Class B Notes on or Subsequent to Class B
Conversion Date. On each Payment Date occurring on or subsequent to the Class B
Conversion Date and on which no Early Amortization Event is continuing, the
Borrower shall pay to the Agent, on behalf of each Class B Lender, an amount
equal to its pro rata share of the Class B Scheduled Principal Payment for such
Payment Date.

                     (f)     Class B Notes During Early Amortization Event or
Event of Default. On each Payment Date on which an Early Amortization Event is
then continuing, all of the remaining available Distributable Cash Flow will, in
accordance with the priority of payments set forth in subpart (II) of Section
2.18(b), be used, after giving effect to the principal payments to be made on
the Class A Notes pursuant to paragraph (c) above, to repay the then unpaid
principal balance of the Class B Notes. On each Payment Date on which an Event
of Default is then continuing, all of the remaining available Distributable Cash
Flow will, after giving effect to the payments to be made on the Class A Notes
pursuant to paragraph (c) above, in accordance with the priority of payments set
forth in subpart (III) of Section 2.18(b), be used to repay the principal
balance of the Class B Notes.

                     (g)     Payments on Final Maturity Date. The unpaid
principal balance of, and all accrued interest and other amounts owing on, or
with respect to, the Notes shall be payable in full on the earlier to occur of
(x) their respective Final Maturity Date and (y) the date on which the Note(s)
have been declared due and payable in accordance with the provisions of Section
9 hereof.

           Section 2.4     Interest on the Credit Loan.

                     (a)     Interest will be payable on each Class A Note and
each Class B Note on each Payment Date in an amount equal to the Class A Note
Interest Payment and the Class B Note Interest Payment, respectively. To the
extent that the amount of the Class A Note Interest Payment and/or the Class B
Note Interest Payment that is due on any Payment Date is not paid when due, such
shortfall, together with interest thereon at the applicable Default Rate, shall
be due and payable on the next succeeding Payment Date.

                     (b)     In no event shall the interest charged with respect
to a Note exceed the maximum amount permitted by Applicable Law. If at any time
the interest rate charged with respect to a Note exceeds the maximum rate
permitted by Applicable Law, the rate of interest to accrue pursuant to such
Note shall be limited to the maximum rate permitted by Applicable Law, but any
subsequent reductions in Eurodollar Rate shall not reduce the interest to accrue
on such Note below the maximum amount permitted by Applicable Law until the
total amount of interest accrued on such Note equals the amount of interest that
would have accrued if a varying rate per annum equal to the interest rate had at
all times been in effect. If the total amount of interest paid or accrued on the
Note under the foregoing provisions is less than the total amount of interest
that would have accrued if the interest rate had at all times been in effect,
the Borrower agrees to pay to the affected Lender(s) an amount equal to the
difference between (a) the lesser of (i) the amount of interest that would have
accrued if the maximum rate permitted by Applicable Law had at all times been in
effect, or (ii) the amount of interest that would have accrued if the interest
rate had at all times been in effect, and (b) the amount of interest accrued in
accordance with the other provisions of this Agreement.

                     (c)     All computations of interest hereunder shall be
made on the basis of a year composed of 360 days and calculated for the actual
number days elapsed. Each overdue amount payable to the Agent or the Lenders
under this Agreement or any Note, whether of principal, interest, Funding
Losses, or otherwise, shall, to the extent permitted by applicable law, bear
interest from the due date thereof to the date such amount is paid in full
(whether before or after judgment) at the Default Rate from time to time in
effect, compounded daily and payable by the Borrower upon demand by the Agent or
any Lender at any time and from time to time.

           Section 2.5     Revolving Credit Facility/Term Loan Facility.

           The facility evidenced by this Agreement is a revolving credit
facility with respect to the Class A Notes. Accordingly, the Borrower will,
subject to compliance with the terms of this Agreement and prior to the
occurrence of the Conversion Date, have the right to reborrow any amounts repaid
to the Lenders with respect to the Class A Notes in accordance with the terms of
this Agreement. The facility evidenced by this Agreement is a term loan facility
with respect to the Class B Notes. Accordingly, the Borrower will not have the
right to reborrow any amounts repaid to the Lender with respect to the Class B
Notes in accordance with the terms of this Agreement.

           Section 2.6     Fees. (a) At the times and in the amounts set forth
in the Facility Fee Letter, the Borrower shall pay to the Agent the "Facility
Fee" described therein.

                     (b)     On each Payment Date occurring on or prior to the
Conversion Date, on the Conversion Date and, if the Conversion Date does not
occur on a Payment Date, on the Payment Date immediately following the
Conversion Date, the Borrower shall pay to each Class A Lender a commitment fee
with respect to its Commitment (the “Commitment Fee”) in an amount equal to the
product of (i) forty-five hundredths of one percent (0.45%), (ii) the average
Unused Commitment of such Class A Lender for the Interest Period (or portion
thereof) ended on the immediately preceding day or the Conversion Date, as the
case may be, and (iii) a fraction the numerator of which is the actual number of
days in the Interest Period (or portion thereof) referred to in clause (ii)
above, and the denominator of which is 360.

                     (c)     At the times and in the amounts set forth in the
Agent Fee Letter, the Borrower shall pay the Agent Fee to the Agent in
accordance with the priority of payments set forth in Section 2.18 hereof.

           Section 2.7     Prepayments.

                     (a)     Voluntary Prepayment. Upon not less than thirty
(30) days’ prior written notice to the Agent, the Borrower may, on any Payment
Date, prepay, in whole or in part, the then unpaid principal amount of all of
the Class A Notes and/or the Class B Notes. In furtherance of the foregoing, the
Borrower shall be permitted to prepay, in accordance with the provisions of this
Section 2.7, all or any portion of the Class A Notes without the need for any
portion of the Class B Notes and vice versa. In connection with any prepayment
made in accordance with the provisions of this Section 2.7(a), the Borrower
shall be required to pay, contemporaneously with such prepayment, an amount
equal to the sum of (i) accrued interest on the principal balance being prepaid
calculated through the date of such prepayment, and (ii) any Funding Losses
incurred as the result of such prepayment. Any such partial voluntary prepayment
of the Class A Notes made subsequent to the Conversion Date shall be used to
reduce all future Class A Scheduled Principal Payments in equal amounts.

                     (b)     Mandatory Payments for Class A Asset Base
Deficiency and Class B Asset Base Deficiency. On each Payment Date, the Borrower
shall make a mandatory payment of the Class A Notes in an amount equal to the
Class A Asset Base Deficiency; provided, however, that the failure to make such
payment shall not in itself constitute an Event of Default unless and until such
time as an Event of Default would occur pursuant to the provisions of Section
8(o) hereof. On each Payment Date, the Borrower shall make a mandatory payment
of the Class B Notes in an amount equal to the Class B Asset Base Deficiency;
provided, however, that the failure to make such payment shall not in itself
constitute an Event of Default until such time as an Event of Default would
occur pursuant to the provisions of Section 8(s) hereto.

                     (c)     Mandatory Prepayment for Servicer Default. Upon the
occurrence of a Servicer Default (unless otherwise waived in accordance with the
Servicing Agreement and except for a CAI Servicer Default), the Borrower shall
be required to make a mandatory prepayment of:

                       (i) the Class A Notes in an amount equal to the lesser of
(x) the then Aggregate Class A Note Principal Balance and (y) the then remaining
Aggregate Maximum Guaranteed Payment; and


                       (ii) after giving effect to the prepayment of the Class A
Notes described in clause (i), the Class B Notes in an amount equal to the
lesser of (x) the then Aggregate Class B Note Principal Balance and (y) the then
remaining Aggregate Maximum Guaranteed Payment (after giving effect to the
payment of the Class A Notes made pursuant to clause (i) above). Any payment
made by the Parent Guarantor to the Agent pursuant to the terms of the Parent
Guaranty as the consequence of a Servicer Default shall be deemed to be a
prepayment by the Borrower.


In connection with any prepayment made in accordance with the provisions of this
Section 2.7(c), the Borrower shall be required to pay, contemporaneously with
such prepayment, an amount equal to the sum of (i) accrued interest on the
principal balance being prepaid, calculated through the date of such prepayment,
and (ii) any Funding Losses incurred as the result of such prepayment.

                     (d)     Voluntary Prepayment Related to Certain Events of
Default. Upon the occurrence of an Event of Default of the type set forth in
Section 8(m), the Borrower may prepay in whole (but not in part) the then unpaid
principal amount of all of the Notes. In connection with any prepayment made in
accordance with the provisions of this Section 2.7(d), the Borrower shall be
required to pay, contemporaneously with such prepayment, an amount equal to the
sum of (i) accrued interest on the principal balance being prepaid calculated
through the date of such prepayment, and (ii) any Funding Losses incurred as the
result of such prepayment

           Section 2.8     Illegality or Impossibility. (a) Notwithstanding any
other provision of this Agreement, if on any date: (A) the introduction of,
change in, or change in the interpretation by any central bank or other
Governmental Authority of, any Law or regulation applicable to any Lender shall
make it unlawful, or any central bank or other governmental authority having
jurisdiction thereof shall assert that it is unlawful for any Lender to permit a
Credit Loan to be loaned on a Eurodollar Rate Basis in accordance with the
provisions hereof, or (B) if any Lender shall reasonably determine that: (i) by
reason of circumstances affecting the Eurodollar interbank market, adequate and
reasonable methods do not exist for ascertaining the Eurodollar Rate which would
otherwise be applicable during any Interest Period, (ii) deposits of Dollars in
the relevant amount and for the relevant Interest Period are not available to
such Lender in the Eurodollar interbank market, or (iii) the Eurodollar Rate
does not or will not accurately reflect the cost to such Lender of maintaining
any Credit Loan on a Eurodollar Rate Basis during any Interest Period, then such
affected Lender shall promptly give facsimile or other written notice of such
determination to the Agent, and the Agent shall promptly give facsimile or other
written notice of such determination to the Borrower (which notice shall be
conclusive and binding upon the Borrower) and to the other Lenders. Upon such
notification by the Agent, the obligation of the affected Lender(s) to lend or
maintain any Credit Loan on the applicable Eurodollar Rate Basis shall be
suspended until the affected Lender determines that such circumstances no longer
exist. Upon such notification and suspension by the Agent, the Borrower shall
have the option to prepay immediately the affected Credit Loans in full without
penalty or premium; provided, however, that the Borrower shall pay all of the
following: (i) any Funding Losses, (ii) accrued interest on the principal
balance being prepaid, calculated through the date of such prepayment and (iii)
any additional amounts or fees payable to each of the Lenders pursuant to the
terms of this Agreement. If the Borrower shall not exercise its option to prepay
immediately then, unless any such Law, regulation or other authority requires
otherwise, any existing Credit Loan shall continue to bear interest at the
applicable Eurodollar Rate Basis until the succeeding Payment Date, and
thereafter, shall bear interest at the sum of (A) the Class A Applicable Margin
in the case of the Class A Notes or the Class B Applicable Margin in the case of
the Class B Notes, plus (B) the lower of (x) the Lender’s cost of funds and (y)
the prime or base rate of interest announced by from time to time by Citibank,
N.A. If such Law, regulation, interpretation or other authority requires any
existing Credit Loan bearing interest on a Eurodollar Rate Basis to be converted
prior to the succeeding Payment Date, the Borrower shall pay to the Agent on
demand any required Funding Losses.

                     (b)     Each Lender will make reasonable efforts and will
take reasonable actions (including, without limitation, the designation of a
different lending office for the Credit Loan) if such efforts and/or actions
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole opinion of such Lender, be disadvantageous to such Lender.

           Section 2.9     Additional Costs and Expenses; Reserve Charge;
Capital Requirements.

                     (a)     Notwithstanding any other provision of this
Agreement, if after the date hereof the enactment of, change in or change in the
interpretation of any Law (which expression, as used herein, includes statutes,
rules and regulations thereunder and interpretations thereof by any competent
court or by any governmental or other regulatory body or official charged with
the administration or interpretation thereof, and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender (or Credit Support Party) by any central bank or
other fiscal, monetary or other authority, whether or not having the force of
law) shall: (i) subject any Lender (or Credit Support Party) to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement or any Loan Document or with respect to maintaining any Credit
Loan on a Eurodollar Rate Basis (except for Taxes on the overall net income of
such Lender (or Credit Support Party) or any franchise Taxes in lieu thereof);
or (ii) materially change the basis of taxation of payments to any Lender of the
principal of, interest or any other amounts payable by the Borrower while a
Credit Loan is on a Eurodollar Rate Basis; or (iii) impose or increase or render
applicable any special deposit or reserve or similar requirements against assets
held by, or deposits in or for the respective accounts of, or loans (including
the Credit Loan) made by any Lender (or Credit Support Party); or (iv) impose on
any Lender (or Credit Support Party) any other conditions or requirements with
respect to this Agreement, and the result of any of the foregoing is: (A) to
increase the cost to such Lender of maintaining (or agreeing to acquire or
maintain) a Credit Loan on a Eurodollar Rate Basis; or (B) to reduce the amount
of principal, interest or other amount payable to such Lender (or Credit Support
Party) hereunder; or (C) to require such Lender (or Credit Support Party) to
make any payment or to forego any interest or other sum payable hereunder, the
amount of which payment or foregone interest or other sum is calculated by
reference to the gross amount of any sum receivable or deemed received by the
Agent from the Borrower hereunder, then, and in each such case, the Borrower
shall, on the Payment Date following demand made by the Agent (following notice
thereof from the affected Lender (or Credit Support Party) to the Agent) at any
time and from time to time as often as the occasion therefor may arise, pay to
the Agent in accordance with the priority of payments set forth in Section 2.18
hereof such additional amounts as will be sufficient, in the reasonable judgment
of the affected Lender (or Credit Support Party), to compensate such Lender (or
Credit Support Party) for such additional costs, reduction, payment or foregone
interest or other amount; provided, however, that if an affected Lender (or
Credit Support Party) fails to notify the Borrower of such additional costs,
reductions, foregone interest or other amounts within ninety (90) days after
such Lender (or Credit Support Party) obtains actual notice that such amounts
have been or will be incurred, then such Lender (or Credit Support Party) should
only be entitled to payment of such costs, reductions or other amounts incurred
from and after the date 90 days prior to the date on which the affected Lender
(or Credit Support Party) gives such notice, and provided further that, in lieu
of paying such additional fee, the Borrower shall have the option to prepay
immediately the Credit Loan of the affected Lender (or Credit Support Party) in
full (together with accrued interest thereon) without penalty or premium except
for (i) any Funding Losses that may become due and payable as a consequence of
such prepayment, (ii) accrued interest on the principal balance being prepaid,
calculated through the date of such prepayment, and (iii) any additional amounts
or fees payable to each of the Lenders pursuant to the provisions of this
Section 2.9(a) that were not eliminated by virtue of such prepayment.

                     (b)     If any Lender (or Credit Support Party) shall have
determined that: (i) the adoption of or change after the date hereof in any Law,
rule, regulation or guideline regarding capital requirements for banks or bank
holding companies, or any change after the date hereof in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of such entity issued after the date hereof regarding
capital adequacy (whether or not having the force of law) has or would have the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of any Credit Loan made or agreed to be made or acquired, by
such Lender (or Credit Support Party) pursuant to the terms of this Agreement or
the Loan Documents to a level below that which such Lender (or Credit Support
Party) could have achieved (taking into consideration such Lender’s policies
with respect to capital adequacy immediately before such adoption, change or
compliance and assuming that such Lender’s (or Credit Support Party) capital was
fully utilized prior to such adoption, change or compliance) but for such
adoption, change or compliance, then (A) such Lender (or Credit Support Party)
shall promptly after its determination of such occurrence give notice thereof to
the Agent, and thereafter the Agent shall promptly give notice thereof to the
Borrower; and (B) the Borrower shall, on the Payment Date following demand
therefore from the Agent, pay to the Agent in accordance with the priority of
payments set forth in Section 2.18 hereof for the respective account(s) of the
affected Lender(s), as an additional fee such amount as each affected Lender(s)
(or Credit Support Party) shall have certified to the Agent to be the amount
that will compensate it for such reduction, provided that in lieu of paying such
additional fee, the Borrower shall have the option to prepay immediately the
Credit Loan in full (together with accrued interest thereon) without penalty or
premium except for (i) any Funding Losses that may become due and payable as a
consequence of such prepayment, (ii) accrued interest on the principal balance
being prepaid, calculated through the date of such prepayment and (iii) any
additional amounts or fees payable to each of the Lenders pursuant to the
provisions of this Section 2.9(b) that were not eliminated by virtue of such
prepayment.

           Section 2.10   The Agent’s or Lender’s Certificates. A certificate
signed by the Agent or any Lender setting forth any additional amount required
to be paid by the Borrower to the Agent pursuant to the provisions of any of
Sections 2.8, 2.9 or 2.17 shall be delivered by the Agent to the Borrower in
connection with each demand made at any time upon the Borrower under any of such
sections. Each such certificate shall set forth the nature of the occurrence
giving rise to such compensation, the additional amount or amounts to be paid to
it hereunder and the method by which such amounts were determined, which may
include any reasonable averaging and attribution methods. Each such certificate
shall absent manifest error, be deemed true and correct evidence of the
additional amount required to be paid by the Borrower to the Agent. A claim by
the Agent for all or any part of any additional amount required to be paid by
the Borrower pursuant to the provisions of any of Sections 2.8, 2.9 or 2.17 may
be made before and/or after the end of the Interest Period to which such claim
relates or during which such claim has arisen and before and/or after any
repayment or prepayment of any amount owed hereunder to which such claim
relates.

           Section 2.11   Subordination of Class B Notes; Pro Rata Treatment of
Notes of Same Class.

                     (a)     Each Class B Lender agrees that all amounts to
become due to the Class B Lenders pursuant to this Agreement and the other Loan
Documents are subordinated, to the extent set forth in Section 2.18 hereof, to
the amounts owing to the Class A Lenders (each such prior claim, a “Senior
Claim”), which subordination shall continue until the holder of such Senior
Claim (a “Senior Claimant”), or the Agent on its behalf, has received the full
cash amount of such Senior Claim. Each Class B Lender is also obligated to hold
for the benefit of the Senior Claimant any amounts received by such Class B
Lender which, under the terms of this Agreement, should have been paid to or on
behalf of the Senior Claimant and to pay over such amounts to the Agent for
application as provided in Section 2.18 hereof. If any Senior Claimant receives
any payment in respect of any Senior Claim which is subsequently invalidated,
declared preferential, set aside and/or required to be repaid to a trustee,
receiver or other party, then, to the extent such payment is so invalidated,
declared preferential, set aside and/or required to be repaid, such Senior Claim
shall be revived and continue in full force and effect, and shall be entitled to
the benefits of this Section 2.11(a), all as if such payment had not been
received.

                     (b)     Except as expressly set forth herein, principal and
interest payments and amounts received in payment of the Class A Notes for any
reason and from any source shall be applied pro rata among the Class A Lenders
in accordance with the proportion of then unpaid Credit Loans made by each Class
A Lender to the Aggregate Class A Note Principal Balance. Except as expressly
set forth herein, principal and interest payments and amounts received in
payment of the Class B Notes for any reason and from any source shall be applied
pro rata among the Class B Lenders in accordance with the proportion of then
unpaid Credit Loans made by each Class B Lender to the Aggregate Class B Note
Principal Balance. All other payments received by the Agent from, or on behalf
of, the Borrower pursuant to the terms of this Agreement or any other Loan
Document (and not otherwise addressed in this Section 2.11(b)) shall, unless
specifically attributable to the Agent or a Lender or otherwise provided herein,
be applied on a pro rata basis among the Lenders based upon the proportion of
outstanding Credit Loans of each Lender to the Aggregate Note Principal Balance.

           Section 2.12   Funding of Credit Loans. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of the Credit Loan in any manner it sees
fit, it being understood, however, that for purposes of this Agreement, all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Credit Loan made on or converted to a Eurodollar Rate Basis
during the Interest Period for such Credit Loan through the purchase of deposits
having a term corresponding to such Interest Period and bearing an interest rate
equal to the applicable Eurodollar Rate in the case of a Credit Loan made on a
Eurodollar Rate Basis.

           Section 2.13   Obligations Several. The rights and obligations of
each Lender hereunder shall be several and not joint, and no Lender’s obligation
to lend shall be affected by any other Lender’s failure to make any Credit Loan.

           Section 2.14   Replacement of an Affected Lender. (a) If no Default
or Event of Default then exists or is continuing and if (i) as the result of the
application of Section 2.8, the obligation of one or more (but not all) of the
Lenders to permit a Credit Loan to be loaned in a Eurodollar Rate Basis is
suspended for more than thirty (30) days, or (ii) as the result of the
application of Section 2.9, one or more (but not all) of Lenders which has
caused the Agent to notify the Borrower of increased capital requirements and
the affected Lender(s) are unable to agree on an adjustment to the compensation
payable to such Lender within the specified 30 day period, or (iii) the Borrower
must make a payment pursuant to Section 2.17 with respect to such Lender, then,
in each such case, during a period of thirty (30) days thereafter, the Borrower,
by notice to the Agent, may elect to cause such affected Lender to assign its
interest hereunder and in its Credit Loans to one or more of the other Lenders
(if any such Lender so desires to accept such an assignment), or to another
financial institution selected by the Borrower and acceptable to the Agent, any
such assignment to be effected in accordance with Section 16. Any Lender
replaced pursuant to the provisions of this Section 2.14(a) must receive payment
from the Assignee of an amount equal to the outstanding principal of its Credit
Loans, accrued interest thereon, accrued fees and all other amounts (including
Funding Losses, if any) payable to it hereunder and under the other Loan
Documents.

                     (b)     In the event any Lender does not consent (or fails
to respond) to a proposed amendment, modification or waiver to any provision of
this Agreement or any other Loan Document requested by the Borrower (including,
without limitation, any proposed amendment, modification or waiver with respect
to the matters set forth in Section 20 of this Agreement), the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 16(b)), all of its interests,
rights and obligations under this Loan Agreement to an Assignee that shall
assume such assigned obligations (which Assignee may be another Lender, if a
Lender accepts such assignment); provided that: (i) such replaced Lender shall
have received payment of an amount equal to the outstanding principal of its
Credit Loans, accrued interest thereon, accrued fees and all other amounts
(including Funding Losses, if any) payable to it hereunder and under the other
Loan Documents from the Assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), and (ii) such assignment does not conflict with Applicable Law.

           Section 2.15   Form and Terms of Payment. All payments made by the
Borrower hereunder in respect of the Credit Loan, including principal, interest,
Funding Losses, and any other obligations of the Borrower, shall be made to the
Agent in accordance with the instructions set forth on Schedule 4 hereto or such
other account as the Agent shall specify. Promptly upon receipt of each such
payment, the Agent shall distribute all such amounts to the appropriate Lenders.
All payments shall be made in immediately available and freely transferable
funds. Any payment due hereunder or under any other Loan Document that falls due
on a day that is not a Business Day shall be rescheduled to the next succeeding
Business Day and interest and fees shall continue to accrue to such next
succeeding Business Day, unless with respect to a loan on a Eurodollar Rate
Basis such Business Day falls in another calendar month, in which case the date
for such payment shall be the immediately preceding Business Day.

           Section 2.16   Funding Losses. The Borrower shall compensate the
Lenders, upon request (which request shall set forth in reasonable detail the
basis for requesting such amounts), for all losses, expenses and liabilities
(including any swap breakage costs, loss or cost (including interest paid) in
liquidating or employing deposits required to fund or maintain a Credit Loan on
a Eurodollar Rate Basis and any interest paid by the Lenders to lenders of funds
borrowed by them to make or carry a Credit Loan on a Eurodollar Rate Basis)
which the Lenders may sustain: (a) if for any reason a Credit Loan does not
occur on a date specified therefor in a Borrowing Notice due to an act of
omission of the Borrower; (b) if any repayment (including repayments following
acceleration of the Obligations due to an Event of Default) or continuation of
any Credit Loan occurs for any reason on a date which is not the last day of an
Interest Period applicable thereto; (c) if any prepayment of any Credit Loan is
not made on any date specified in a notice of prepayment given by the Borrower;
or (d) as a consequence of any failure by the Borrower to repay a Credit Loan
when required by the terms of this Agreement or the Notes (collectively, Funding
Losses). The Borrower shall pay such amount upon presentation by the affected
Lenders of a certificate pursuant to Section 2.10 setting forth the amount and
such calculation thereof pursuant hereto.

           Section 2.17   Payments Free and Clear of Taxes.

                     (a)     All payments of principal, interest, fees and other
amounts under this Agreement, the Notes or any other Loan Document or otherwise
paid or payable to Agent (as used in this Section 2.17, Payments) shall be made
free and clear of, and without deduction by reason of, Taxes, all of which shall
be paid by the Borrower for its own account not later than the date when due. If
the Borrower is required by law or regulation to deduct or withhold any Taxes
from any Payment, it shall: (a) make such deduction or withholding; (b) pay the
amount so deducted or withheld to the appropriate taxing authority not later
than the date when due; (c) deliver to Agent, promptly and in any event within
fifteen (15) days after the date on which such Taxes become due, original tax
receipts and other evidence satisfactory to Agent of the payment when due of the
full amount of such Taxes; and (d) pay to Agent or the affected Lender forthwith
upon any request by Agent therefor from time to time, such additional amounts as
may be necessary so that each Lender receives, free and clear of all Taxes, the
full amount of such Payment stated to be due under this Agreement, the Notes or
any other Loan Document as if no such deduction or withholding had been made.
The Borrower agrees to indemnify each Lender and the Agent for the full amount
of Taxes paid by such Lender or the Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto (except for Taxes on the overall net income of such Lender or the Agent
or any franchise Taxes in lieu thereof) without duplication of any amounts paid
by the Borrower pursuant to Section 2.9(a).

                     (b)     From time to time, if requested in writing by the
Borrower or the Agent, each Lender listed on the signature pages hereof, and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, organized under the laws of a jurisdiction outside the United States
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower and the Agent with (i) United States Internal Revenue Service (IRS)
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
that such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States, and (ii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the Code),
certifying that such Lender is entitled to an exemption from or a reduced rate
of tax on payments pursuant to this Agreement or any of the other Loan
Documents.

                     (c)     For any period with respect to which a Lender has
failed to provide the Borrower and the Agent with the appropriate form pursuant
to Section 2.17(b) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to any “gross-up” of
Taxes or indemnification under Section 2.17(a) with respect to Taxes imposed by
the United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

           Section 2.18   Trust Account.

                     (a)     On or prior to the Closing Date, the Borrower
established the Trust Account with a bank acceptable to the Agent and the
Majority Lenders, which account shall be under the “control” (as defined in the
UCC) of the Agent for the benefit of the Lenders. The Borrower has caused and
shall cause the Servicer to deposit in the Trust Account all Gross Lease Revenue
at the times required pursuant to the terms of the Servicing Agreement. The
Borrower has not established and shall not establish any additional accounts or
change the location of the Trust Account without the prior written consent of
the Agent in each instance.

                     (b)     On each Payment Date, the Agent, based on the
Servicer Report, shall distribute an amount equal to the sum of (1) all Gross
Lease Revenue deposited into the Trust Account during the related Collection
Period, (2) all payments received by the Borrower since the immediately
preceding Payment Date pursuant to all Interest Rate Hedge Agreements then in
effect, (3) any Servicer Advances funded with respect to such Payment Date, (4)
all amounts transferred from the Restricted Cash Account in accordance with the
terms of this Agreement, (5) any capital contributions received by the Borrower
during the related Collection Period, and (6) any earnings on investments in the
Trust Account credited during the related Collection Period (the sum of (1),
(2), (3), (4), (5) and (6), the “Distributable Cash Flow”), to the following
Persons in the following order of priority, with no payment being made toward
any item unless and until all prior items have been fully satisfied:

(I)     On each Payment Date, if neither an Early Amortization Event nor an
Event of Default shall have occurred and then be continuing:

                       (i) to the Agent, the Agent Fee then due and payable;


                       (ii) at any time that Interpool Containers (or an
Affiliate) is not the Servicer, to such replacement Servicer or to such other
Person(s) as the Servicer shall direct, any unpaid Direct Operating Expenses
incurred with respect to the Containers and not reimbursed by the applicable
Lessee; provided, however, that, the aggregate amount payable pursuant to this
clause (ii) on any Payment Date shall not exceed an amount equal to five percent
(5%) of the aggregate amount of all Gross Lease Revenues deposited into the
Trust Account during the immediately preceding Collection Period;


                       (iii) to the Servicer by wire transfer of immediately
available funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y)
Servicing Fee and (z) Disposition Fee;


                       (iv) to the Servicer, by wire transfer of immediately
available funds, in reimbursement of any unpaid Servicer Advances pursuant to
the terms of the Servicing Agreement;


                       (v) to the Persons entitled thereto, any Borrower
Expenses then due and payable, provided, that the aggregate amount paid pursuant
to this clause (v) in any calendar year shall not exceed $100,000 in the
aggregate;


                       (vi) to each Interest Rate Hedge Provider, any scheduled
payments (other than termination or breakage payments) owing by the Borrower
pursuant to all Interest Rate Hedge Agreements then in effect;


                       (vii) to each Class A Lender, on a pro rata basis, by
wire transfer of immediately available funds (to the account that the Class A
Lender has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the sum of (x) the
Class A Note Interest Payment for such Payment Date and any unpaid Class A Note
Interest Payments from all prior Payment Dates and (y) any Commitment Fees for
such Payment Date and any unpaid Commitment Fees from all prior Payment Dates;


                       (viii) on a pari passu basis: (A) to each Class A Lender,
on a pro rata basis, by wire transfer of immediately available funds (to the
account that the Class A Lender has designated to the Agent in writing on or
prior to the Business Day immediately preceding such Payment Date), one of the
following amounts:


  (1) so long as the Revolving Credit Period is continuing, the Class A Asset
Base Deficiency (if any);


  (2) if the Revolving Credit Period has terminated, the Class A Scheduled
Principal Payment for such Payment Date;


                       and (B) to each Interest Rate Hedge Provider, all
termination and other amounts then payable by the Borrower under all Interest
Rate Hedge Agreements then in effect (to the extent not paid pursuant to clause
(vi) above);


                       (ix) to the Restricted Cash Account, the amount necessary
to make the balance on deposit therein equal to the Restricted Cash Amount;


                       (x) to each Class B Lender, on a pro rata basis, by wire
transfer of immediately available funds (to the account that the Class B Lender
has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the Class B Note
Interest Payment for such Payment Date and any unpaid Class B Note Interest
Payments from all prior Payment Dates;


                       (xi) to each Class B Lender, on a pro rata basis, by wire
transfer of immediately available funds (to the account that the Class B Lender
has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the Class B
Scheduled Principal Payment for such Payment Date;


                       (xii) to each Class A Lender, on a pro rata basis, all
other amounts payable to such Class A Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xiii) to each Class B Lender, on a pro rata basis, all
other amounts payable to such Class B Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xiv) any expense, reimbursement and indemnification
payments owed by the Borrower to its officers and directors pursuant to the
terms of this Agreement or any other Loan Document;


                       (xv) to the Servicer, any expense, reimbursement and
indemnification payments owing by the Borrower to the Servicer pursuant to the
terms of the Servicing Agreement; and


                       (xvi) any Distributable Cash Flow remaining after all of
the payments referred to in clauses (i) through (xv) above have been paid in
full shall be paid to the Borrower or its designee.


(II)     On each Payment Date, if an Early Amortization Event shall have
occurred and then be continuing but no Event of Default has occurred and is
continuing:

                       (i) to the Agent, any Agent Fee then due and payable;


                       (ii) at any time that Interpool Containers (or an
Affiliate) is not the Servicer, to such replacement Servicer or to such other
Person(s) as the Servicer shall direct, any unpaid Direct Operating Expenses
incurred with respect to the Container and not reimbursed by the applicable
Lessee; provided, however, that, the aggregate amount payable pursuant to this
clause (ii) on any Payment Date shall not exceed an amount equal to five percent
(5%) of the aggregate amount of all Gross Lease Revenues deposited into the
Trust Account during the immediately preceding Collection Period;


                       (iii) to the Servicer by wire transfer of immediately
available funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y)
Servicing Fee and (z) Disposition Fee;


                       (iv) to the Servicer, by wire transfer of immediately
available funds, in reimbursement of any unpaid Servicer Advances pursuant to
the terms of the Servicing Agreement;


                       (v) to the Persons entitled thereto, any Borrower
Expenses then due and payable, provided, that the aggregate amount paid pursuant
to this clause (v) in any calendar year shall not exceed $100,000 in the
aggregate;


                       (vi) to each Interest Rate Hedge Provider, any scheduled
payments (other than termination or breakage payments) owing by the Borrower
pursuant to all Interest Rate Hedge Agreements then in effect;


                       (vii) to each Class A Lender, on a pro rata basis, by
wire transfer of immediately available funds (to the account that the Class A
Lender has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the sum of (x) the
Class A Note Interest Payment for such Payment Date and any unpaid Class A Note
Interest Payments from all prior Payment Dates and (y) any Commitment Fees for
such Payment Date and any unpaid Commitment Fees from all prior Payment Dates;


                       (viii) on a pari passu basis, (A) to the Class A Lenders,
on a pro rata basis, the remaining Distributable Cash Flow as a principal
payment on the Class A Notes until the Aggregate Class A Note Principal Balance
has been repaid in full; provided, however, that if only a Designated Early
Amortization Event is then continuing, then the amount payable pursuant to this
clause (A) shall be limited to the sum of (x) the Class A Scheduled Principal
Payment for such Payment Date and (y) the Designated Early Amortization Amount;
and (B) to each Interest Rate Hedge Provider, all termination and other amounts
then payable by the Borrower under all Interest Rate Hedge Agreements then in
effect (to the extent not paid pursuant to clause (vi) above);


                       (ix) to each Class B Lender, on a pro rata basis, by wire
transfer of immediately available funds (to the account that the Class B Lender
has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the Class B Note
Interest Payment for such Payment Date and any unpaid Class B Note Interest
Payments from all prior Payment Dates;


                       (x) to each Class B Lender, on a pro rata basis, the
remaining Distributable Cash Flow as a principal payment on the Class B Notes
until the Aggregate Class B Note Principal Balance has been repaid in full;


                       (xi) to each Class A Lender, on a pro rata basis, all
other amounts payable to such Class A Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xii) to each Class B Lender, on a pro rata basis, all
other amounts payable to such Class B Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xiii) any expense, reimbursement and indemnification
payments owed by the Borrower to its officers and directors pursuant to the
terms of this Agreement or any other Loan Document;


                       (xiv) to the Servicer, any expense, reimbursement and
indemnification payments owing by the Borrower to the Servicer pursuant to the
terms of the Servicing Agreement; and


                       (xv) to the Borrower or its designee, any remaining
Distributable Cash Flow.


(III)     On each Payment Date, if an Event of Default shall have occurred and
then be continuing:

                       (i) to the Agent, any Agent Fee then due and payable;


                       (ii) at any time that Interpool Containers (or an
Affiliate) is not the Servicer, to such replacement Servicer or to such other
Person(s) as the Servicer shall direct, any unpaid Direct Operating Expenses
incurred with respect to the Container and not reimbursed by the applicable
Lessee; provided, however, that, the aggregate amount payable pursuant to this
clause (ii) on any Payment Date shall not exceed an amount equal to five percent
(5%) of the aggregate amount of all Gross Lease Revenues deposited into the
Trust Account during the immediately preceding Collection Period;


                       (iii) to the Servicer by wire transfer of immediately
available funds, an amount equal to the sum of (x) Servicing Fee Arrearage, (y)
Servicing Fee and (z) Disposition Fee;


                       (iv) to the Servicer, by wire transfer of immediately
available funds, in reimbursement of any unpaid Servicer Advances pursuant to
the terms of the Servicing Agreement;


                       (v) to the Persons entitled thereto, any Borrower
Expenses then due and payable, provided, that the aggregate amount paid pursuant
to this clause (v) in any calendar year shall not exceed $100,000 in the
aggregate;


                       (vi) to each Interest Rate Hedge Provider, any payments
(other than termination or breakage payments) owing by the Borrower pursuant to
all Interest Rate Hedge Agreements then in effect;


                       (vii) to each Class A Lender, on a pro rata basis, by
wire transfer of immediately available funds (to the account that the Class A
Lender has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the sum of (x) the
Class A Note Interest Payment for such Payment Date and any unpaid Class A Note
Interest Payments from all prior Payment Dates and (y) any Commitment Fees for
such Payment Date and any unpaid Commitment Fees from all prior Payment Dates;


                       (viii) on a pari passu basis, (A) to the Class A Lenders,
on a pro rata basis, the remaining Distributable Cash Flow as a principal
payment on the Class A Notes until the Aggregate Class A Note Principal Balance
has been repaid in full; and (B) to each Interest Rate Hedge Provider, all
termination and other amounts then payable by the Borrower under all Interest
Rate Hedge Agreements then in effect (to the extent not paid pursuant to clause
(vi) above);


                       (ix) to each Class B Lender, on a pro rata basis, by wire
transfer of immediately available funds (to the account that the Class B Lender
has designated to the Agent in writing on or prior to the Business Day
immediately preceding such Payment Date), an amount equal to the Class B Note
Interest Payment for such Payment Date and any unpaid Class B Note Interest
Payments from all prior Payment Dates;


                       (x) to the Class B Lenders, on a pro rata basis, the
remaining Distributable Cash Flow as a principal payment on the Class B Notes
until the Aggregate Class B Note Principal Balance has been paid in full;


                       (xi) to each Class A Lender, on a pro rata basis, all
other amounts payable to such Class A Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xii) to each Class B Lender, on a pro rata basis, all
other amounts payable to such Class B Lender pursuant to the terms of this
Agreement (including any expense, reimburse and indemnification payments owing
by the Borrower amounts payable pursuant to Sections 2.8, 2.9, 2.16, 2.17 and 14
hereof) or any other Loan Documents;


                       (xiii) any expense, reimbursement and indemnification
payments owed by the Borrower to its officers and directors pursuant to the
terms of this Agreement or any other Loan Document;


                       (xiv) to the Servicer, any expense, reimbursement and
indemnification payments owing by the Borrower to the Servicer pursuant to the
terms of the Servicing Agreement; and


                       (xv) to the Borrower or its designee, any remaining
Distributable Cash Flow.


If the amounts to be distributed on any Payment Date are not sufficient to make
payment in full to the Lenders with respect to any of the clauses described in
Section 2.18(b) above, then payments to Lenders pursuant to any such clause will
be allocated among such Lenders on a pro rata basis based on the amount payable
to each such Lender pursuant to each such clause.

           Section 2.19   Restricted Cash Account.

                     (a)     The Agent shall establish and maintain in its name
an account which shall be designated the restricted cash account (the
“Restricted Cash Account”) and which shall be held by the Agent for the benefit
of itself and the Lenders pursuant to this Agreement. The Restricted Cash
Account shall be under the “control” (as defined in the UCC) of the Agent for
the benefit of the Lenders. Any and all moneys remitted by the Borrower, or the
Servicer on its behalf, to the Restricted Cash Account from the Trust Account,
together with any Eligible Investments in which such moneys are or will be
invested or reinvested, shall be held in the Restricted Cash Account. No amounts
shall be required to be deposited in the Restricted Cash Account on the Closing
Date. Thereafter, amounts shall be deposited into the Restricted Cash Account in
accordance with Section 2.18(b) hereof. Any and all moneys remitted by the Agent
to the Restricted Cash Account shall be invested in Eligible Investments in
accordance with this Agreement and shall be distributed in accordance with this
Section 2.19.

                     (b)     On each Determination Date, the Agent shall, in
accordance with the Servicer Report, withdraw from the Restricted Cash Account
and remit to the Class A Lenders an amount equal to the excess, if any, of (A)
the aggregate Class A Note Interest Payment payable on such Payment Date, over
(B) amounts then on deposit in the Trust Account (determined after giving effect
to all other deposits to the Trust Account on or prior to such Determination
Date) and available for the payment of such Class A Note Interest Payment in
accordance with the priority of payments set forth in Section 2.18.

                     (c)     On each Payment Date, the Agent shall apply and
deposit in the Trust Account for distribution in accordance with Section 2.18(b)
of this Agreement, the excess, if any, of (A) amounts then on deposit in the
Restricted Cash Account (after giving effect to any withdrawals therefrom on
such Payment Date) over (B) the Restricted Cash Amount for such Payment Date.

                     (d)     On earliest to occur of (i) the Payment Date on
which the Aggregate Class A Note Principal Balance has been reduced to zero and
the Commitments of all of the Class A Lenders has been terminated, (ii) the date
on which an Early Amortization Event occurs, (iii) the date on which an Event of
Default occurs and (iv) the Final Maturity Date, any remaining funds in the
Restricted Cash Account shall be deposited in the Trust Account and, be
distributed in accordance with Section 2.18(b) of this Agreement.

           Section 2.20   Investments. The Agent may, at its election, invest
any cash deposited in the Trust Account and Restricted Cash Account in Eligible
Investments. Each Eligible Investment (including reinvestment of the income and
proceeds of Eligible Investments) shall, if uncertificated, be registered in the
name of the Agent for the benefit of the Lenders or if certificated be delivered
to the Agent, and be held to its maturity and shall mature not later than the
Business Day immediately preceding the next succeeding Payment Date. Any
earnings on Eligible Investments in the Trust Account and Restricted Cash
Account shall be retained in each such account and be distributed in accordance
with the terms of this Agreement.

           Section 2.21   Purchase of Class A Notes.

                     (a)     If either an Early Amortization Event or Event of
Default shall have occurred and then be continuing, any Class B Lender may elect
to purchase all (but not less than all) of the then unpaid Class A Notes then
outstanding, by delivery to the Agent, within thirty (30) days after the notice
referred to in Section 2.21(b) has been given, for deposit into the Trust
Account of an amount equal to the sum of (i) the then unpaid principal balance
of all such Class A Notes, (ii) all accrued but unpaid interest at the interest
rate(s) in effect at that time on the amounts set forth in clause (i), (iii) all
other unpaid outstanding obligations of the Borrower under the Loan Documents
owing to the Class A Lenders and (iv) if such purchase is not made on the last
day of an Interest Period, any Funding Losses resulting from such purchase;
provided, however, that no premium, penalty or other similar amount shall be
payable in connection with such purchase.

                     (b)     Notice of the exercise of the purchase option
described in Section 2.21(b) shall be given by the related Class B Lender to
each of the Borrower and the Servicer by not later than the Determination Date
prior to the date on which such purchase is to be made. Upon receipt of such
notice, the Agent shall promptly provide each Class A Lender with notice of the
exercise of such purchase option and the Payment Date on which such option shall
be exercised.

SECTION 3. REPRESENTATIONS AND WARRANTIES.


           Each of the Parent Guarantor and the Borrower, severally as to
itself, represents to the Agent and each of the Lenders that as of the Closing
Date and each subsequent Funding Date:

           Section 3.1     Corporate Existence and Good Standing, Etc.

                     (a)     It and its respective Subsidiaries are Corporations
validly organized and existing and in good standing under the laws of the
jurisdictions in which they are organized, and each has the requisite
organizational power to own its property and conduct its business as presently
conducted by it; and

                     (b)     In all jurisdictions where it or any of its
Subsidiaries owns real property or maintains plants or warehouses, it is either
qualified to do business and in good standing or such qualification can readily
be obtained without substantial penalty; and the failure to qualify in
jurisdictions where the Parent Guarantor or any Subsidiary have not done so will
have no Materially Adverse Effect.

           Section 3.2     Corporate Power; Consents; Absence of Conflict with
Other Agreements, Etc.

                     (a)     The execution, delivery and performance of the Loan
Documents by it and the borrowings and transactions contemplated hereby and
thereby:

                       (i) are within their respective organization powers and
have been duly authorized by all necessary organization action;


                       (ii) do not require any approval or consent of, or filing
with, any governmental agency or authority, and do not and will not contravene
any provision of Law or the terms of their respective charter documents or
bylaws or any amendment thereof; and


                       (iii) will not conflict with or result in any material
breach or contravention of or default under, or the creation of any Lien under,
any indenture, agreement, lease, instrument or undertaking to which the Borrower
or the Parent Guarantor is a party or by which any of them or any of their
properties are bound.


                     (b)     Each of the Loan Documents executed by it is, and
will be, a valid and legally binding obligation of the Borrower or the Parent
Guarantor, as the case may be, enforceable in accordance with their respective
terms.

                     (c)     This Agreement and the other Loan Documents have
been duly executed and delivered by the Borrower and the Parent Guarantor, as
the case may be.

           Section 3.3     Title to Properties. The Parent Guarantor and each of
its Subsidiaries own all of its respective assets reflected as such in the
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
December 31, 2004. Neither the Parent Guarantor nor the Borrower is insolvent
(as defined in Section 101 (29) of Title 11 of the United States Code or any
other applicable Insolvency Law) and will not be rendered so insolvent as a
result of the transactions contemplated hereby or referred to herein.

           Section 3.4     Financial Statements. The Agent and the Lenders have
been furnished with (i) the 2004 Form 10-K and the Parent Guarantor’s
Consolidated balance sheet as of December 31, 2004, and its consolidated
statements of income, retained earnings and cash flows for the fiscal year then
ended, and related footnotes, audited by KPMG LLP and (ii) the Form 10-Q of the
Parent Guarantor and its Consolidated Subsidiaries as of, and for the nine
months ended, September 30, 2005. Such financial statements have been prepared
in accordance with GAAP applied on a consistent basis throughout the periods
specified and present fairly the financial positions of the Parent Guarantor and
its Subsidiaries as of such date and the results of their respective operations
for the year then ended. There are no liabilities, contingent or otherwise,
known to the Parent Guarantor, not disclosed in such financial statements or
footnotes that involve a material amount.

           Section 3.5     No Material Changes, Etc. There have occurred no
changes in the condition (financial or otherwise), operations, assets, income,
or business of the Parent Guarantor and its Subsidiaries as shown on or
reflected in the 2004 Form 10-K and the Consolidated balance sheet of the Parent
Guarantor and its Subsidiaries as of December 31, 2004, or the Consolidated
statements of income and cash flows for the fiscal year then ended, the effect
of which, individually or in the aggregate, could reasonably be expected to have
a Materially Adverse Effect on the Parent Guarantor and its Subsidiaries taken
as a whole.

           Section 3.6     Litigation. Except for those matters disclosed in the
financial statements provided to the Agent under Section 6.4 hereof, there are
no actions, suits, proceedings or investigations of any kind pending or, to its
knowledge, threatened, against it or any of its Subsidiaries before any court,
tribunal or administrative agency or board which, if determined adversely, could
reasonably be expected to, either in any case or in the aggregate, have a
Materially Adverse Effect, or materially impair its ability to carry on their
businesses substantially as now conducted, or result in any substantial
liability not adequately covered by insurance, or which question the validity of
this Agreement, the Notes or any other Loan Document or any action taken or to
be taken pursuant hereto or thereto.

           Section 3.7     No Materially Adverse Contracts, Etc. Neither it, nor
any of its Subsidiaries, is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which, in the
judgment of its officers, has or could reasonably be expected to have in the
future a Materially Adverse Effect.

           Section 3.8     Compliance with Other Instruments, Laws, Etc. (a)
Neither it nor any of its Subsidiaries is violating any provision of its
respective charter documents or bylaws or any agreement or instrument by which
it or any of its properties may be bound or any decree, order, judgment, or, to
the knowledge of its officers, any statute, license, rule or regulation, in a
manner which could result in the imposition of substantial penalties or which
could have a Materially Adverse Effect.

                     (b)     Each of the Parent Guarantor and the Borrower has
obtained all necessary approvals, consents and licenses from the government of
Barbados in order to make all payments of principal and interest on all of the
Notes.

           Section 3.9     Tax Status. (a)The Parent Guarantor and its
Subsidiaries (i) other than as set forth in the 2004 Form 10-K, made or filed
all Tax returns, reports and declarations required by any jurisdiction to which
any of them are subject, (ii) paid all Taxes and other governmental assessments
and charges that are material in amount and required to be paid, except those
being contested in good faith, by appropriate proceedings diligently pursued,
and (iii) set aside on their books provisions reasonably adequate for the
payment of all Taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due from the Parent Guarantor or any of its
Subsidiaries by the taxing authority of any jurisdiction, and the officers of
the Borrower and the Parent Guarantor know of no basis for any such claim.

                     (b)     The Borrower has made all filings necessary in
order to elect pursuant to Section 301.7701-3 of the Code to be either
classified as a partnership or disregarded as an entity separate from Interpool
Containers.

           Section 3.10   Compliance with ERISA. To the extent required, the
Parent Guarantor, its Subsidiaries and each member of the Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the applicable provision of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA; and no “prohibited
transaction” or “reportable event” (as such terms are defined in ERISA) has
occurred with respect to any Plan which could reasonably be expected to result
in material liability for excise taxes.

           Section 3.11   Environmental Matters.

                     (a)     To the extent required, the Parent Guarantor and
its Subsidiaries have obtained all material permits, licenses and other
authorizations which are required under all Environmental Laws, except to the
extent failure to have any such permit, license or authorization would not have
a Materially Adverse Effect. The Parent Guarantor and its Subsidiaries are in
compliance in all material respects with the terms and conditions of all such
permits, licenses and authorizations, and are also in compliance in all material
respects with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply would
not have a Material Adverse Effect on the business, financial condition or
operations of the Parent Guarantor and its Subsidiaries.

                     (b)     No notice, notification, demand, request for
information, citation, summons or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending
or, to the knowledge of the Parent Guarantor, threatened by any governmental or
other entity with respect to any alleged failure by the Parent Guarantor and its
Subsidiaries to have any permit, license or authorization required in connection
with the conduct of its business or with respect to any Environmental Laws,
including Environmental Laws relating to the generation, treatment, storage,
recycling, transportation, disposal or release of any Hazardous Materials.

                     (c)     To the best of the Parent Guarantor’s knowledge, no
material oral or written notification of a release of a Hazardous Material has
been filed by or on behalf of the Parent Guarantor or its Subsidiaries and no
property now or previously owned, leased or used by the Borrower is listed or
proposed for listing on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
on any similar state list of sites requiring investigation or clean-up.

                     (d)     To the best of the Parent Guarantor’s knowledge,
there are no Liens or encumbrances arising under or pursuant to any
Environmental Laws on any of the real property or properties owned, leased or
used by the Parent Guarantor or its Subsidiaries other than Liens, if any, that
do not materially detract from the value of the property or materially impair
the use thereof in the operation of the business of the Parent Guarantor and its
Subsidiaries or have a Materially Adverse Effect and no governmental actions
have been taken or are in process which could subject any of such properties to
such Liens or encumbrances or, as a result of which the Parent Guarantor or its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property.

                     (e)     Neither the Parent Guarantor and its Subsidiaries
nor, to the best knowledge of the Parent Guarantor, any previous owner, tenant,
occupant or user of any property owned, leased or used by the Parent Guarantor
and its Subsidiaries has (i) engaged in or permitted any operations or
activities upon or any use or occupancy of such property, or any portion
thereof, for the purpose of or in any way involving the handling, manufacture,
treatment, storage, use, generation, release, discharge, refining, dumping or
disposal (whether legal or illegal, accidental or intentional) of any Hazardous
Materials on, under, in or about such property, except to the extent commonly
used in day-to-day operations of such property and in such case only in
compliance with all Environmental Laws, or (ii) transported any Hazardous
Materials to, from or across such property except to the extent commonly used in
day-to-day operations of such property and, in such case, in compliance in all
material respects with, all Environmental Laws; nor to the best knowledge of the
Parent Guarantor and its Subsidiaries have any Hazardous Materials migrated from
other properties upon, about or beneath such property, nor, to the best
knowledge of the Parent Guarantor and its Subsidiaries, are any Hazardous
Materials presently constructed, deposited, stored or otherwise located on,
under, in or about such property except to the extent commonly used in
day-to-day operations of such property and, in such case, in compliance in all
material respects with, all Environmental Laws.

           Section 3.12   No Default.

                     (a)     No Default or Event of Default has occurred and is
continuing under this Agreement or any other Loan Document including, without
limitation, the Parent Guaranty. No Servicer Default has occurred and is
continuing under the Servicing Agreement.

                     (b)     Neither the Parent Company nor any of its
Subsidiaries is in default under any Indebtedness.

           Section 3.13   Patents, Copyrights, Permits, Trademarks, Licenses and
Leases. The Parent Guarantor and its Subsidiaries each has rights with respect
to all of their respective material patents, trademarks, permits, service marks,
trade names, copyrights and licenses, and shall have obtained assignments of all
leases, necessary for the present conduct of its business, the absence of which
would result in a Materially Adverse Effect.

           Section 3.14   Use of Proceeds. The Borrower will use proceeds of the
Credit Loans made hereunder only as follows: (i) in the case of the initial
Credit Loan to be made on the Closing Date, in accordance with the statement of
sources and uses provided on the Closing Date, (ii) to refinance existing
indebtedness, (iii) to purchase additional Eligible Containers and/or Eligible
Leases and (iv) for other corporate purposes. The Borrower is the ultimate
beneficiary of this Agreement and the Credit Loan to be received hereunder. No
portion of any Credit Loan is to be used, for the “purpose of purchasing or
carrying” any “margin stock” as such terms are used in Regulations U and X of
the Board of Governors of the Federal Reserve System, as amended and the
Borrower is not engaged in the business of extending credit to others for such
purpose.

           Section 3.15   Capitalization. The Parent Guarantor owns, directly or
indirectly, 100% of the issued and outstanding Voting Stock of Interpool
Limited, free and clear of all liens. Interpool Limited owns approximately
ninety percent (90%) of the issued and outstanding Voting Stock of Interpool
Containers, free and clear of all Liens. The Parent Guarantor owns that portion
of the issued and outstanding Voting Stock of Interpool Containers not owned by
Interpool Limited, free and clear of all Liens. Interpool Containers owns 100%
of the issued and outstanding Voting Stock of the Borrower, free and clear of
all Liens. None of the Parent Guarantor, the Borrower nor Interpool Containers
has issued or granted any options or rights with respect to the issuance of its
Voting Stock or other capital stock which is presently outstanding.

           Section 3.16   Subsidiaries. The Borrower has no Subsidiaries. The
Parent Guarantor has no Subsidiaries other than the Borrower and the Persons set
forth on Schedule 3.16 hereto. All shares of the Borrower have been validly
issued and are fully paid and nonassessable, and no rights to subscribe to any
additional shares have been granted, and no options, warrants or similar rights
are outstanding.

           Section 3.17   Holding Company and Investment Company Acts. None of
the Borrower nor the Parent Guarantor nor any of its Subsidiaries is a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of a
“holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935; nor is it a “registered investment company”, or an
“affiliated company” or a “principal underwriter” of a “registered investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended.

           Section 3.18   Pension Plans. The funding by the Parent Guarantor and
its Subsidiaries, of any Guaranteed Pension Plan (as defined in ERISA) complies
with the minimum funding standards of Section 302 of ERISA and Section 412 of
the Code, as amended. The Parent Guarantor and its Subsidiaries have made all
contributions to each Multiemployer Plan (as defined in ERISA) required pursuant
to any applicable collective bargaining agreement. No material Reportable Event
(as defined in ERISA) has occurred with respect to any Guaranteed Pension Plan;
the Parent Guarantor and its Subsidiaries have not incurred any material
liability as a result of a complete or partial withdrawal, as defined in ERISA,
from any Multiemployer Plan; and no steps have been taken to terminate any
Guaranteed Pension Plan.

           Section 3.19   Disclosure. This Agreement and all certificates
furnished to the Agent and the Lenders by or on behalf of the Borrower, the
Parent Guarantor or any of its Subsidiaries to the Agent and the Lenders in
connection herewith do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact known to any of
the Borrower, the Parent Guarantor or any of its Subsidiaries which has or is
expected to have a Materially Adverse Effect, except as has been disclosed
previously to the Agent and each Lender in writing.

           Section 3.20   Title to Lease and Container. With respect to each
Lease and each Container that becomes subject to the lien of the Security
Agreement, the Borrower will have good and valid legal and beneficial title to,
and shall be the lawful owner of, all such Leases and Containers, free and clear
of all Liens whatsoever, except for Permitted Liens.

           Section 3.21   First Lien. Upon the completion of the actions
specified in Schedule 1 to the Security Agreement, the Security Agreement will
create a legal, valid and perfected first Lien on and first priority security
interest in all of the Collateral described therein and any Proceeds thereof, as
security for the Obligations, free and clear of all other Liens whatsoever
except Permitted Liens not of record. No security agreement, financing
statement, equivalent security or lien instrument or continuation statement
covering all or any part of the Collateral which has been signed by the Borrower
or which the Borrower has authorized any other Person to sign or file or record,
is on file or of record with any public office, except such as may have been
filed by, or on behalf of, the Borrower in favor of the Agent pursuant to the
Loan Documents.

           Section 3.22   Survival of Representations and Warranties, Etc. All
statements contained in any certificate delivered by or on behalf of the
Borrower and the Parent Guarantor pursuant to or in connection with this
Agreement or any of the Loan Documents (including any such representation or
warranty made or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall survive, and not be waived by,
the execution and delivery of this Agreement or any other Loan Document, any
investigation or inquiry by the Agent or the Lenders, or by making any Credit
Loan under this Agreement.

           Section 3.23   Waiver of Immunity. To the extent that the Borrower,
Parent Guarantor or any of their respective properties is or becomes entitled at
any time to any immunity on the grounds of sovereignty or otherwise from any
legal actions, suits or proceedings, from set-off or counterclaim, from the
jurisdiction or judgment of any competent court, from service of process, from
execution of a judgment, from attachment prior to judgment, from attachment in
aid of execution, or from execution prior to judgment, or other legal process in
any jurisdiction, each of the Borrower and the Parent Guarantor, for itself and
its successors and assigns and its property, does hereby irrevocably and
unconditionally waive, and agrees not to plead or claim, any such immunity with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement, and each of the other Loan Documents or
the subject matter hereof or thereof, subject, in each case, to the provisions
of each of the Loan Documents and mandatory requirements of applicable law.

           Section 3.24   Eligible Leases; Eligible Container. Each Lease
classified as an Eligible Lease and each Container classified as an Eligible
Container on each Asset Base Certificate and Compliance Certificate delivered
pursuant to the terms of this Agreement complies with the definition of Eligible
Lease or Eligible Container, as the case may be, as of the effective date of
each such Asset Base Certificate and Compliance Certificate, as the case may be.

           Section 3.25   Borrowing for Own Benefit. The Borrower confirms that
the Credit Loans will be used for the purposes set forth in Section 3.14 hereof,
and the use of such Credit Loans will comply with all applicable laws, including
money laundering laws.

           Section 3.26   Foreign Assets Control Regulations. None of the
requesting or borrowing of any Credit Loan or the use of the proceeds of such
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
its Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

           Section 3.27   Debt for Tax. Each of the Parent Guarantor and the
Borrower will treat the obligations evidenced by the Class A Notes and the Class
B Notes as indebtedness for purposes of United States federal income tax
purposes.

           Section 3.28   Post Closing Leases. Except as indicated on Schedule 6
hereto, the Lessee under each Post Closing Lease has remitted at least one
rental payment to either the Seller or the Servicer.

SECTION 4. CONDITIONS TO CLOSING ON CLOSING DATE.


           The obligation of the Lenders to enter into this Agreement on the
Closing Date, and to issue their respective Commitments, shall be subject to the
prior or simultaneous satisfaction of the following conditions precedent:

           Section 4.1     Request for Funds. The Borrower shall have given to
the Agent (i) a completed Borrowing Notice, substantially in the form of Exhibit
C hereto accompanied by the attachments specified in the definition thereof, and
(ii) a flow of funds memorandum setting forth the payment instructions with
respect to the proceeds of the Credit Loan.

           Section 4.2     Representations and Warranties. The representations
and warranties of the Borrower, the Parent Guarantor, the Seller and the
Servicer contained in Section 3 and the other Loan Documents in connection
herewith on or after the date hereof shall have been materially correct when
made and shall be deemed to be repeated at and as of the Closing Date, and such
representations and warranties shall be materially correct at and as of such
Closing Date.

           Section 4.3     Performance; No Default. Each of the Borrower, the
Seller, the Servicer and the Parent Guarantor shall have performed and complied
in all material respects with all terms and conditions herein or in the other
Loan Documents required to be performed or complied with by it prior to or at
the time of the Closing Date, and the consummation of the transactions on the
Closing Date shall not result in (i) a Default or an Event of Default, (ii) an
Early Amortization Event, (iii) a Servicer Default or (iv) a Class A Asset Base
Deficiency.

           Section 4.4     Delivery of Officer’s Certificate. The Agent and each
of the Lenders shall have received an Officer’s Certificate dated as of the
Closing Date, in form and substance reasonably satisfactory to the Agent, in
which the Borrower shall represent and warrant to the Lenders that the
conditions precedent set forth in Sections 4.2 and 4.3 were satisfied at and as
of the Closing Date.

           Section 4.5     Legality; Consents. The making of the Credit Loan
shall not contravene any Law, regulation, decree or order binding on the
Borrower and all necessary consents in connection with the transactions
contemplated in this Agreement and all other Loan Documents and all instruments
incidental hereto and thereto have been obtained and the Agent, on behalf of
each of the Lenders, shall have received all such certified or copies of all
such instruments and documents as the Agent shall have reasonably requested.

           Section 4.6     Delivery of Loan Documents. Each of the Loan
Documents shall have been duly and properly authorized, executed and delivered
by the respective parties thereto and shall be in full force and effect on and
as of the Closing Date. Executed original counterparts of each of the Loan
Documents, as executed and delivered by the respective parties thereto, shall
have been delivered to the Agent.

           Section 4.7     Delivery of Charter and Other Documents. The Agent,
on behalf of the Lenders, shall have received from each of the Borrower, the
Seller, Interpool Limited and the Parent Guarantor copies, certified by the
respective Authorized Officer or assistant secretary of each to be true and
complete as of the Closing Date, of each of (a) its charter or other
incorporation documents as in effect on such date, (b) its by-laws (if
applicable) as in effect on such date, (c) resolutions authorizing its execution
and delivery of each of the Loan Documents to which it is a party, its
performance of all of its agreements and obligations under each of such
documents and the borrowings and other transactions contemplated by this
Agreement, and (d) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in its
name and on its behalf, each of the Loan Documents to which it is a party, to
make application for the Credit Loan, and to give notices and to take other
action on its behalf under the Loan Documents to which it is a party.

           Section 4.8     Opinions of the Borrower’s, Parent Guarantor’s,
Servicer’s and Interpool Limited’s Counsel. The Agent and the Lenders, shall
have received from Moore & Van Allen PLLC, U.S. counsel to the Borrower, Oldco,
the Seller, the Servicer, Interpool Limited and the Parent Guarantor, a
favorable opinion, substantially in the form of Exhibit E, from Lex Caribbean,
Barbados counsel to the Borrower, Oldco, the Seller, the Servicer and the Parent
Guarantor, a favorable opinion, substantially in the form of Exhibit F, each
opinion addressed to the Agent and the Lenders and dated the Closing Date. Such
opinion letters shall also state that (i) the Borrower is not an entity taxable
as a corporation under U.S. federal tax law, and (ii) in the event of the
bankruptcy of any of the Seller, the Servicer, or the Parent Guarantor under
either the United States Bankruptcy Code or The Companies Act of Barbados, (A)
the Borrower will not be “substantively consolidated” with any of the Seller,
the Servicer or the Parent Guarantor and (B) the transfer of the Leases and
Substitute Leases and Containers and Substitute Containers by the Seller to the
Borrower on each Transfer Date pursuant to the terms of the Contribution and
Sale Agreement will not be recharacterized as a loan secured by such equipment
and leases.

           Section 4.9     Security Documents. Subject only to the execution of
this Agreement, the application or delivery of the proceeds of the Credit Loan
hereunder, and the release of a Lien to be discharged with the proceeds of the
Credit Loan, the Security Documents and the UCC Financing Statements and other
documents in respect thereto (or amendments to existing filings) as necessary to
enable the Agent to perfect a legal, valid and enforceable first-priority
security interest in all of the Collateral, shall have been duly executed by the
Borrower and the Parent Guarantor, as the case may be, and duly filed or
recorded, as applicable, in all appropriate fling offices or other locations
necessary for the perfection of such security interests, subject only to
Permitted Liens not of record, and all other actions necessary for the
perfection of such interests shall have been completed to the satisfaction of
the Agent and its counsel.

           Section 4.10   Proceedings and Documents. All proceedings in
connection with the transactions contemplated by this Agreement and all
documents incident thereto shall be reasonably satisfactory in substance and in
form to the Lenders and the Agent and the Agent’s special counsel, and the
Agent, on behalf of the Lenders, and such counsel shall have received all
information and such counterpart originals or certified or other copies of such
documents as the Lenders, the Agent or such counsel may reasonably request.

           Section 4.11   Compliance Certificate. The Agent and each of the
Lenders shall have received a Certificate, substantially in the form of Exhibit
H (a Compliance Certificate), duly executed by an Authorized Officer of the
Borrower.

           Section 4.12   No Material Adverse Changes, Etc. No event shall have
occurred or shall result after giving effect to the funding contemplated
hereunder that may cause a Materially Adverse Effect. There shall not have
occurred any material adverse change, including in governmental regulations, and
other Laws or policies, affecting any of the Parent Guarantor, the Servicer or
the Borrower.

           Section 4.13   Evidence of Insurance. Evidence of insurance
maintained by, or on behalf of, the Borrower evidencing compliance with the
requirements of Section 6.8, and naming the Agent, on behalf of the Lenders, as
loss payee (with respect to casualty insurance) and the Agent and each Lender as
an additional insured (with respect to liability insurance), and stating that
such insurance shall not be canceled or revised without at least 30 days’ prior
written notice by the insurer to the Agent.

           Section 4.14   Litigation. There shall be no actions, suits or
proceedings pending or, to either the Parent Guarantor’s or its Subsidiaries’
knowledge, threatened against either the Parent Guarantor or its Subsidiaries or
which could be reasonably be expected to have a Materially Adverse Effect,
except for those actions, suits or proceedings that are disclosed in the 2004
Form 10K and the Form 10-Q of the Parent Guarantor and its Consolidated
Subsidiaries as of, and for the nine months ended, September 30, 2005.

           Section 4.15   Fees. The Borrower shall have paid the fee referred to
in Section 2.6.

           Section 4.16   No Defaults; Absence of Material Adverse Change. (a)
No Default, Event of Default, Early Amortization Event, Guarantor Event of
Default or Servicer Default shall have occurred and then be continuing or would
result from the execution and delivery of the Loan Documents.

                     (b)     No material and adverse change in the financial
condition or business prospects of any of the Parent Guarantor, the Borrower or
any of their respective Subsidiaries shall have occurred.

           Section 4.17   Lockbox Agreement and Intercreditor Agreement. The
Agent shall have received executed versions of the Intercreditor Agreement and
the Intercreditor Joinder Agreements.

           Section 4.18   Availability of Funding. No event or condition shall
exist which, in the reasonable opinion of the Agent or any Lender, makes it
illegal or impractical for any Lender to enter into commitments or Credit Loans
denominated in Dollars or to purchase Dollar denominated commitments reasonably
necessary to make or maintain its commitments herein.

           Section 4.19   [Reserved]

           Section 4.20   Officer Certificate. A certificate, dated the Closing
Date, signed by an Authorized Officer of each of the Parent Guarantor and the
Borrower to the effect that the Borrower has good title to the Collateral, free
and clear of all Liens other than Permitted Liens not of record.

           Section 4.21   Eligible Leases. On or prior to the Closing Date, the
Agent, on behalf of the Lender, shall have received (i) the original counterpart
of each Lease (other than the Post Closing Leases and the Stamping Leases and
the Leases set forth on schedule 4.21) included in the calculation of the
Maximum Asset Base that constitutes “chattel paper”, and (ii) a photocopy of the
original counterpart of each Stamping Lease marked with the legend set forth in
Section 4.8 of the Security Agreement.

           Section 4.22   Solvency Certificate. The chief financial officer or
acting chief financial officer of each of the Parent Guarantor, Interpool
Containers, Interpool Limited and the Borrower, dated the Closing Date, shall
have delivered to the Agent a certificate certifying as to the solvency of each
such entity.

           Section 4.23   CAI Notice of Assignment. On or prior to the Closing
Date the Agent shall have received an originally executed Notice of Assignment
from CAI, substantially in the form of Exhibit D hereto.

           Section 4.24   Container Management System. An officer of the
Servicer shall have delivered to the Agent a certificate setting forth the
various software systems used by the Servicer in the operation of its container
management system.

           Section 4.25   Repayment of Indebtedness. The Parent Guarantor and
the Borrower shall have made arrangements satisfactory to the Agent and all of
the Lenders for the repayment in full of all Indebtedness, and termination of
all funding commitments under, the Third Amended and Restated Credit Agreement,
dated as of March 15, 2005, among Oldco, the Parent Guarantor, Fortis Bank
(Nederland) N.V., as agent, and the financial institutions named as lenders
therein.

           Section 4.26   Asset Conveyances. The Parent Guarantor and the
Borrower shall have provided documentation and other evidence satisfactory to
the Agent and all of the Lenders with respect to each of the following:

                     (a)     the transfer by Oldco to Interpool Containers of
all of Oldco’s assets and the release of all liens on such assets;

                     (b)     the transfer by Interpool Limited to Interpool
Containers of substantially all of the container management and servicing assets
(including, without limitation, the employees and management information
systems) of Interpool Limited.

           Section 4.27   Tax Opinion. The Agent and the Lenders shall have
received a copy of an opinion letter of Akin Gump, in form and substance
satisfactory to each such Person, regarding the United States and Barbados tax
treatment of the repatriation of earnings from Interpool Limited to the Parent
Guarantor.

SECTION 5. CONDITIONS TO EACH FUNDING DATE.


           The obligations of each Lender to make a Credit Loan on each Funding
Date shall be subject to the satisfaction prior to or at and as of each Funding
Date of the following conditions precedent:

           Section 5.1      Representations and Warranties. Each of the
representations and warranties of the Parent Guarantor, the Servicer and the
Borrower contained in this Agreement, the Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement or the
Loan Documents shall be true as of the date as of which they were made and shall
also be true at and as of such Funding Date, with the same effect as if made at
and as of that time (except to the extent of changes resulting from transactions
contemplated or permitted by this Agreement and changes occurring in the
ordinary course of business which singly or in the aggregate shall not have a
Materially Adverse Effect and except to the extent that such representations and
warranties relate expressly to an earlier date).

           Section 5.2      No Default; Expiration of Revolving Credit Period.
(a) On such Funding Date, there shall exist no Default, Event of Default, Early
Amortization Event, Guarantor Event of Default or a Servicer Default, nor shall
the making of such Funding result in a Default, Event of Default, Early
Amortization Event, Guarantor Event of Default or a Servicer Default.

                (b)      With respect to each Credit Loan to be made by a Class
A Lender, the Revolving Credit Period shall not have expired.

                (c)      With respect to each Credit Loan to be made by a Class
B Lender, the Funding Date shall not be later than December 31, 2005, in
aggregate, and there have been not more than two (2) Credit Loans made by each
Class B Lender.

           Section 5.3      Compliance Certificate. The Agent shall have
received (i) a Borrowing Notice at the times and in the form required pursuant
to Section 2.1 hereof and (ii) a Certificate, substantially in the form of
Exhibit H (a Compliance Certificate), duly executed by an Authorized Officer of
the Borrower showing in reasonable detail all of the following: (a) that the
Aggregate Class A Note Principal Balance (after giving effect to the requesting
Credit Loan) does not exceed the Class A Asset Base, and (b) that the Aggregate
Note Principal Balance (after giving effect to the requested Credit Loan) does
not exceed the Maximum Asset Base.

           Section 5.4      Security Documents.  Subject only to the release of
a Lien to be discharged with the proceeds of such Credit Loan (for which the
Agent shall have received a payout letter), all actions shall have been taken to
enable the Agent to perfect a legal, valid and enforceable first-priority
security interest in all of the Eligible Leases and/or Eligible Containers to be
acquired with the proceeds of such Credit Loan.

           Section 5.5      Copies of Purchase Documentation, Invoices, Bills of
Sale and Other Title Documents.  With respect to any Containers for which the
manufacturer thereof is owed any payment thereon, the Agent shall have received,
at the request of the Agent, (A) copies of purchase documentation, invoices,
conditional bills of sale and/or releases with respect to (i) that portion of
the Eligible Containers for which the Lenders will pay the purchase price
therefore directly to the applicable manufacturer, (B) such other documentation
as the Agent or any Lender may request to establish the then Fair Market Value
and Net Book Value of each such Container, (C) wire transfer directions for each
of the manufacturers of the Containers setting forth the locations to which the
Agent and the Lenders should remit payment of the invoices referred to in clause
(A), and (D) written authorization from the Borrower to remit all or a portion
of the Credit Loan proceeds in satisfaction of the unpaid invoices referred to
in clause (A) above.

SECTION 6.      AFFIRMATIVE COVENANTS.

          Each of the Parent Guarantor and the Borrower (except as expressly
noted below) covenant and agree that, so long as any amounts are owing with
respect to the Notes or otherwise pursuant to this Agreement or the Commitments
(or any portion thereof) remain in effect, the Parent Guarantor and the Borrower
shall, and to the extent applicable, shall cause each of their Subsidiaries to:

           Section 6.1      Punctual Payment.  Duly and punctually pay or cause
to be paid the principal and interest on the Notes and all fees and other
amounts from time to time owing hereunder, all in accordance with the terms of
this Agreement and the Notes.

           Section 6.2      Location of Office.  Maintain its chief executive
office and principal place of business at (A) in the case of the Parent
Guarantor, 211 College Road East, Princeton, New Jersey 08540, and (B) in the
case of the Borrower, Worthing Corporate Center, Worthing Main Road, Christ
Church, Barbados, or, in either case, at such other address as the Borrower
shall designate in a notice to the Agent at least sixty (60) days prior to the
effective date of such relocation.

           Section 6.3      Records and Accounts; Collateral Tracking
System.  (a) Keep true consolidated records and books of account in which full,
true and correct entries will be made in accordance with Generally Accepted
Accounting Principles and maintain adequate accounts and reserves for all taxes
(including income taxes), all depreciation, depletion, obsolescence and
amortization of its properties, all contingencies, and all other reserves; and
(b) maintain computerized systems capable of tracking the Eligible Leases,
Eligible Containers and Gross Lease Revenues on a per unit basis, enabling the
Parent Guarantor, the Servicer and the Borrower at all times to identify the
same by owner and lender/lienholder.

           Section 6.4      Financial Statements, Certificates and
Information.  Furnish to the Agent:

                (a)      [Reserved];

                (b)      Commencing with the fiscal year ending December 31,
2005, as soon as practicable and, in any event, within one hundred twenty (120)
days after the end of each subsequent fiscal year (or, with respect to CAI, upon
the request of the Agent, but only so long as CAI is subservicer of any of the
Containers) of each of CAI, the Parent Guarantor and the Borrower, consolidated
balance sheets of each of CAI, the Parent Guarantor, the Borrower and their
Subsidiaries, as at the end of such fiscal year, and consolidated statements of
income, cash flows and retained earnings of each of CAI, the Parent Guarantor,
the Borrower and its Subsidiaries for the fiscal year then ended, each setting
forth in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with generally accepted accounting
principles consistently applied (except, in the case of any such financial
statements of the Borrower, such financial statements will exclude the impact of
any allocated purchase price resulting from the acquisition of containers by the
Borrower or any Affiliate of the Borrower from another Affiliate of the
Borrower), accompanied by, in the case of CAI and the Parent Guarantor, a report
and opinion of KPMG LLP (or such other independent certified public accountants
of nationally recognized standing as are reasonably acceptable to the Lenders),
which report and opinion shall have been prepared in accordance with generally
accepted auditing standards and shall be unqualified as to “going concern”
status, scope of audit or conformity with GAAP;

                (c)      Commencing with the fiscal year ending December 31,
2005, as soon as practicable and, in any event, within sixty (60) days after the
end of each of the first three fiscal quarters in each fiscal year (or, with
respect to CAI, upon the request of the Agent, but only so long as CAI is
subservicer of any of the Containers) of CAI, the Parent Guarantor and the
Borrower consolidated balance sheets of CAI, the Parent Guarantor, the Borrower
and their Subsidiaries as at the end of such fiscal quarter, and consolidated
statements of income and reconciliation of surplus of CAI, the Parent Guarantor,
the Borrower and their Subsidiaries for the portion of the fiscal year then
ended, all in reasonable detail, prepared in accordance with generally accepted
accounting principles consistently applied (except, in the case of any such
financial statements of the Borrower, such financial statements will exclude the
impact of any allocated purchase price resulting from the acquisition of
containers by the Borrower or any Affiliate of the Borrower from another
Affiliate of the Borrower), except for the lack of footnotes thereto, and
certified by the principal financial or principal accounting officer of CAI, the
Parent Guarantor or the Borrower, as the case may be, but subject to normal,
recurring year-end adjustments;

                (d)      Concurrently with the delivery of (i) each financial
statement pursuant to paragraphs (b) and (c) of this Section 6.4, a certificate
substantially in the form of Exhibit H (a Compliance Certificate), signed on
behalf of the Borrower by its principal financial or principal accounting
officer, and (ii) each financial statement of the Parent Guarantor pursuant to
paragraph (b) of this Section 6.4, a copy of the certification with respect to
financial statements filed by the chief executive officer and chief financial
officer of the Parent Guarantor in compliance with the Sarbanes-Oxley Act;

                (e)      Promptly upon receipt thereof, copies of all management
letters of substance and other reports of substance which are submitted to the
Borrower or the Parent Guarantor by their accountants in connection with any
annual or interim audit of the books of the Borrower or the Parent Guarantor
made by such accountants;

                (f)      Promptly upon their becoming available, copies of such
other financial statements and reports, if any, as the Borrower and/or the
Parent Guarantor may be required to publicly file with the Securities and
Exchange Commission or any similar or corresponding governmental commission,
department or agency substituted therefor, or any similar or corresponding
governmental commission, department, board, bureau, or agency, federal or state;

                (g)      If and when the Borrower and/or the Parent Guarantor
gives or is required to give notice to the PBGC of any “Reportable Event” (as
defined in Section 4043 of ERISA) with respect to any Plan that might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
any member of the Controlled Group or the plan administrator of any Plan has
given or is required to give notice of any such Reportable Event, a copy of the
notice of such Reportable Event given or required to be given to the PBGC;

                (h)      Immediately upon becoming aware of the existence of any
condition or event that constitutes a Default or a Servicer Default, written
notice thereof specifying the nature and duration thereof and the action being
or proposed to be taken with respect thereto; and

                (i)      With reasonable promptness, such other data as the
Agent or any of the Lenders may reasonably request.

           Section 6.5      Business and Corporate Existence.  Keep in full
force and effect its corporate existence and all rights, licenses, leases and
franchises reasonably necessary to the conduct of its business and comply with
(a) all applicable laws and regulations wherever its business is conducted, (b)
the provisions of its charter documents or by-laws, and (c) all agreements and
instruments by which it or any of its properties may be bound and all applicable
decrees, orders and judgments, in each case in such manner that a Materially
Adverse Effect will not result. The Borrower will comply with its obligations
set forth in Section 5.9 of the Security Agreement.

           Section 6.6      Payment of Taxes.  Promptly pay and discharge all
lawful taxes, assessments and governmental charges or levies imposed upon them
or upon their income or profit or upon any property, real, personal or mixed,
belonging to them, provided that neither the Parent Guarantor nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge or levy
if the same shall not at the time be due and payable or can be paid thereafter
without penalty or if the validity thereof shall currently be contested in good
faith by appropriate proceedings diligently pursued and if the Parent Guarantor
or such Subsidiary, as the case may be, shall have set aside on its books
reserves deemed by it adequate with respect to such tax, assessment, charge or
levy; provided, further that any proceedings of the type described in the
proviso above could not (A) reasonably be expected to subject the Agent or any
Lender to any civil or criminal penalty or liability, or (B) involve any
significant risk of material loss, sale or forfeiture of all, or any material
portion of, the Collateral.

           Section 6.7      Maintenance of Property. The Borrower shall:

                (a)      keep, or cause to be kept, all of its Containers in
good repair and working order (but in no event in less than the condition as is
customary in the container leasing industry), and make, or cause to be made, all
needful and proper repairs, replacements, additions and improvements thereto as
are necessary for the conduct of its business, and in order to maintain the
Containers in accordance with manufacturer’s instructions and in as good an
operating condition as when originally delivered, reasonable wear and tear and
causes beyond the Borrower’s control excepted;

                (b)      at all times use, or cause to be used, the Container in
accordance with good operating practices and shall at all times comply with all
loading limitations, handling procedures and operating instructions prescribed
by the manufacturer and the Agent or any Lender, which include but are not
limited to the latest applicable regulations and recommendations of the
International Organization of Standardization as well as any applicable local
regulations, and prevent usage which may damage or shorten the life of the
Container including, without limitation, excessive impact and unbalanced
loading;

                (c)      not knowingly use the Containers for storage of
transportation of contraband or of goods which may damage the Container
including, without limitation, unprotected corrosive substances, poorly secured
materials, or bulk commodities which may corrode, oxidize, severely dent,
puncture, contaminate, stain or damage the Containers;

                (d)      cause the Containers to be identified by appropriate
lettering and numbering, which the Borrower agrees not to change or obliterate,
except at the written request of the Agent or any Lender; the Borrower may,
however, add other markings as may be requested by a Lessee in accordance with
the terms of the related Lease;

                (e)      comply, or cause to be complied, with the International
Convention for Safe Containers (CSC) in all respects including, without
limitation, plating, maintenance, examination, re-examination and marking with
re-examination dates of such Container, such examination, or re-examination,
shall be performed in accordance with the rules and regulations for the Safety
Approval of Cargo Containers of the United States Department of Transportation.

           Section 6.8      Insurance.  (a) Promptly effect and maintain, or
cause to be effected and maintained by each Lessee, with financially sound and
reputable companies satisfactory to the Agent or, consistent with the Servicing
Standard, by such Lessee pursuant to a self-insurance program, insurance
policies: (i) insuring such Containers against loss by fire, explosion, theft or
such other casualties as are usually insured against companies engaged in the
same or a similar business and with coverage, and with respect to any Container
in an amount at least equal to the Net Book Value or Finance Lease Value, as
applicable, of such Container, and (ii) insuring the Borrower against liability
for personal injury and property damage liability, caused by, or relating to,
such Container or its use, with such levels of coverage and deductibles that are
customary with industry standards. The Agent and the Lenders reserve the right
(but shall not have the obligation) to obtain (i) at Borrower’s expense,
insurance with respect to any or all of the foregoing risks if the Borrower
shall fail to obtain such coverage in the specified amounts, and (ii) at the
Lender’s expense, additional insurance on its own behalf with respect to any or
all of the foregoing risks (or any other risk). All insurance maintained by the
Borrower for loss or damage of the Containers shall provide that losses, if any,
shall be payable to Agent, for the benefit of the Lenders, or its designee as
sole loss payee and Borrower shall utilize its best efforts to have all checks
relating to any such losses delivered promptly to Agent, for the benefit of the
Lenders, or such other person designated by the Agent. The Agent and each Lender
shall be named as an additional insured with respect to all such liability
insurance maintained by, or on behalf of, the Borrower. Borrower shall pay the
premiums with respect to all such insurance and deliver to Agent evidence
satisfactory to Agent of such insurance coverage. The Borrower shall cause to be
provided to Agent, not less than fifteen (15) days prior to the scheduled
expiration or lapse of such insurance coverage, evidence satisfactory to Agent
of renewal or replacement coverage. Each insurer shall agree, by endorsement
upon the policy or policies issued by it or by independent instrument furnished
to Agent, that (i) it will give each additional insured and the loss payee
thirty (30) days’ prior written notice of the effective date of any material
alteration, cancellation or non-renewal of such policy; (ii) the interest of any
named additional insurance or loss payee other than Borrower shall not be
invalidated by any actions, inactions, breach of warranty or conditions or
negligence of Borrower or any other person with respect to such policy or
policies and (iii) it will permit the Agent and/or the Lender(s) to make
payments to effect the continuation of coverage upon notice of cancellation due
to nonpayment of premium.

                (b)      Maintain with financially sound and reputable insurance
companies insurance on all other properties and assets in at least such amounts
and against at least such risks as are usually insured against in the same
general area as that in which the Borrower is located and by companies engaged
in the same or similar businesses.

           Section 6.9      Inspection of Properties and Books.  Permit the
Agent or any Lender, or any of their designated representatives or agents, at
any reasonable time during business hours and at reasonable intervals of time,
and upon reasonable prior written notice (or, if a Default, a Servicer Default,
Early Amortization Event (other than as a result of clauses (h) and (i) thereof)
or an Event of Default shall have occurred and then be continuing, at any time
and without prior notice), to (a) visit, inspect and appraise the Containers
(subject to any lessee’s right to quiet enjoyment therein) and properties of the
Borrower and the Parent Guarantor; (b) examine and make copies of and take
abstracts from the books and records of the Borrower and the Parent Guarantor,
including Container purchase orders and purchase agreements; and (c) discuss the
affairs, finances and accounts of the Borrower and the Parent Guarantor with
their appropriate officers, employees and accountants. The Borrower shall pay
for the reasonable out-of-pocket cost and expense (including, inter alia,
travel) of the Agent and, in the case of clause (ii) below, each Lender in
conducting (i) one (1) such inspection per calendar year, so long as no Default,
Servicer Default, Early Amortization Event or Event of Default has occurred or
is then continuing and (ii) all such inspections, if a Default, a Servicer
Default, Early Amortization Event or an Event of Default has occurred and is
then continuing; provided, however, that the Agent, each Lender and their duly
authorized representatives, attorneys and accountants shall use reasonable
commercial efforts to share information with one another and otherwise cooperate
with one another to limit the number of audits per annum and minimize the
expenses incurred by the Servicer in connection with any audits or inspections
hereunder.

           Section 6.10      Licenses and Permits.  Cause all Containers which,
under applicable Law, is required to be registered, to be properly registered in
the name of the Borrower. If at any time while any of the Notes are outstanding
or the Commitments (or any portion thereof) remain in effect, any authorization,
consent, approval, permit or license from any Governmental Authority shall
become necessary or required in order that the Borrower may fulfill any of its
obligations hereunder, the Borrower shall immediately take or cause to be taken
all steps reasonably necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent with evidence thereof.

           Section 6.11      Notice of Material Claims and Litigation.  Promptly
notify the Agent and each Lender of the commencement of any claims (other than
claims under a policy of insurance in amounts which, together with any interest
accrued thereon, do not exceed the face value of such policy), actions, suits,
proceedings or investigations of any kind pending or threatened against the
Parent Guarantor or any of its Subsidiaries before any court, tribunal or
administrative-agency or board in an amount in excess of $3,000,000, or which,
if adversely determined, would be reasonably likely, either in any case or in
the aggregate, to have a Material Adverse Effect or materially impair the right
of the Parent Guarantor and its Subsidiaries considered as a whole, or the
Borrower considered individually, to carry on their respective businesses
substantially as now conducted, or which question the validity of this
Agreement, any Note or the Security Documents or any action taken or to be taken
pursuant hereto or thereto.

           Section 6.12      Further Assurances.  Cooperate with the Agent and
the Lenders and take such further actions and execute such further instruments
and agreements as the Agent may reasonably request to carry out to the Lenders’
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

           Section 6.13      Pension Plans.  To the extent applicable, the
Parent Guarantor and its Subsidiaries shall:

                (a)      Fund any Guaranteed Pension Plan as required by the
provisions of Section 302 of ERISA and Section 412 of the Code, and make all
contributions to a Multiemployer Plan required pursuant to any applicable
collective bargaining agreement.

                (b)      Furnish promptly to the Agent a copy of any notice of
termination of a Guaranteed Pension Plan required to be sent to the PBGC and a
copy of any report or demand sent or received by or with respect to a Guaranteed
Pension Plan pursuant to §§4041, 4041A, 4042, 4043, 4062, 4063, 4065, 4066 or
4068 of ERISA or under subtitle E of Title IV of ERISA.

                (c)      Furnish promptly to the Agent a copy of all Forms 5500,
Forms 5500-C and/or Forms 5500-R relating to a Guaranteed Pension Plan, together
with all attachments thereto, including any actuarial statement relating to a
Guaranteed Pension Plan required to be submitted under § 103 (d) of ERISA.

                (d)      Cause any Guaranteed Pension Plan to pay all benefits
when due.

                (e)      Furnish the Agent with copies of any request for waiver
from the funding standards or extension of the amortization periods required by
Section 303 and 304 of ERISA or Section 412 of the Code, with respect to any
Guaranteed Pension Plan no later than the date on which the request is submitted
to the Department of Labor or the United States Internal Revenue Service, as the
case may be.

                (f)      Promptly notify the Agent of any “complete withdrawal”,
“partial withdrawal” or “reorganization” with respect to any Multiemployer Plan
as such terms are defined in ERISA.

                (g)      With respect to any Guaranteed Pension Plan, promptly
notify the Agent upon the occurrence of any “Reportable Event” as defined in
ERISA.

           Section 6.14      Environmental and Safety Matters.

                (a)      Immediately report to Agent and each Lender upon
becoming aware thereof (a) the introduction of any Hazardous Material onto any
facility owned or operated by the Parent Guarantor or its Subsidiaries or any if
the introduction thereof reasonably could be expected to have a Materially
Adverse Effect and (b) the initiation of any action, suit, proceeding,
investigation or regulatory action against the Parent Guarantor or any of its
Subsidiary or in connection with any such facility relating to any Release of
Hazardous Materials if such could reasonably be expected to have a Materially
Adverse Effect.

                (b)      Immediately deliver to Agent and each Lender copies of
(a) all reports (other than routine reports regularly submitted in the ordinary
course of business) submitted to any Governmental Authority by the Parent
Guarantor or any of its Subsidiaries in connection with either the presence of
Hazardous Materials at any facility owned or operated by the Parent Guarantor or
any of its Subsidiaries or any other environmental matter relating to such
facility, and (b) all reports, notices, and correspondence transmitted to the
Parent Guarantor or its Subsidiaries by any Governmental Authority in connection
with either the presence of any Hazardous Materials at or near any such facility
or any other environmental matter relating to such facility.

                (c)      Except for Hazardous Materials that the Parent
Guarantor or its Subsidiaries uses or stores or that a lessee of the Parent
Guarantor or its Subsidiaries uses, stores or transports in the ordinary course
of its business and in compliance with all applicable Laws, keep all of its
properties or assets free of Hazardous Materials. The Parent Guarantor and its
Subsidiaries shall comply with and use its best efforts to ensure compliance by
all tenants and subtenants with all Environmental Laws and all Laws relating to
occupational safety or health and shall obtain and comply with, and use its best
efforts to ensure that all tenants and subtenants obtain and comply with, any
and all approvals, registrations or permits required thereunder. The Parent
Guarantor and its Subsidiaries shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other action
necessary to clean up and remove all Hazardous Materials, on, from or affecting
any of its properties or assets as required by all applicable Laws, except as
such laws, ordinances, rules, regulations, orders or directives may be contested
by the Parent Guarantor and its Subsidiaries in good faith by appropriate
proceedings and for which adequate reserves have been established in conformity
with generally accepted accounting principles.

                (d)      Defend, indemnify, and hold harmless the Agent, each
Lender, each Credit Support Party (to the extent they have funded a Credit Loan
previously held by a Conduit Lender) and each of their respective directors,
officers, employees, affiliates, representatives and agents (each an Indemnified
Party) from and against any and all penalties, fines, liabilities, damages,
costs, or expenses of whatever kind or nature asserted against such Indemnified
Party (unless resulting from the gross negligence or willful misconduct of such
Indemnified Party), arising out of, or in any way related to: (a) the Release or
threatened Release of any Hazardous Materials on, at or from any property at any
time owned, operated or occupied by the Parent Guarantor or its Subsidiaries;
(b) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (c) any lawsuit
brought or threatened, settlement reached, or government order relating to such
Hazardous Materials, and/or (d) any violation of Laws which are based upon or in
any way related to such Hazardous Materials or to any environmental matter,
including reasonable attorney and consultant fees, investigation and laboratory
fees, court costs, and litigation expenses actually incurred.

           Section 6.15      Payment of Wages.  Comply at all times with the
United States Fair Labor Standards Act, as amended, including the provisions of
such Act relating to the payment of minimum and overtime wages as the same may
become due from time to time, if and to the extent that non-compliance could
reasonably be expected to have a Materially Adverse Effect.

           Section 6.16      Notice of Default.  Promptly, upon becoming aware
thereof, give written notice to the Agent of: (a) the occurrence of any Default,
Servicer Default or Event of Default, (b) any litigation or proceeding affecting
the Parent Guarantor or any of its Subsidiaries or any of their properties or
assets which, if adversely determined, might have a Materially Adverse Effect,
(c) any dispute between the Parent Guarantor or any of its Subsidiaries and any
Governmental Authority that would be reasonably expected to materially interfere
with their normal business operations, and (d) any Materially Adverse Effect.

           Section 6.17      OFAC. The Borrower shall ensure that no item of
Container pledged as Collateral pursuant to the terms of the Security Agreement
shall be traded, located, operated or used, directly or indirectly, in a
Prohibited Jurisdiction or by a Prohibited Person, and no Lessee or any
sublessee shall be a Prohibited Person or organized in a Prohibited
Jurisdiction.

           Section 6.18      Possession of Eligible Container. The Borrower will
at all times maintain possession of the Eligible Containers, except (i) for such
time as such Eligible Containers is in the possession of a Lessee pursuant to
the terms of a Lease, or (ii) for temporary delivery thereof to depot owners and
other Persons for repairs and maintenance made in the ordinary course of
business.

           Section 6.19      Interest Rate Hedge Agreements. (a) The Borrower
will, by not later than the dates set forth in Section 6.19(b) hereof, enter
into and thereafter maintain (or will cause to be entered into and maintained)
Interest Rate Hedge Agreements with Eligible Interest Rate Hedge Providers to
hedge its exposure to Finance Leases and Term Leases. The notional balances of
any Interest Rate Hedge Agreements entered into with respect to Finance Leases
shall amortize in a manner consistent with the remaining rental payment on such
Finance Leases. The notional balance of all Interest Rate Hedge Agreements
entered into with respect to Term Leases shall amortize at an annual rate
reasonably consistent with the depreciation rate associated with the Containers
then subject to such Term Leases. The required notional balances of such
Interest Rate Hedge Agreements shall be as follows (the “Hedging Requirements”):

           (i)      with respect to Finance Leases, at least ninety percent
(90%) and not more than one hundred percent (100%) of the portion of the
Aggregate Note Principal Balance which finances the Finance Leases. The portion
of the Aggregate Note Principal Balance which finances the Finance Leases is
determined by the product of (A) the sum of the Aggregate Finance Lease Value
and (B) 75.00% (if the Aggregate Class B Note Principal Balance has been reduced
to zero) or ninety percent (90%) (if the Aggregate Class B Note Principal
Balance is greater than zero);


           (ii)      with respect to Term Leases, at least seventy percent (70%)
and not more than one hundred percent (100%) of the portion of the Aggregate
Note Principal Balance which finances the Term Leases. The portion of the
Aggregate Note Principal Balance which finances the Term Leases is determined by
the product of (A) the sum of the Aggregate Net Book Value and (B) 75.00% (if
the Aggregate Class B Note Principal Balance has been reduced to zero) or ninety
percent (90%) (if the Aggregate Class B Note Principal Balance is greater than
zero).


                (b)      Upon the acquisition by the Borrower of either a
Finance Lease or a Term Leases, then, within thirty (30) days after the date of
such acquisition, the Borrower shall enter into additional Interest Rate Hedge
Agreements in a notional amount such that, after giving effect thereto, the
Hedging Requirements will be satisfied; provided, however, that with respect to
those Finance Leases and/or Term Leases acquired by the Borrower during the
period commencing on the Closing Date to and including April 20, 2006, the
Borrower shall not be required to comply with the Hedging Requirements until the
close of business on April 20, 2006 (without giving effect to the thirty (30)
day period set forth in Section 6.19(a) above).

                (c)       If the Borrower or Servicer, on behalf of Borrower,
fails to maintain the Hedging Requirements, the Agent shall have the right, in
its sole discretion to direct the Agent, to enter into Interest Rate Hedge
Agreements, caps or collars on the Borrower’s behalf. In the event the Agent
enters into an Interest Rate Hedge Agreement on the Borrower’s behalf, the Agent
shall promptly send a copy of any such agreement to the Borrower and may provide
the Agent and Servicer with a written direction to deposit in the Trust Account
certain amounts to purchase, or reimburse the Agent or a third party for
purchase, such Interest Rate Hedge Agreement.

                (d)       As additional security hereunder, the Borrower hereby
assigns to the Agent all right, title and interest of the Borrower under each
Interest Rate Hedge Agreement, including, but not limited to, all present and
future amounts payable by an Interest Rate Hedge Provider to the Borrower under
or in connection with such Interest Rate Hedge Agreement. The Borrower
acknowledges that, as a result of such assignment, the Borrower may not, without
the prior written consent of the Agent, exercise any rights under any Interest
Rate Hedge Agreement that could reasonably be expected to have a materially
adversely effect on the rights of the Agent and Lender’s hereunder, as assignee
of the Borrower’s rights under such Interest Rate Hedge Agreement; provided that
nothing herein shall have the effect of releasing the Borrower from any of its
obligations under an Interest Rate Hedge Agreement or be construed as requiring
the consent of the Agent, any Lender or third party beneficiary hereunder for
the performance of the Borrower’s obligations thereunder.

                (e)       The Borrower shall enter into each Interest Rate Hedge
Agreement only with an Eligible Interest Rate Hedge Provider. Each Interest Rate
Hedge Agreement shall provide that if the Eligible Interest Rate Hedge Provider
or any party providing credit support on its behalf suffers an Interest Rate
Hedge Provider Minimum Rating Downgrade Event, the Interest Rate Hedge Provider
will be required to post, within ten (10) Business Days of such Interest Rate
Hedge Provider Minimum Rating Downgrade Event, collateral set forth in the
applicable Interest Rate Hedge Agreement and execute a “Credit Support Annex” in
connection therewith. Failure to post collateral within such time shall
constitute a termination event under the terms of the applicable Interest Rate
Hedge Agreement. Such Interest Rate Hedge Provider may transfer (at its own
cost), with the cooperation of the Borrower and the Servicer, all of its rights
and obligations under its Interest Rate Hedge Agreement to an Eligible Interest
Rate Hedge Provider in accordance with the terms of its Interest Rate Hedge
Agreement. Each Interest Rate Hedge Agreement shall also provide that if the
Interest Rate Hedge Provider (or any party providing credit support identified
in the Interest Rate Hedge Agreement or any credit support annex thereto on its
behalf) suffers an Interest Rate Hedge Provider Required Rating Downgrade Event,
such Interest Rate Hedge Provider will be required to transfer (at its own cost)
all of its rights and obligations under its Interest Rate Hedge Agreement to an
Eligible Interest Rate Hedge Provider not later than thirty (30) Business Days
after the occurrence of the Interest Rate Hedge Provider Required Rating
Downgrade Event. Upon the occurrence of an Interest Rate Hedge Provider Required
Rating Downgrade Event, the Agent shall have the right to direct the Borrower to
terminate the applicable Interest Rate Hedge Agreement. The Borrower may, with
the prior written consent of the Agent, or shall, at the direction of the
Administrative Agent, terminate the Interest Rate Hedge Agreement and
simultaneously enter into a replacement Interest Rate Hedge Agreement in the
event the Interest Rate Hedge Provider fails to post collateral or transfer its
rights and interests under the Interest Rate Hedge Agreement in accordance with
the terms of the Interest Rate Hedge Agreement.

                (f)       The Agent shall, promptly after any downgrade for
which the Interest Rate Hedge Provider is required to post collateral, establish
a single segregated trust account (with separate subaccounts for each financial
institution acting as an Interest Rate Hedge Provider) in the name of the Agent
(collectively, the “Counterparty Collateral Account”), which shall be held in
trust in the name of the Agent for the benefit of itself and the Lenders and
over which the Agent shall have exclusive control and the sole right of
withdrawal. Notwithstanding anything to the contrary in this section, investment
earnings on amounts held in the Counterparty Collateral Account shall be
remitted to the applicable Interest Rate Hedge Provider upon its written request
and its representation that the request is in accordance with the terms of the
applicable Interest Rate Hedge Agreement. The Agent shall deposit all collateral
received from an Interest Rate Hedge Provider under an Interest Rate Hedge
Agreement in the Counterparty Collateral Account. Any and all funds at any time
on deposit in, or otherwise held to the credit of, the Counterparty Collateral
Account shall be held in trust by the Agent for the benefit of the secured
parties under this Agreement. The only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of the Counterparty
Collateral Account shall be (i) for application to obligations of the applicable
Interest Rate Hedge Provider to the Borrower under its Interest Rate Hedge
Agreement, if such Interest Rate Hedge Agreement becomes subject to early
termination, or (ii) to return collateral or investment earnings to such
Interest Rate Hedge Provider when and as required by such Interest Rate Hedge
Agreement. The Agent shall take all actions necessary to return collateral to
any Interest Rate Hedge Provider as described in the preceding sentence
including, without limitation, issuance of entitlement orders to any Securities
Intermediary (as defined in the UCC). No actions taken under this Section 6.19
shall be at the expense of the Agent.

                (g)       All payments received from an Interest Rate Hedge
Provider shall be deposited by the Borrower directly into the Trust Account and
distributed in accordance with Section 2.18(b) hereof.

                (h)       Any notional reductions shall be effected over all
outstanding transactions under Interest Rate Hedge Agreements then in effect on
a pro rata basis pursuant to the terms of the Interest Rate Hedge Agreements.

Notwithstanding anything to the contrary contained herein, Fortis Capital Corp.,
in its individual capacity on behalf of itself and its Affiliates, hereby agrees
that any Interest Rate Hedge Agreement entered into by such Person with respect
hereto shall be fully assignable by the Borrower upon the termination of the
Security Agreement and the lien created thereunder; provided, however, that,
after giving effect to such assignment, all of the following conditions shall be
satisfied: (i) the Interest Rate Hedge Provider shall be secured by the
Containers and Related Assets, (ii) the amount of collateral supporting the
obligations to the Interest Rate Hedge Provider shall not be materially less
than the amount of collateral hereunder, (iii) the priority of payments (whether
in a securitization or a secured lending facility) to the Interest Rate Hedge
Provider (both in terms of scheduled payments and termination payments) shall be
on substantially the same terms as the priority of payments provided for
hereunder and (iv) the Interest Rate Hedge Provider’s rights and remedies under
any successor transaction document shall not be materially less than the rights
and remedies granted hereunder.

           Section 6.20      UNIDROIT Convention. The Borrower shall comply with
the terms and provisions of the UNIDROIT Convention on International Interests
in Mobile Goods or any other internationally recognized system for recording
interests in or liens against shipping containers at the time that such
convention is adopted by the container leasing industry.

           Section 6.21      Separate Identity. The Borrower will be operated,
or will cause itself to be operated, so that the Borrower will not be
“substantively consolidated” or other analogous theory under any applicable
Insolvency Law with the Parent Guarantor, the Seller, the Servicer or any of
their Affiliates.

           Section 6.22      Investment Company. The Borrower will conduct its
operations in a manner which will not subject it to registration as an
“investment company” under the Investment Company Act of 1940, as amended.

           Section 6.23      United States Tax Election. The Borrower shall make
an election pursuant to Section 301.7701-3 of the Code to be either classified
as a partnership or disregarded as an entity separate from its owner.

           Section 6.24      Independent Quotaholder. All of the common quotas
of the Borrower will be owned by an Independent Person.

           Section 6.25      Intercreditor Delivery. The Borrower and Parent
Guarantor shall use their commercially reasonable efforts to cause each lender
to Servicer (to the extent any such indebtedness is secured by containers for
which remittances are sent to the Lockbox Account), Interpool Limited and their
Affiliates to execute a joinder to the Intercreditor and Lockbox Administration
Agreement.

           Section 6.26      Tax Elections and Filings. To the extent that the
proceeds of any Credit Loan will be used to fund, in whole or in part, a direct
or indirect dividend or distribution to Interpool Inc. or any of its Affiliates
for which the Parent Guarantor or any of its Affiliates, as the case may be, has
made an election pursuant to Section 965 of the Code with respect to such
distribution, each of the Borrower and the Parent Guarantor hereby covenant and
agree that:

(1)

Such dividend or distribution will be invested in the United States pursuant to
a domestic reinvestment plan (a “Plan”) that:


(A)

has been approved by the president and chief executive officer of the Parent
Guarantor before the payment of such dividend and has been approved by the board
of directors of the Parent Guarantor; and


(B)

provides for the reinvestment of such dividend in the United States for one of
the permitted purposes set forth in Section 965(b)(4)(B) of the Code.


(2)

Any dividend or distribution to the Parent Guarantor of the type described in
clause (1) above will be reinvested in the United States for one or more of the
purposes specified in the Plan.


(3)

The Parent Guarantor will elect to apply Section 965 of the Code to its taxable
year ending December 31, 2005 by filing IRS Form 8895 with its timely-filed tax
return.


(4) 

The Parent Guarantor will abide by all reporting and documentation requirements
described in section 8.02 of Notice 2005-10, 2005-6 IRB 474, issued on January
13, 2005.


           Section 6.27      Post Closing Lease. (a) The Borrower shall deliver
to the Agent, by not later than April 30, 2006, the executed original
counterpart of each Post Closing Lease or, if not delivered by such date,
exclude such Post Closing Lease and the related Containers from the calculation
of the Class A Asset Base, the Class B Asset Base and the Maximum Asset Base.

                (b)      With respect to each Post Closing Lease for which
neither the Seller nor the Servicer has received at least one rental payment
from the related Lessee as of the Closing Date, the Borrower shall exclude such
Post Closing Lease and the related Containers from the calculation of the Class
A Asset Base, the Class B Asset Base and the Maximum Asset Base if such first
rental payment, or an executed original counterpart of such Post Closing Lease
has not been received by February 21, 2006 or such Post Closing Lease shall
otherwise be classified as a Defaulted Lease.

SECTION 7.      NEGATIVE COVENANTS.

          Each of the Borrower and the Parent Guarantor (except as expressly set
forth below) severally covenant and agree that, so long as any amounts are owing
with respect to the Notes or otherwise pursuant to this Agreement or the
Commitments (or any portion thereof) remain in effect, the Borrower and the
Parent Guarantor shall not and, to the extent expressly set forth below, shall
not permit any of their Subsidiaries, except with the prior written consent of
the Agent in each instance to:

           Section 7.1      Liens.  Create, incur, assume or permit to exist any
Liens on the Collateral, except Permitted Liens.

           Section 7.2      Maximum Funded Debt to Tangible Net Worth.  At the
end of each fiscal quarter (measured on the basis of the most recent financial
statements delivered pursuant to Section 6.4 hereof), permit the ratio of the
Parent Guarantor’s (i) Funded Debt to (ii) Tangible Net Worth, to exceed the
ratio of 4.0 to 1.

           Section 7.3      Minimum Tangible Net Worth.  At the end of any
fiscal quarter (measured on the basis of the most recent financial statements
delivered pursuant to Section 6.4 hereof), permit the Parent Guarantor’s
Tangible Net Worth to be less than Three Hundred Million Dollars ($300,000,000).

           Section 7.4      Fixed Charge Coverage Ratio. At the end of any
fiscal quarter (measured on the basis of the most recent financial statements
delivered pursuant to Section 6.4 hereof), permit the Parent Guarantor’s ratio
of (A) for the rolling four quarter period ending on the last day of such
quarter, the sum of (i) Earnings Available for Fixed Charges, plus (ii)
depreciation to (B) Fixed Charges for such period, to be less than 1.5 to 1.

           Section 7.5      Additional Financial Covenants.  If on or after the
Closing Date, the Parent Guarantor or any of its Subsidiaries either incur
additional Indebtedness, or amend the documentation for any Indebtedness
outstanding on the Closing Date, so as to either (i) incorporate additional
financial covenants, or (ii) amend covenants of the type set forth in Section
7.2, 7.3 or 7.4 hereof in such a way as to make such covenant more restrictive,
then the Borrower shall promptly (but in no event later than ten (10) Business
Days thereafter) notify the Agent and each Lender of such occurrence. If the
Majority Lenders so elect, then such revised and/or additional financial
covenants shall automatically be incorporated by reference into this Agreement
without the need for further action by any party whatsoever. Thereupon, the
Agent and each Lender shall have a separate and independent right to enforce
such revised and/or additional financial covenants.

           Section 7.6      Distributions.

                (a)      The Borrower shall not make any Distributions so long
as a Default, an Early Amortization Event or an Event of Default has occurred
and is continuing or would occur after giving effect to such Distribution.

                (b)      The Parent Guarantor shall cause each of Interpool
Containers and Interpool Limited to not make any Distributions to their
respective shareholders (including Distributions to the Parent Guarantor with
respect to any preference shares owned by the Parent Guarantor) for the period
commencing on December 31, 2005 and ending on the date on which the Aggregate
Class B Note Principal Balance has been reduced to zero.

                (c)      The Parent Guarantor shall not make any Distributions
or make tender offers to its shareholders with the proceeds of any Credit Loan
made with respect to the Class B Notes.

           Section 7.7      Merger, Consolidation or Sale of Assets, Etc.  (a)
None of the Borrower, the Parent Guarantor or any Subsidiary of the Parent
Guarantor shall become a party to any merger or consolidation, or take any
action looking to the dissolution or liquidation provided that, so long as no
Default or Event of Default shall have occurred and be continuing or would not
result as a result thereof, the following actions shall be permitted to the
extent that the Borrower is not a party thereto: (A) the merger or consolidation
of a Subsidiary (other than the Borrower) into the Parent Guarantor, or (B) the
merger of any Subsidiary (other than the Borrower) into any other Subsidiary
(other than the Borrower) or (C) any consolidation or merger of the Parent
Guarantor for which all of the following conditions precedent are satisfied:

           (i)      if the Parent Guarantor is not the surviving entity the
person formed by such consolidation or merger (each such corporation and each
such person or entity being hereinafter called a “Successor”) shall execute and
deliver to the Agent and each Lender (x) an agreement in form and substance
reasonably satisfactory to the Lessor containing an assumption by such Successor
of the due and punctual performance of each covenant and condition of the Parent
Guarantor under this Agreement and the Parent Guaranty and (y) an opinion of
counsel as to the due execution, delivery and enforceability of such agreement;


           (ii)      immediately after giving effect to such transaction, no
Default or Event of Default (including no breach of the financial covenants set
forth in Section 7.2, 7.3, 7.4 or 7.5 hereof) shall have occurred and be
continuing, and the Successor shall have delivered an officer’s certificate to
such effect;


           (iii)      the relevant Successor is, in the reasonable opinion of
each of the Lenders, at least of the same creditworthiness as the Parent
Guarantor immediately prior to such merger or consolidation and, if not, such
Successor provides each of the Lenders with alternative security acceptable to
each of the Lenders; and


           (iv)      after giving effect to such merger or consolidation, the
Successor complies with the then single obligor credit limitation for each of
the Lenders.


                (b)     The Borrower shall not sell, lease or otherwise dispose
of its assets except for (i) sales and dispositions made in accordance with the
provisions of Section 7.12 hereof and (ii) leases of Container entered into the
ordinary course of business; provided, however, that the lease of all, or
substantially all, of the Containers by the Borrower to an Affiliate of the
Parent Guarantor or to a single Lessee will violate this Section 7.12(b).

                (c)     So long as CAI is subservicer, the Parent Guarantor and
its Subsidiaries shall not dispose of its investment in CAI as in effect on the
Closing Date without the prior written consent of the Agent (acting at the
direction of all of the Lenders), such consent not to be unreasonably withheld.
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Parent Guarantor or any Subsidiary from selling or disposing of investments
(other than the stock of or other ownership interests in CAI), including,
securities which are “margin securities” or “margin stock”, as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, for fair value in bona fide transactions.

                (d)     The Parent Guarantor shall at all times directly or
indirectly own all of the issued and outstanding Voting Stock of the Seller and
shall directly or indirectly exercise a controlling influence over the
composition of the board of directors of the Seller or otherwise over the
management or policies of the Seller.

                (e)     The Parent Guarantor shall cause Interpool Containers
Limited to not sell, convey, transfer or pledge any of the Voting Stock of the
Borrower (or any beneficial or other interest therein) without the prior written
consent of the Agent (acting at the direction of the Majority Lenders) in each
instance.

           Section 7.8      [Reserved].

           Section 7.9      ERISA.  Permit any Plan maintained by it to (a)
engage in any “prohibited transaction” (as defined in Section 4975 of the Code)
which could reasonably be expected to result in material liability for excise
taxes or fiduciary liability under Section 406 of ERISA, (b) incur any
“accumulated funding deficiency” (as defined in Section 302 of ERISA) whether or
not waived, or (c) terminate any Plan in a manner that could result in the
imposition of a Lien or encumbrance on the assets of the Parent Guarantor or any
of its Subsidiaries pursuant to Section 4068 of ERISA.

           Section 7.10      Public Utility Holding Company.  Directly or
indirectly own, control or hold with power to vote any “voting security” of an
“electric utility company” or a “gas utility company” or of a “holding company”
holding any “voting security” of either the foregoing, as such terms are defined
in the Public Utility Holding Company Act of 1935.

           Section 7.11      Transactions with Affiliates.  The Borrower will
not enter into or permit to exist, directly or indirectly, any transaction with
any Affiliate of the Parent Guarantor or any Subsidiary thereof, except for
transactions made on fair and reasonable terms which are no more favorable to
such Affiliate than would be obtained in a comparable arm’s-length transaction
with a person that is not an Affiliate.

           Section 7.12      Dispositions of Collateral.  The Borrower shall not
sell, transfer, exchange or otherwise dispose of any of the Collateral, except:

           (i)      in connection with a sale pursuant to Section 8 hereof;


           (ii)      in connection with a repurchase or substitution pursuant to
Sections 3.03, 3.04 or 3.05 of the Contribution and Sale Agreement (and, in
connection with any such substitution, subject to the limitations set forth in
the Contribution and Sale Agreement);


           (iii)      sales of Containers for sales proceeds of not less than
the sum of the Net Book Values of the Containers that were sold, regardless of
whether an Early Amortization Event, a Default or an Event of Default is then
continuing or whether such sales are considered to have been made in the
ordinary course of business; provided that, (x) the proceeds of such disposition
are deposited into the Trust Account, and (y) after giving effect to such sale
or disposition, the Aggregate Note Principal Balance will not exceed the Maximum
Asset Base (calculated after giving effect to all principal payments made in
connection with such sale);


           (iv)      sales of Containers in the ordinary course of business
(including any such sales resulting from the sell/repair decision of the
Servicer) regardless of the sales proceeds realized from such sales so long as a
Default, Event of Default or Early Amortization Event is not then continuing or
would result from such sale of Containers; provided that, (x) the proceeds of
such disposition are deposited into the Trust Account, and (y) after giving
effect to such sale or disposition, the Aggregate Note Principal Balance will
not exceed the Maximum Asset Base (calculated after giving effect to all
principal payments made in connection with such sale);


           (v)      if an Early Amortization Event is then continuing or would
result from such sale of Containers, sales of Containers in the normal course of
business (including any such sales resulting from the sell/repair decision of
the Servicer) so long as the sum of the Net Book Values of all Containers that
were sold for less than Net Book Value during the four (4) immediately preceding
Collection Periods shall not exceed an amount equal to the product of (x) five
percent (5%) and (y) an amount equal to the quotient of (i) the sum of the
aggregate Net Book Values as of the last day of each of the four (4) immediately
preceding Collection Periods, divided by (ii) four (4); provided that, (x) the
proceeds of such disposition are deposited into the Trust Account, and (y) after
giving effect to such sale or disposition, the Aggregate Note Principal Balance
will not exceed the Maximum Asset Base; and


           (vi)      sales, transfers or exchanges for which the Agent, acting
at the direction of the Majority Lenders, shall have given its prior written
consent.


           Section 7.13      Other Indebtedness. The Borrower shall not contract
for, create, incur, assume or suffer to exist any Indebtedness except (i) any
Notes issued pursuant to this Agreement, (ii) obligations incurred pursuant to
the terms of the Loan Documents, (iii) trade payables and expense accruals
incurred in the ordinary course and which are incidental to the purposes
permitted pursuant to the Borrower’s charter documents and (iv) Interest Rate
Hedge Agreements required or permitted pursuant to the terms of Section 6.19
hereof.

           Section 7.14      Charter Documents. The Borrower will not amend or
modify its memorandum of association or by-laws without the prior written
consent of the Agent, acting at the direction of the Majority Lenders, in each
instance.

           Section 7.15      Capital Expenditures. The Borrower will not make
any expenditure (by long-term or operating lease or otherwise) for capital
assets (both realty and personalty), except for capital improvements to the
containers in the ordinary course of its business and in accordance with the
Servicing Agreement.

           Section 7.16      Permitted Activities. The Borrower will not engage
in any activity or enter into any transaction except as permitted (i) under its
articles of organization as in effect on the date on which this Agreement is
executed and (ii) pursuant to the terms of the Loan Documents.

           Section 7.17      United States Tax Election. The Borrower shall not
elect to be classified as an association under Section 301.7701-3 of the Code.

           Section 7.18      Amendment to or Waiver of Loan Documents. The
Borrower will not, except as expressly authorized therein, amend, modify or
waive any of its rights under the provisions of any Loan Document without the
prior written consent of the Agent in each instance; provided, however, the
Intercreditor Agreement may be amended from time to time without the consent of
the Agent or any Lender in accordance with the provisions thereof in order to
add additional owners and Lenders thereto.

           Section 7.19      CAI Agreement. So long as CAI is a Subservicer of
any of the Containers, the Borrower shall not amend, modify or waive any
provision of, or default under, the CAI Agreement without the prior written
consent of the Agent (acting at the direction of the Majority Lenders) in each
instance, such consent not to be unreasonably withheld or delayed.

SECTION 8.      EVENTS OF DEFAULT.

          The occurrence and continuation of any of the following events shall
be Events of Default (or, if the giving of notice or lapse of time or both is
required, then prior to such notice and/or lapse of time, the occurrence of such
events shall be Defaults):

                (a)      if the Borrower shall default in the payment (A) on any
Payment Date of the Class A Note Interest Payment payable on such date (after
giving effect to any draws on the Restricted Cash Account), or (B) on the Final
Maturity Date of the then unpaid principal balance of, and accrued interest on,
any Note due on such date and all other amounts owing to such Noteholders
pursuant to the terms of the Loan Documents, and, if such failure results solely
from an administrative failure (other than by the Borrower) in wiring such
payments, such condition continues unremedied for two (2) Business Days; or

                (b)      if the Parent Guarantor or the Borrower, as the case
may be, shall default in the performance of or compliance with any of the
covenants or agreements contained in Section 6.21, Section 6.24, Section 7.1
(for Liens in respect of Collateral representing 2% or more of the Class A Asset
Base), Section 7.2, Section 7.3, Section 7.4, Section 7.6, Section 7.7, Section
7.12, Section 7.13, or Section 7.14; or

                (c)      if the Parent Guarantor or the Borrower shall default
in any material respect in the performance of or compliance with any term
contained in Section 6.8, Section 6.22, Section 6.25, Section 7.1 (except as
otherwise provided for in this Section 8), Section 7.10, Section 7.11 or Section
7.16 and such default shall not have been remedied within ten (10) Business Days
after notice thereof shall have been given to the Borrower by the Agent or any
Lender; or

                (d)      if the Parent Guarantor or the Borrower shall default
in the performance of, or breach of or compliance with, any term contained
herein (other than those expressly referred to in this Section 8), or in any of
the other Loan Documents which could reasonably be expected to materially and
adversely affect the Agent or the Lenders, and such default, if capable of cure,
shall not have been remedied within thirty (30) days after the earlier to occur
of (A) the date on which an officer of the Parent Guarantor or the Borrower has
actual knowledge thereof and (B) the date on which notice thereof shall have
been sent to the Borrower by the Agent or any Lender; provided, however, that an
additional thirty (30) days grace period shall be available for defaults already
subject to remedial action during the initial grace period; or

                (e)      if any representation or warranty made by any of the
Parent Guarantor or the Borrower herein or in any other Loan Documents or in any
other certificates, documents or agreements executed in connection with the
transactions contemplated by this Agreement shall prove to have been false or
incorrect in any material respect on the date when made or deemed to have been
made which could reasonably be expected to materially and adversely affects the
Agent or the Lenders and, if such breach is capable of cure, such inaccuracy
continues unremedied for a period of thirty (30) days after the earlier to occur
of (A) the date that any officer of the Parent Guarantor or the Borrower, as the
case may be, has knowledge of such inaccuracy or (B) the date on which written
notice thereof requiring the same to be remedied shall have been given to the
Parent Guarantor or the Borrower, as the case may be, by the Agent or any
Lender; provided, however, that an additional thirty (30) day grace period shall
be available for defaults already subject to remedial action during the initial
grace period; provided, further, that the representations and warranties set
forth in Sections 3.1, 3.2, 3.3, 3.12, 3.15, 3.20 and 3.21 of this Agreement
shall not have the benefit of the thirty (30) day cure set forth above; or

                (f)      the occurrence of either of the following:

(A) 

(i) a default by the Parent Guarantor has occurred and is continuing due to
failure to make any payment when due (beyond the applicable grace period with
respect thereto, if any) with respect to Indebtedness which, individually or in
the aggregate, exceeds Five Million Dollars ($5,000,000), (ii) the Parent
Guarantor shall have notice or actual knowledge of such default and (iii) either
(A) the holder(s) of such Indebtedness have exercised remedies against the
obligor (including limiting borrowings or advances) or have caused the Parent
Guarantor to retain or employ a restructuring or crisis manager or specialist
(other than the Parent Guarantor’s independent public accountants or financial
advisors) or (B) such default shall not have been (x) cured or (y) temporarily
waived by the applicable holder(s) of such Indebtedness within twenty (20)
Business Days after the later of such default or the expiration of any
applicable grace period and, in any event, with respect to any waiver, such
default shall not have been permanently waived within ninety (90) days after the
later of such default or the expiration of any applicable grace period; or


(B) 

(i) any default by the Parent Guarantor has occurred and is continuing with
respect to the observance or performance (beyond the applicable grace period
with respect thereto, if any) of any agreement or covenant relating to
Indebtedness, which individually or in the aggregate, exceed Twenty-Five Million
Dollars ($25,000,000) or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or permit, the holder or holders of such Indebtedness (or trustee or
agent on behalf of such holders) to cause such Indebtedness to become due prior
to its stated maturity, (ii) the Parent Guarantor shall have notice or actual
knowledge of such default and (iii) either (A) the holder(s) of such
Indebtedness have exercised remedies against the Parent Guarantor (including
limiting borrowings or advances for more than fifteen (15) Business Days) or
have caused the Parent Guarantor to retain or employ a restructuring or crisis
manager or specialist (other than the Parent Guarantor’s independent public
accountants or financial advisors), or B) such default shall not have been (x)
cured or (y) temporarily waived by the applicable holder(s) of such Indebtedness
within sixty (60) days after the later of such default or the expiration of any
applicable grace period and, in any event, with respect to any waiver, such
default shall not have been permanently waived within ninety (90) days after the
later of such default or the expiration of any applicable grace period; or


                (g)      if the Borrower or the Parent Guarantor shall (i) fail
to pay its debts generally as the same shall become due, or (ii) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar official of itself or of all or a
substantial part of its property, (iii) be generally not paying its debts as
such debts become due, (iv) make a general assignment for the benefit of its
creditors, (v) commence a voluntary case under the Federal Bankruptcy Code (as
now or hereafter in effect), (vi) take any action or commence any case or
proceeding under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or any other law providing for
the relief of debtors, (including, without limitation, any Insolvency Law (as
now or hereafter in effect)), (vii) fail to contest in a timely or appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Federal Bankruptcy Code or other law, (viii) take any
action under the laws of its jurisdiction of incorporation or organization
similar to any of the foregoing, or (ix) take any corporate action for the
purpose of effecting any of the foregoing; or

                (h)      if a proceeding or case shall be commenced, without the
application or consent of the Borrower or the Parent Guarantor in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it, under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts or any other law providing for
the relief of debtors (including, without limitation, any Insolvency Law (as now
or hereafter in effect)), and such proceeding or case shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days; or if
an order for relief shall be entered in an involuntary case under the Federal
Bankruptcy Code, against the Parent Guarantor or the Borrower; or if action
under the laws of the jurisdiction of incorporation or organization of the
Parent Guarantor or any of its Subsidiaries similar to any of the foregoing
shall be taken with respect to the Borrower or any such Subsidiary and shall
continue unstayed and in effect for any period of sixty (60) days; or

                (i)      if a judgment or order for the payment of money shall
be entered against the Parent Guarantor or any of its Subsidiaries (including
the Borrower) by any court, or if a warrant of attachment or execution or
similar process shall be issued or levied against property of the Parent
Guarantor or any such Subsidiary, that in the aggregate exceeds $5,000,000 in
value and such judgment, order, warrant or process shall continue undischarged,
unsatisfied or unstayed for sixty (60) days; or

                (j)      if the Parent Guarantor or any member of the Controlled
Group shall fail to pay when due an amount or amounts aggregating in excess of
$3,000,000 that it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or if notice of intent to terminate a Plan or Plans in
a “distress situation” under Section 4041(c) of ERISA shall be filed under Title
IV of ERISA by the Parent Guarantor, any member of the Controlled Group, any
plan administrator or any combination of the foregoing; or if any of such
Persons files a notice of intent to terminate a Plan or Plans pursuant to a
“standard” termination that qualifies as such due to an agreement by the
Borrower of any member of the Controlled Group to contribute additional amounts
to such Plan or Plans; or if the PBGC shall institute proceedings under Title IV
of ERISA to terminate or to cause a trustee to be appointed to administer any
such, Plan or Plans or a proceeding shall be instituted by a fiduciary of any
such Plan or Plans against the Parent Guarantor and such proceedings shall not
have been dismissed within thirty (30) days thereafter; or if a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any such Plan or Plans must be terminated; or

                (k)      if any of the Loan Documents shall for any reason cease
to be in full force and effect in all material respects; or

                (l)      a Change of Control shall occur without the consent of
the Agent and the Majority Lenders; or

                (m)      all of the following shall have occurred: (A) a
Servicer Default shall have occurred; (B) the Agent, acting at the direction of
the Majority Lenders, shall have elected to terminate the Servicer; and (C) a
replacement servicer shall have not assumed (or have been prohibited from
assuming the obligations of the Servicer), despite the commercially reasonable
efforts of the Agent to locate and qualify a replacement Servicer, the
obligations of the Servicer within one hundred twenty (120) days thereafter; or

                (n)      the Borrower is required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended;
or

                (o)      a Class A Default Level Asset Base Deficiency continues
unremedied for thirty (30) days; or

                (p)      a default in the payment of any Agent Fees then due and
payable, and the continuation of such default for more than three (3) Business
Days after such amounts shall have become due and payable; or

                (q)      the failure of the Agent to have a first priority
perfected security interest in the Collateral (excluding Permitted Liens) for an
amount in excess of $500,000, unless cured or waived by the Agent within fifteen
(15) days; or

                (r)      the Parent Guaranty shall be repudiated by the Parent
Guarantor or otherwise terminated (except in accordance with its terms) or
rendered unenforceable prior to its scheduled expiration or termination date; or

                (s)      the Aggregate Note Principal Balance exceeds the
Maximum Asset Base on any Payment Date.

SECTION 9.      REMEDIES.

                (a)      Upon the occurrence of an Event of Default of a kind
described in Sections 8(g) and (h), any unused Commitments shall automatically
terminate and the then unpaid principal balance of, and accrued interest on, all
Notes and all other amounts then payable hereunder, if not already due, shall
immediately become and be due and payable, all without demand or notice to the
Borrower or other formalities, all of which are hereby expressly waived by the
Borrower.

                (b)      Upon the occurrence of an Event of Default which is not
of a kind described in Sections 8(g) and (h), the Agent may, with the consent of
the Majority Lenders, or shall, upon the request of the Majority Lenders, by
notice to the Borrower, terminate any unused Commitments and declare the then
unpaid principal balance of, and accrued interest on, all Notes (or any portion
thereof) and all other amounts owing to the Lenders and the Agent under this
Agreement and the other Loan Documents (or any portion thereof) to be due and
payable forthwith.

                (c)      In the event the maturity of the Credit Loan shall have
been accelerated pursuant to the foregoing Sections 9(a) or 9(b), the Borrower
will cause the Gross Lease Revenue paid from and after such time to be paid
directly to the Agent under the Security Agreement, for the benefit of the
Lenders and the Agent.

                (d)      Subject to the other limitations contained in this
Section 9 concerning the exercise of remedies, any Lender or the Agent may
proceed to protect its rights by action at law, suit in equity or by any other
appropriate measures, whether for specific performance of any covenant or
agreement contained herein or in any other Loan Document and if the then unpaid
principal balance of, and accrued interest on, all Notes (or any portion
thereof) and shall have become due, by declaration or otherwise, to proceed to
enforce the payment thereof or to enforce any other legal or equitable right of
such Person.

                (e)      Upon the consent of the Majority Lenders, the Agent
may, or, upon the request of the Majority Lenders, the Agent shall, subject in
each case to Section 13.7, proceed to enforce the rights of the Lenders and/or
the Agent, and the Lenders may direct the Agent to enforce the provisions of the
Loan Documents authorizing the sale or disposition of all or any of the property
included in the Collateral and, in its discretion, to exercise all or any of the
other legal or equitable rights or remedies which the Agent may have when the
Agent shall have become entitled to exercise remedies pursuant to the Loan
Documents.

                (f)      If the Agent shall exercise any or all available
remedies pursuant to the terms of any Loan Document, all moneys received by the
Agent from the exercise of such remedies and any other moneys at the time in the
possession of the Agent and available for distribution to the Lenders and/or the
Agent shall be applied by the Agent in the following manner:

                first, in or toward the payment of amounts owing to the Agent
(excluding any amounts payable to Fortis Capital Corp. in its capacity as a
Lender) for fees and disbursements paid or owing by the Agent to third parties
for which the Agent is entitled to reimbursement or indemnification pursuant to
this Agreement; provided, however, that the aggregate amount paid to the Agent
pursuant to this clause first shall not exceed $75,000 in any calendar year
without the prior consent of the Majority Lenders;

                second, in or toward the reimbursement of amounts expended by
each of the Lenders in accordance with the provisions of Section 13.7 of this
Agreement; and

                 third, in or toward the payment of the amounts set forth in
clause (III) of Section 2.18(b) hereof.

                (g)      This Agreement and each other Loan Document may be
enforced against the Borrower and the Parent Guarantor by the Agent as agent of
each of the Lenders, if so instructed, without the necessity of joining any or
all of them as parties in the enforcement proceedings.

                (h)      All of the amounts to be paid to the Agent by the
Borrower pursuant to Section 9(c) and all interest and other amounts accrued
thereon, shall be held as cash security in a cash collateral account (the “Cash
Collateral Account”), to be applied upon the Agent’s becoming entitled to
exercise remedies pursuant to any of the Loan Documents, for the benefit of the
Lenders and the Agent, against the Obligations in such manner as shall be
provided in Section 9(f) of this Agreement or in such other provisions of this
Agreement as may be applicable or as the Agent shall otherwise, with the consent
of the Majority Lenders, determine. The Cash Collateral Account shall be
maintained in the name of, and under the sole dominion and control of, the
Agent, and the Borrower hereby pledges to the Agent, for the benefit of the
Lenders, and grants to the Agent, for the benefit of the Lenders a security
interest in, as security for the Obligations, any such Cash Collateral Account
and all amounts from time to time held therein, including all interest and other
amounts accrued thereon.

                (i)      As a separate stipulation independent from anything
else herein contained, the Agent is hereby authorized, without notice to or any
consent of the Borrower and without prejudice to any other right or remedy which
the Agent might have from time to time or at any time or times while an Event of
Default exists, without restrictions, to debit all or any of the Cash Collateral
Account and appropriate, set-off or apply all or any part of the sums standing
to the credit thereto towards the payment or discharge of any of the Obligations
in accordance with the provisions of Section 9(f) hereof, and for the purposes
of such appropriation or application, to transfer the whole or any part of the
sums standing to the credit of the Cash Collateral Account to any of the offices
of the Agent in any country whatsoever.

                (j)      The arrangements regarding all of or any part of the
Cash Collateral Account shall not constitute a debt of the Agent due or payable
to the Borrower and, accordingly, the Borrower shall at no time be entitled to
withdraw any sum standing to its credit in the Cash Collateral Account until all
of the Obligations have been paid in full.

                (k)      The Agent shall be permitted to invest from time to
time any amounts on deposit in the Cash Collateral Account in certificates of
deposit of prime commercial banks (having a maturity of fewer than 30 days).
Upon the request of the Borrower, such amounts may be invested in other
securities issued by any commercial bank acceptable to Majority Lenders in the
ordinary course of its business; provided that all actions shall have been
taken, and all such documents in form and substance reasonably satisfactory to
the Agent, including an opinion of counsel, shall have been delivered to the
Agent as it, in its sole discretion, shall deem reasonably necessary or
advisable in order to assure the Agent that it, on behalf of the Lenders, shall
have a duly perfected, first-priority lien, charge and security interest in and
to such securities and the proceeds thereof.

SECTION 10.      NOTICE AND WAIVERS OF DEFAULT.

           Section 10.1      Notice of Default.  If any Lender shall give any
notice or take any other action in respect of a claimed Default (whether or not
constituting an Event of Default) under this Agreement, the Borrower shall
forthwith give written notice thereof to the Agent, describing the notice or
action and the nature of the claimed Default.

           Section 10.2      Waivers of Default.  Any Default or Event of
Default may be waived as provided in Section 20. The Agent shall notify the
Borrower in writing of any waiver granted hereunder. Any Default or Event of
Default so waived shall be deemed to have been cured and to be not continuing
and to not have occurred for purposes of the Loan Documents, and upon such
waiver the Borrower, and each of the Lenders shall be restored to their
respective positions prior to the existence of the Default or Event of Default,
whether or not acceleration of the maturity of the Notes shall have occurred
pursuant to Section 9. No such waiver shall extend to or affect any subsequent
or other Default or Event of Default or impair any rights consequent thereon.
Notwithstanding anything in this Section 10 to the contrary, the Agent and the
Lenders shall not be in any way obligated or required to grant any waiver and
the decision to grant any waiver shall be in the sole discretion of the Lenders.

SECTION 11.      SET OFF.

          In addition to, and not in limitation of, any rights granted by
applicable law, and regardless of the adequacy of any collateral, during the
continuance of an Event of Default, any deposits or other sums credited by or
due from any Lender to the Parent Guarantor or the Borrower may, without notice
to the Parent Guarantor or the Borrower (which is hereby expressly waived), be
set off against any and all liabilities, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter rising, of the
Parent Guarantor or the Borrower to such Lender. Each Lender agrees with the
other Lenders that if an amount to be set off is to be applied to any
Indebtedness of the Parent Guarantor or the Borrower to any such Lender, whether
Indebtedness evidenced by any of the Notes or due under this Agreement or
otherwise arising, such amount shall be applied ratably to all such indebtedness
(except to the extent not permitted by the terms of any agreement or instrument
evidencing the same). Each Lender further agrees with the other Lenders that if
such Lender shall both (a) receive from either the Parent Guarantor or the
Borrower or from any other source whatsoever, whether by voluntary payment,
exercise of the right of set-off, counterclaim, cross action, or enforcement of
any claim evidenced by the Notes, this Agreement or any other Loan Document, or
by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and (b) retain and apply to the payment of
the amounts owing with respect to the Notes or of any amounts due to any such
Lender under this Agreement or any other Loan Document any amount which is in
excess of its ratable portion of the payments received by all of the Lenders,
then such Lender shall make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution until the
amount of such excess has been exhausted, assignment of claims, subrogation or
otherwise, as shall result in each such Lender receiving in respect of its Notes
and the amounts due any such Lender under this Agreement or any other Loan
Document its ratable share of all such payments.

          Notwithstanding anything contained in this Section 11, any set-off
rights exercisable by the Agent or any Lender hereunder against the Parent
Guarantor or any of its property shall be subject to the Aggregate Maximum
Guaranteed Payment (as such term is defined in the Parent Guaranty).

SECTION 12.      SECURITY AND DISCHARGE.

                (a)      The Obligations shall be secured by the Parent Guaranty
and the Security Agreement. The execution and delivery of the Parent Guaranty
and each of the Security Documents shall constitute a condition precedent to the
execution and delivery of this Agreement.

                (b)      Full Discharge.

           (i)      Subject to Section 9 of the Security Agreement, upon payment
in full of the principal of and interest on all Notes issued hereunder and all
other amounts owing to the Agent, the Lender or to any person under this Credit
Agreement and all Commitments shall have been terminated, this Credit Agreement
and the Security Agreement shall be discharged and the security interest of the
Agent in the Containers and the Related Assets shall be terminated.


           (ii)      In connection with the discharge of this Credit Agreement
and the release of the Collateral, the Agent shall, at the expense of the
Borrower, promptly after request therefor by the Borrower, remit to the Borrower
the then remaining items of the Collateral and execute and deliver to the
Borrower or authorize the filing by the Borrower of any financing statements
prepared by the Borrower evidencing such discharge and release.


                (c)      Partial Discharge. Upon any prepayment of the Notes in
accordance with this Agreement, at the request of the Borrower, the Agent shall
remit to the Borrower appropriate documentation evidencing the partial release
of Collateral, so long as (w) the requested release would not give rise to a
Default, an Early Amortization Event, a Servicer Default or an Event of Default,
(x) the requested release would not result in either a Class A Asset Base
Deficiency or a Class B Asset Base Deficiency, (y) a Default, an Early
Amortization Event, a Servicer Default or an Event of Default is not then
continuing, and (z) the Borrower shall use no adverse selection procedures in
selecting the Collateral to be released, and the Agent shall authorize the
filing by the Borrower of any financing statements prepared by the Borrower
evidencing such partial discharge and release.

SECTION 13.      THE AGENT.

           Section 13.1      Appointment.  Each Lender hereby irrevocably
designates and appoints Fortis Capital Corp. as the Agent for such Person under
this Agreement, and each of the other Loan Documents, and each Lender hereby
irrevocably authorizes Fortis Capital Corp., as the Agent for such Lender, to
execute amendments to the Loan Documents (to the extent that such amendment has
been approved by the requisite number of Lenders in accordance with the
provisions of the Loan Documents) and to take such action on its behalf under
the provisions of the Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms thereof,
together with such other powers as are reasonably incidental thereto including,
without limitation, the receipt from a Lender and remittance to the Borrower of
any Credit Loan to be advanced by such Credit Lender in accordance with the
provisions of Section 2.1 hereof. Notwithstanding any provision to the contrary
elsewhere in this Agreement or any other Loan Document, the Agent shall not have
any duties or responsibilities except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.

           Section 13.2      Delegation of Duties.  The Agent may execute any of
its duties under this Agreement or the other Loan Documents by or through agents
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

           Section 13.3      Exculpatory Provisions.  Neither the Agent nor any
shareholders, officers, directors, employees, agents, attorneys-in-fact or
affiliates of the Agent shall be (a) liable for any action lawfully taken or
omitted to be taken in good faith by it or such Person under or in connection
with this Agreement or any other Loan Document (except for its or such Person’s
own gross negligence or willful misconduct or, in the case of the Agent, simple
negligence in the handling of money or funds received by the Agent in accordance
with the terms of the Loan Documents), or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Parent Guarantor or the Borrower or any officer thereof contained in this
Agreement or any other Loan Document, or by any party in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent under or in connection with, this Agreement or any other Loan
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Borrower or the Parent Guarantor to perform its obligations hereunder or
thereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained or conditions of, this Agreement or any Loan Document or to
inspect the properties, books or records of the Borrower. The Agent shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder, and shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct. The Agent shall not be deemed to have
fiduciary obligation to any of the Lenders.

           Section 13.4      Reliance by Agent.  The Agent shall be entitled to
rely, and shall be fully protected in relying, on any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of all counsel
(including counsel to the Borrower and/or Parent Guarantor to the extent such
counsel so comments in writing), Independent Accountants and other experts
selected by the Agent. The Agent may deem and treat the named payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent. The Agent
shall be fully justified in failing or refusing to take action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Majority Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Majority Lenders (or such other percentage
of the Lenders as required by the provisions of this Agreement), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders and all future holders of the Notes.

           Section 13.5      Notice of Default.  The Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless (i) the Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default” or (ii) an officer of the
Agent having responsibility for the transaction set forth in this Agreement
shall have actual knowledge of the occurrence of an Event of Default. In the
event that the Agent receives such a notice or otherwise obtains actual
knowledge of the existence of an Event of Default, the Agent shall give notice
thereof to the Lenders and consult with the Lenders with respect the action to
be taken. The Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Majority Lenders or such other
percentage of the Lenders as is expressly set forth in this Agreement, provided
that unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

           Section 13.6      Non-Reliance on Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Agent nor any officers,
directors, employees, agents, attorneys-in-fact or affiliates of the Agent has
made any representations or warranties to it and that no action by the Agent
hereinafter taken, including any review of the affairs of the Borrower or the
Parent Guarantor shall be deemed to constitute any representation or warranty by
the Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and credit-worthiness of the Borrower and the
Parent Guarantor and made its own decision to make its Credit Loans hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking, or directing, any action under this Agreement or any other Loan
Document, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
credit-worthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or credit-worthiness of the Borrower
which may come into the possession of the Agent or any officers, directors,
employees, agents, attorneys-in-fact or affiliates of the Agent.

           Section 13.7      Indemnification.

                (a)      Each of the Lenders (or, in the case of a Conduit
Lender, its managing agent) agrees to indemnify the Agent in its capacity as
such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the principal
balances of their respective Notes on the date on which indemnification is
sought under this Section, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Notes) be
imposed on, incurred by or asserted against the Agent (including any Lender) in
any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein, and the transactions contemplated hereby
or thereby or any action taken or omitted by the Agent under or in connection
with any of the foregoing, provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct or, in the case of the
handling of money or funds received by the Agent in accordance with the terms of
the Loan Documents, simple negligence. The agreements in this subsection shall
survive the payment of the Notes and all other amounts payable hereunder.

                (b)      The Agent shall not be required to expend any of its
own money to make up the full amount of any Credit Loan requested by the
Borrower hereunder, or otherwise or incur any expense as a consequence of the
failure of any Lender to make available to the Agent any Credit Loan which the
Lenders have become obliged to make hereunder. If such a failure should occur
and the Agent shall nevertheless have advanced money of its own or incur expense
in order to make up the full amount of any such Credit Loan, it shall be deemed
to have done so at the request of any Lender, which is in default, unless such
Lender shall have previously notified the Agent that it should not make such an
advance or incur such an expense to make good such failure, and in the absence
of such prior notice, such Lender shall be obliged to pay to the Agent on demand
the amount expended by the Agent out of its own funds plus any costs incurred by
the Agent to carry such funds while such Lender is in default to the Agent
hereunder, all of which shall constitute a loan by the Agent to such Lender
which shall bear interest from the date of the advance by the Agent at its cost
of funds plus the Class A Applicable Margin or Class B Applicable Margin, as the
case may be, from day to day on the Credit Loan with respect to which the
advance or expenditure was made. During the continuance of any such default as
between the Agent and such Lender, and notwithstanding anything elsewhere herein
to the contrary expressed or implied, the principal amount of indebtedness in
respect of Credit Loans made by such Lender in default shall be deemed to be
reduced, so long as the default continues, by the amount not remitted by it to
the Agent to make up such Lender’s share of the amount of such Credit Loan and
such principal amount and interest thereon shall be deemed assigned to and
collectible by the Agent for its own account for application against the amount
of its claim under the preceding sentence.

                (c)      In the event that the Agent does not receive from any
Lender a payment which such Lender is required by the terms hereof to make to
the Agent and the Agent has made the amount thereof available to the Borrower,
as the intended recipient thereof, if the Borrower repays the Agent the amount
made available to it, the Borrower shall be subrogated to the Agent’s right to
recover such amount from any Lender which failed to make such required payment.

           Section 13.8      Failure to Act.   Except for action expressly
required of the Agent hereunder, the Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 13.7 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

           Section 13.9      The Agent in Its Individual Capacity. The Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower, and its Affiliates as though Fortis
Capital Corp. were not the Agent hereunder and Fortis Capital Corp. (any such
successor) and its Affiliates may accept fees and other consideration from the
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders. With respect to its Credit Loans
made or renewed by it, and any Note issued to it, the Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Agent, and the terms “Lender” and “Lenders” shall
include the Agent in its individual capacity.

           Section 13.10      Successor Agent.

                (a)      The Person serving as the Agent under this Agreement
and the other Loan Documents may voluntarily resign as Agent upon thirty (30)
days’ notice to the Lenders and the Borrower, or shall resign upon the written
request of the Majority Lenders (which, for this purpose, shall exclude any
Credit Loans owing by the Borrower to the Agent or any of its Affiliates) if the
Agent has failed to comply with the terms of this Agreement, with such written
request also being provided to the Borrower. If the Agent shall resign as Agent
under this Agreement, then the Majority Lenders shall appoint from among the
Lenders a successor agent which successor agent, whereupon such successor agent
shall succeed to the rights, powers and duties of the resigning Agent, and the
term “Agent” shall mean such successor agent effective upon its appointment, and
the former Agent’s rights, powers and duties as Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement, or any holders of the Notes. If a successor
Agent is not appointed before the end of such thirty (30) day notice period, the
resigning Agent shall continue to serve as Agent hereunder for a limited period
of time (not to exceed 15 days) beyond such thirty (30) day notice period;
provided that (i) the Borrower and the Lenders diligently attempt to identify
and appoint a successor Agent and (ii) after the expiration of such thirty (30)
day period, the Agent may petition a court of competent jurisdiction to appoint
a successor agent from among the existing Lenders willing to serve in such
capacity. No resignation of an Agent shall become effective until such time as
(i) a successor Agent has been appointed and (ii) the retiring Agent shall have
assigned to the successor Agent all of its interest in the Collateral. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
13 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was the Agent under this Agreement.

                (b)      So long as both the Class A Notes and the Class B Notes
remain unpaid, the Person serving as the Agent under this Agreement and the
other Loan Documents shall, at the written request of Class A Lenders
representing more than fifty percent (50%) of the Aggregate Class A Note
Principal Balance, resign as the Agent solely with respect to the Class A
Lenders. Thereafter, Class A Lenders representing more than fifty percent (50%)
of the then Aggregate Class A Note Principal Balance may appoint a different
existing Class A Lender (that is not then fulfilling the role of the Agent) to
act as the representative solely of the Class A Lenders. Upon such appointment,
such Person shall act as the representative of the Class A Lenders and shall be
entitled to the protections afforded to the Agent pursuant to Section 13.

           Section 13.11      Exercise of Remedies Under Security Documents.
  Unless the Agent shall have determined that immediate action is desirable in
order to protect the interests of the Lenders, the Agent shall consult with the
Lenders before exercising any remedies under the Security Documents and shall
(subject to receiving indemnification pursuant to Section 13.7) take such
actions with respect thereto as shall be reasonably directed by the Majority
Lenders.

           Section 13.12      Standard of Care.

          In performing its duties and functions hereunder, the Agent will
exercise the same degree of care which it normally exercises in making and
handling loans in which it alone is interested, but it does not assume further
responsibility.

           Section 13.13      Dealing with the Lenders.

                (a)      The Agent may at all times deal solely with the several
Lenders for all purposes of this Agreement and the protection, enforcement and
collection of the Notes, including the acceptance and reliance upon any
certificate, consent or other document of such Lenders and the division of
payments in accordance with the terms of this Agreement, notwithstanding
possession by the Agent of actual knowledge that any Lender has sold a
participation in Credit Loans made or to be made by it hereunder to another
Person.

                (b)      Promptly upon receipt thereof (or, such other time as
shall be set forth in this Agreement or the other Loan Documents), the Agent
shall send to each Lender a copy of all financial statements, certificates,
notices or other reports delivered to the Agent pursuant to the terms of the
Loan Documents.

           Section 13.14      Duties Not to be Increased.

          The duties and liabilities of the Agent shall not be increased without
the written consent of the Agent.

           Section 13.15      Performance of Obligations.

          The Agent agrees to perform its obligations set forth in the Servicing
Agreement in accordance with the terms thereof.

           Section 13.16      Appointment of a Separate Agent.

          So long as an Event of Default shall have occurred and then be
continuing, Class A Lenders representing more than fifty percent (50%) of the
then Aggregate Class A Note Principal Balance may appoint an existing Class A
Lender (that is not then fulfilling the role of the Agent) to act as the
representative solely of the Class A Lenders. Upon such appointment, such
representative (and not the Agent) shall act as the representative of the Class
A Lenders and shall be entitled to the protections afforded to the Agent
pursuant to Section 13.

SECTION 14.      EXPENSES AND INDEMNITIES.

                (a)      Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to pay: (a) the cost of producing and
reproducing this Agreement and other instruments mentioned herein; (b) the
reasonable fees, expenses and disbursements of the Agent and its counsel (as
well as any outside counsel for the Lenders) incurred in connection with the
preparation, negotiation and closing of this Agreement and other instruments
mentioned herein, each funding hereunder, and all amendments, modifications,
approvals, consents or waivers hereto, thereto, hereunder or thereunder, and (c)
all reasonable out-of-pocket expenses (including attorneys’ fees and costs)
incurred by the Agent and by each Lender in connection with (i) the enforcement
of this Agreement, the Loan Documents and the Notes against the Borrower and/or
the Parent Guarantor or the administration thereof after the occurrence and
during the continuance of a Default or Event of Default, and (ii) in connection
with any workout, amendment, modification, approval, consent or waiver requested
by the Borrower or Parent Guarantor, litigation, proceeding or dispute (other
than one between two or more Lenders and other than one in which the Borrower
commences proceedings against the Lenders or any Lender and prevails therein),
whether arising hereunder or otherwise, in any way related to the Agent’s or any
Lender’s relationship with the Borrower hereunder. The amount of all such
expenses shall, if not paid within 30 days of receipt of invoice, until paid,
bear interest at the rate applicable to principal hereunder (including any
Default Rate) and be an obligation secured by any collateral. After the
occurrence and during the continuance of an Event of Default, the Borrower shall
pay the costs of any field audit examinations that the Agent or any Lender may
conduct in its discretion; provided, however, that the Agent, each Lender and
their duly authorized representatives, attorneys and accountants shall use
reasonable commercial efforts to share information with one another and
otherwise cooperate with on another to limit the number of audits per annum and
minimize the expenses incurred by the Servicer in connection with any audits or
inspections hereunder.

                (b)      The Borrower further agrees to indemnify and hold
harmless the Indemnified Parties from and against any and all damages, losses,
settlement payments, obligations, liabilities, claims, actions or causes of
action, and reasonable costs and expenses incurred, suffered, sustained or
required to be paid by an Indemnified Party by reason of, or resulting from the
use of the proceeds of any Credit Loan or any litigation, proceeding, claim or
dispute commenced or threatened against the Agent, or any Lender arising out of
the transactions contemplated by this Agreement or any other Loan Document
unless such damages, losses, settlement payments, obligations or liabilities
were caused by the gross negligence or willful misconduct of such Indemnified
Party. In any investigation, proceeding or litigation, or the preparation
therefor, the Agent and each Lender shall be entitled to select its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel. The covenants of this Section
14 shall survive payment or satisfaction of payment of amounts owing with
respect to the Notes.

                (c)      Each of the Parent Guarantor and the Borrower hereby
expressly acknowledges that it has been, and will continue to be, solely
responsible (and without reliance in any way on the Agent or any Lender) for all
tax planning and all consequences associated with, or that in any way result
from, the transactions described in this Agreement and the other Loan Documents,
and that it has been advised by independent professional advisors of its
choosing as to such structure and consequences. Without limiting the foregoing,
each of the Borrower and the Parent Guarantor, on a joint and several basis,
agree to indemnify and hold harmless each of the Indemnified Parties from and
against any and all damages, losses, settlement payments, obligations,
liabilities, claims, actions or causes of action, and reasonable costs and
expenses incurred, suffered, sustained or required to be paid by an Indemnified
Party by reason of or resulting from any litigation, proceeding, claim or
dispute commenced or threatened against such Indemnified Party arising out of
the transactions contemplated by this Agreement and the other Loan Documents;
provided, however, that nothing in this Section 14(c) shall be interpreted to
provide any recourse to the Parent Guarantor for the credit risk of the lessees
under the Leases beyond that level of recourse set forth in the Parent Guaranty.

SECTION 15.      SURVIVAL OF COVENANTS, ETC.

          All covenants, agreements, representations and warranties made herein,
in the other Loan Documents and in any certificates or other papers delivered by
or on behalf of the Borrower and the Parent Guarantor, pursuant hereto shall
survive the making by each Lender of Credit Loans, as herein contemplated and
shall continue in full force and effect so long as amount due under this
Agreement or the Notes remains outstanding and unpaid. Notwithstanding anything
in this Agreement or implied by law to the contrary, the indemnification
agreements of the Borrower set forth in Section 2 of this Agreement shall
survive the payment of amounts due under this Agreement or the Notes. All
statements of fact relating to the Borrower contained in any certificate or
other paper delivered to the Agent or to any Lender at any time after the date
hereof by or on behalf of the Borrower pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower and the Parent Guarantor hereunder.

SECTION 16.      PARTIES IN INTEREST; SUCCESSORS AND ASSIGNS.

                (a)      Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Parent Guarantor, and the Servicer, or the Lenders
and the Agent shall bind and inure to the benefit of their respective successors
and assigns.

                (b)      Any Lender may (i) assign to (A) in the case of a
Conduit Lender, its Credit Support Party so long as such Credit Support Party is
not a Competitor or a Prohibited Institution, or (B) one or more Affiliates of
the Lender all or a portion, or (ii) assign to one or more other assignees that
is neither a Competitor or a Prohibited Institution (each, an “Assignee”) all or
a portion (not less than $15,000,000 original principal amount, or if less than
$15,000,000, such Lender’s entire Credit Loan), in each case, of its interests,
rights and obligations under this Agreement and the other Loan Documents,
including all or a portion of such Lender’s Credit Loan(s), at the time made by
or owing to it, provided that (i) except in the case of an assignment by a
Conduit Lender to its Credit Support Party, the parties to each such assignment
shall execute and deliver to the Agent an instrument of assignment and
acceptance substantially in the form of Exhibit I (an Assignment and
Acceptance); (ii) such assignment shall not result in the incurrence of
increased costs, expenses or taxes that are otherwise reimbursable by the
Borrower in accordance with the terms of the Loan Documents; and (iii) after
giving effect to such assignment the assigning Lender shall retain (if it
retains any portion) a minimum of $15,000,000 original principal amount of its
interests, rights, and obligations under this Agreement and the other Loan
Documents. Upon acceptance and recording in the Register pursuant to paragraph
(d) of this Section 16, from and after the effective date specified in each
Assignment and Acceptance: (i) the Assignee (if not already a Lender hereunder)
shall be a party hereto and, to the extent provided in such Assignment and
Acceptance, have the same rights and obligations as a Lender under this
Agreement, and the terms “Lender” and “Lenders” thereafter shall include such
Assignee, and (ii) the assigning Lender shall be released from any future
obligations under this Agreement with respect to the interest assigned, provided
that in the case of an Assignment and Acceptance covering all or the remaining
portion of a Lender’s rights and obligations under this Agreement, such Lender
shall continue to be entitled to the benefits of the indemnification provisions
of Sections 2 and 14 hereof, as well as to any fees or amounts accrued for its
account hereunder and not yet paid and shall continue to be responsible for
obligations and liabilities incurred prior to such assignment. The Borrower
shall upon request of the Assignee and delivery of the assigning Lender’s Note
execute new Notes in appropriate denominations and class to evidence the Credit
Loans after an assignment and shall deliver such new Notes to the Assignee and
the assigning Lender (to the extent it retains any portion of the Credit Loans)
in exchange for the return of the Notes that previously evidenced such Credit
Loans.

                (c)      [Section intentionally omitted]

                (d)      The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Assignees, and the principal amount of the Credit Loans owing
to each Assignee from time to time (the Register). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrower, each
Lender, and any Assignees may treat each person whose name is recorded in the
Register as an Assignee for all purposes of this Agreement. The Register shall
be available for inspection by the Borrower, the Parent Guarantor, the Lenders,
and any Assignee, at any reasonable time upon reasonable prior notice.

                (e)      If, pursuant to this Section 16, any interest in this
Agreement is assigned to any Assignee that is not incorporated or organized
under the laws of the United States or a state thereof, such Assignee shall
agree that, if requested in writing by the Borrower or the Agent, it shall
deliver to the Borrower and the Agent: (i) two valid, duly completed copies of
United States Internal Revenue Service (IRS) Form W-8BEN or W-8ECI or 4224 or
successor applicable form, as the case may be, certifying in each case that such
Assignee is entitled to receive payments made under this Agreement and the Notes
without deduction or withholding of any United States federal income taxes, and
(ii) a valid, duly completed IRS Form W-8BEN or W-8ECI or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding tax. Each Assignee which delivers to the Agent a Form W-8BEN or
W-8ECI pursuant to the preceding sentence further undertakes to deliver to the
Borrower and the Agent two copies of the Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from
withholding tax or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the Agent, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower or the Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Assignee is entitled to receive payments made under this Agreement and the
Notes without deduction or withholding of any United States federal income
taxes, unless any change in treaty, law or regulation or official interpretation
thereof has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Assignee from duly completing and delivering any such letter or
form with respect to it and such Assignee advises the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax, and in the case of a Form W-8BEN or W-8ECI,
establishing an exemption from United States backup withholding tax.

                (f)      Each Lender may sell to one or more Persons, so long as
such Person is not a Competitor or a Prohibited Institution (each, a
Participant) a participation of such Lender’s interests, rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
the Credit Loan(s)), provided that: (i) such Lender shall remain solely
responsible for the performance of its obligations under this Agreement, (ii)
such Participant shall be entitled to the benefit of the indemnification and
cost protection provisions in Section 2 and, if the Borrower shall have been
notified by the Participant that it is a Participant, the right to set off
contained in Section 11; and (iii) the Borrower, the Agent and the Lenders shall
continue to deal solely and directly with such selling Lender in connection with
its rights and obligations under this Agreement. All amounts payable by the
Borrower hereunder shall be determined as if that Lender had not sold such
participation. At any time or from time to time, upon written request to a
Lender by the Borrower, such Lender shall provide the Borrower a written
statement of whether it has sold any participation in its interests, rights and
obligations hereunder and, if so, the amount of such participation sold and the
identity of the purchaser or purchasers.

                (g)      Notwithstanding anything else to the contrary contained
herein, no participation or assignment shall, without the consent of the
Borrower, require the Borrower to (i) register or qualify the Credit Loans, the
Notes or any assignments thereof or participation therein under the Securities
Act of 1933, as amended, or the Blue Sky law of any state or (ii) indemnify any
Assignee or Participant against (or protect, defend or keep any such Person
harmless from) any indemnification or cost protection claim pursuant to the
provisions of Sections 2.8, 2.9, 2.16, 2.17 or 14 in excess of the amount that
would have been payable by the Borrower had the assignment or participation, as
the case may be, not occurred.

                (h)      The Borrower shall not assign, transfer or delegate any
of its rights and duties under this Agreement and the other Loan Documents. Any
purported assignment, transfer or delegation in violation of the prior sentence
shall be null and void.

                (i)      Any Lender, Assignee or Participant may at any time
pledge or assign all or any portion of its rights under this Agreement to a
Federal Reserve Bank.

                (j)      No Lender may assign, or sell a participation interest
in, any of its rights under this Agreement, the Notes, or any other Loan
Document to the Borrower or any of the Borrower’s Affiliates or to any
Prohibited Institution.

SECTION 17.      NOTICES, ETC.

          Except as otherwise expressly provided herein, all notices and other
communications made or required to be given pursuant to this Agreement, the
Notes, the Security Agreement, Parent Guaranty, the Performance Guaranty or the
Pledge Agreement must be in writing shall be deemed to have been given: when
delivered by hand, two Business Days after being properly deposited in the mails
postage prepaid, when sent by telex, answer-back received, or fax transmission,
or the next Business Day after being delivered to the telegraph company or
overnight courier, addressed to such party at its address indicated below (or at
such other address as any party may from time to time specify by notice to the
other parties):

  (a) If to the Borrower, at:  

c/o Interpool Limited
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


  (b) If to the Agent, at:  

Fortis Capital Corp.
Two Embarcadero Center
Suite 1330
San Francisco, CA
Attention: Mr. Menno van Lacum
Telephone: (415) 283-3042
Facsimile: (415) 283-3046


  With a copy to:  

Fortis Capital Corp.
Loan Syndications/Agency
520 Madison Avenue
New York, NY 10022
Attention: Ms. Gloria Beloti-Fields
                   Assistant Vice President
Telephone: (212) 340-5455
Facsimile: (212) 340-5450


(c) If to the Lenders, at the addresses set forth below their signature lines on
this Agreement; and


(d) If to the Parent Guarantor, at: Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Attention: Chief Financial Officer
Telephone: (609) 452-8900
Facsimile: (609) 452-8211


SECTION 18.      MISCELLANEOUS.

          This Agreement and the Notes shall be deemed to be contracts under the
laws of the State of New York and shall for all purposes be construed in
accordance with and governed by the laws of said State (including Section 5-1401
and 5-1402 of the General Obligations Law, but otherwise without giving effect
to any conflicts of laws provisions contained therein). The rights and remedies
herein expressed are cumulative and not exclusive of any other rights which the
Agent or any Lender would otherwise have. Any instrument required by any of the
provisions hereof to be in the form annexed hereto as an exhibit shall be
substantially in such form, with such changes therefrom, if any, as may be
approved by the Agent and the Borrower. The invalidity or unenforceability of
any one or more phrases, clauses or sections of this Agreement shall not affect
the validity or enforceability of the remaining portions of it. The captions in
this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

SECTION 19.      ENTIRE AGREEMENT, ETC.

          This Agreement, together with the other Loan Documents, expresses the
entire understanding of the parties with respect to the transactions
contemplated hereby. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally or in writing, except as provided in
Section 20.

SECTION 20.      CONSENTS, AMENDMENTS, WAIVERS, ETC.

          No amendment or waiver of any provision of this Agreement, the Class A
Notes, the Class B Notes or any other Loan Document, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Agent, the Majority Lenders and
Borrower, and such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Notwithstanding the
foregoing, no amendment, waiver or consent shall, without the prior written
consent of each Lender affected thereby, do any of the following: (i) waive any
of the conditions specified in Sections 4 or 5, or any Events of Default set
forth in Sections 8(g) or (h); (ii) subject any of the Lenders to any additional
Obligations including, without limitation, obligating any Lender to restore its
Commitment to make additional Credit Loans following the termination of its
Commitment after the occurrence of either an Event of Default or any Early
Amortization Event; (iii) reduce the principal of or interest owing on any Note,
or any fees or other amounts payable hereunder; (iv) postpone any date fixed for
any payment in respect of, or waive any default in the payment of any, principal
of or interest on any Credit Loans or any fees or other amounts payable
hereunder, (v) change the number of Lenders which shall be required for the
Lenders, or any of them, to take any action hereunder; (vi) amend any of Section
2.5, Section 2.7(b), Section 2.7(c), the subordination provisions set forth in
Section 2.11 hereof, the relative payment priorities of amounts payable to the
Class A Lenders and the Class B Lenders pursuant to Section 2.18 hereof, Section
16(h) or this Section 20, (vii) amend the definition of any of the terms
“Majority Lenders”, “Fair Market Value”, “Net Book Value”, “Finance Lease
Value”, “Eligible Container”, “Eligible Lease”, “Conversion Date”, “Refinancing
Event” or any defined term used in any of the foregoing definitions; (viii)
release all or any substantial part of the Collateral from the Lien of the
Security Agreement except in accordance with the provisions of Section 7.12
hereof; (ix) release either the Borrower or the Parent Guarantor from its
obligations hereunder or under any of the other Loan Documents; or (xi) permit
the creation of any Lien on the Collateral ranking prior to, or on parity with,
the Lien created by the Security Agreement. Notwithstanding the foregoing only
the prior written consent of the Agent shall be necessary for the approval of
Key Officers. In addition, no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required to take such
action, affect the rights or duties of the Agent under this Agreement or any
other Loan Document.

SECTION 21.      WAIVER OF JURY TRIAL.

          THE AGENT, THE LENDERS, THE BORROWER, AND THE PARENT GUARANTOR AGREE
THAT NEITHER OF THEM NOR ANY ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL
IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR
ARISING OUT OF, THIS AGREEMENT, ANY LOAN DOCUMENT, ANY COLLATERAL OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY
DISCUSSED BY THE AGENT, THE LENDERS, THE BORROWER, AND THE PARENT GUARANTOR, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NEITHER THE AGENT, ANY
LENDER, THE BORROWER, NOR THE PARENT GUARANTOR HAS AGREED WITH OR REPRESENTED TO
ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY ENFORCED
IN ALL INSTANCES.

SECTION 22.      SUBMISSION TO JURISDICTION; WAIVERS.

          THE BORROWER AND THE PARENT GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

                (a)      SUBMIT FOR THEMSELVES AND THEIR PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITUATED IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

                (b)      CONSENT THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS, AND WAIVE ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREE NOT TO
PLEAD OR CLAIM THE SAME;

                (c)      WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS UPON EACH
OF THEM AND AGREE THAT ALL SUCH SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE
BORROWER OR THE PARENT GUARANTOR AT THEIR ADDRESSES SET FORTH IN SECTION 17 OR
AT SUCH OTHER ADDRESS OF WHICH THE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT OR THREE BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN
POSTED TO THE BORROWER’S AND THE PARENT GUARANTOR’S ADDRESS AS SET FORTH IN
SECTION 17;

                (d)      WAIVE ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY
ANY COURT PRIOR TO ALLOWING THE AGENT TO EXERCISE ANY REMEDIES SET FORTH HEREIN
OR IN ANY OF THE OTHER LOAN DOCUMENTS;

                (e)      AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT OR
OTHERWISE AFFECT THE RIGHT OF THE AGENT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR THE PARENT GUARANTOR OR THEIR PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS;

                (f)      THE BORROWER APPOINTS AND DESIGNATES INTERPOOL, INC.,
HAVING AN ADDRESS AT 633 THIRD AVENUE, 27TH FLOOR, NEW YORK, NEW YORK 10017, ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT FOR THE LIMITED
PURPOSE OF ACCEPTING SERVICING OF LEGAL PROCESS AND THE BORROWER AGREES THAT
SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH
PROCESS ON THE BORROWER.

SECTION 23.      ACKNOWLEDGEMENTS.

          The Borrower and the Parent Guarantor hereby acknowledges that:

                (a)      it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents;

                (b)      no Lender has any fiduciary relationship with or
fiduciary duty to the Borrower and/or the Parent Guarantor arising out of or in
connection with this Agreement or any of the other documents, and the
relationship between the Lender, the Borrower, and the Parent Guarantor in
connection herewith or therewith is solely that of debtor and creditor; and

                (c)      no joint venture is created hereby or by any other
documents or otherwise exists by virtue of the transactions contemplated hereby
between the Borrower, the Parent Guarantor, and the Lender.

SECTION 24.      CONFIDENTIALITY.

          The confidentiality provisions of Section 16 of the Parent Guaranty
are hereby incorporated by reference mutatis mutandis. Notwithstanding anything
to the contrary herein, no limitation is imposed with respect to disclosure of
the tax treatment and tax structure of the transactions contemplated hereby.

SECTION 25.      CERTAIN SPECIAL PROVISIONS.

          In the ease of any Lender which is a commercial paper conduit and
executes this Agreement in such capacity (each, a “Conduit Lender”), the
following special provisions shall apply:

           (A)  No claim arising out of or relating to this Agreement or any
related document, agreement or understanding (collectively, the “Operative
Documents”) or any of the matters contemplated by any thereof shall be had
against the Conduit Lender, nor shall the Conduit Lender have any liability or
obligation under any Operative Document or any of the matters contemplated by
any thereof or in respect of any thereof, except solely to the extent of Excess
Funds, and to the extent not paid from Excess Funds and any obligation of
Conduit Lender shall be deemed no longer outstanding. “Excess Funds” shall mean
all available funds of the Conduit Lender which are in excess of such portion of
those funds as are needed to pay and discharge in full at maturity all of its
debts, duties, liabilities and obligations, including, without limitation, all
commercial paper, due or to become due within 368 days from the date of the
latest maturing commercial paper issued or to be issued by it. In determining
the liability of Conduit Lender in respect of any obligation (“Subject
Obligation”) other than the face value of the Commercial Paper, Conduit Lender
is expressly agreed to have no liability of any kind with respect to any such
obligation (and any such obligation shall constitute a “claim” for purposes of
the United States Bankruptcy Code and any analogous law, domestic or foreign as
now or hereafter in effect) except solely to the extent that the Conduit Lender
has Excess Funds which pursuant to its program collateral agreement are
available to satisfy such obligations.

           (B)  Each party hereto further irrevocably agrees that it will not
initiate against a Conduit Lender, or join with others in initiating against a
Conduit Lender, any bankruptcy, insolvency, reorganization or analogous
proceeding under any law, domestic or foreign as now or hereafter in effect
until the 368th day following the payment in full at the maturity thereof of all
Commercial Paper issued or to be issued by Conduit Lender and of all its other
debts, duties, liabilities and obligations.

           (C)  No recourse shall be had for the payment of any amount owing in
respect of any obligation of, or claim against, the Conduit Lender arising out
of or based upon any Operative Document against J H Management Corporation or
against any stockholder, employee, officer, director or incorporator of the
Conduit Lender or J H Management Corporation; provided, however, that the
foregoing shall not relieve any such Person or entity from any liability they
might otherwise have arising from his, her or its willful misconduct or
intentional misrepresentation.

           (D)  Except as set forth in Section 16(b), 16(f) or 16(g) hereof, no
provision hereof or of any other Operative Document shall restrict in any way
the ability of the Conduit Lender to transfer its Loans to any Credit Support
Party. “Credit Support Party” means any Person providing pursuant to any
liquidity, asset purchase or other contractual obligation (each, a “Credit
Support Agreement”) liquidity, credit or cash collateral support in respect of
the commercial paper issued by the Conduit Lender to fund its Loans.

           (E)  Any action which may be taken by, or notice given by or to, such
Conduit Lender under any of the Operative Documents shall be sufficient and
effective if taken by, or given by or to, the managing agent (the “Managing
Agent”) in respect of such Conduit Lender executing this Agreement as such.

SECTION 26.      DOLLAR DENOMINATED TRANSACTION.

          The parties hereto (A) acknowledge that the matters contemplated by
this Agreement are part of an international financing transaction and (B) hereby
agree that (i) specification and payment of Dollars is of the essence, (ii)
Dollars shall be the currency of account in the case of all obligations under
this Agreement and the other Loan Documents unless otherwise expressly provided
herein or therein, (iii) the payment obligations of the parties under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in a currency or in a place other than that specified with respect to such
obligations, whether pursuant to a judgment or otherwise, except to the extent
actually received by the Person entitled thereto and converted into Dollars by
such Person (it being understood and agreed that, if any transaction party shall
so receive an amount in a currency other than Dollars, it shall (A) if it is not
the Person entitled to receive payment, promptly return the same (in the
currency in which received) to the Person from whom it was received or (B) if it
is the Person entitled to receive payment, either, in its sole discretion, (x)
promptly return the same (in the currency in which received) to the Person from
whom it was received or (y) subject to reasonable commercial practices, promptly
cause the conversion of the same into Dollars), (iv) to the extent that the
amount so paid on prompt conversion to Dollars under normal commercial practices
does not yield the requisite amount of Dollars, the obligee of such payment
shall have a separate cause of action against the party obligated to make the
relevant payment for the additional amount necessary to yield the amount due and
owing under this Agreement and the other Loan Documents, (v) if, for the purpose
of obtaining a judgment in any court with respect to any obligation under this
Agreement and the other Loan Documents, it shall be necessary to convert to any
other currency any amount in Dollars due thereunder and a change shall occur
between the rate of exchange applied in making such conversion and the rate of
exchange prevailing on the date of payment of such judgment, the obligor in
respect of such obligation will pay such additional amounts (if any) as may be
necessary to insure that the amount paid on the date of payment is the amount in
such other currency which, when converted into Dollars and transferred to New
York City, New York, in accordance with normal banking procedures, will result
in realization of the amount then due in Dollars and (vi) any amount due under
this paragraph shall be due as a separate debt and shall not be affected by or
merged into any judgment being obtained for any other sum due under or in
respect of this Agreement and the other Loan Documents.

SECTION 27.      LIMITATION ON DAMAGES.

          The parties hereto agree that in the event of any legal or arbitral
action, suit or proceeding arising out of or relating to the Loan Documents, the
Commitments, the Collateral, the use or contemplated use of proceeds of any
Credit Loan, the relationship of the Borrower, the Parent Guarantor, the Agent,
and the Lenders under the Loan Documents or any transaction contemplated by the
Loan Documents, the prevailing party or parties shall not be entitled to an
award of incidental, consequential or punitive damages; provided, however, that
in no event shall attorneys’ fees and expenses be considered incidental,
consequential or punitive damages for purposes of this Section 28.

SECTION 28.      MARCH 15, 2005 CREDIT AGREEMENT.

          Each of the Lenders, the Agent, and the Parent Guarantor acknowledges
that the Third Amended and Restated Credit Agreement, dated as of March 15, 2005
among the Lenders, the Agent, the Parent Guarantor and Interpool Container
Funding, SRL (the “March 15, 2005 Credit Agreement”), is being prepaid in full
and that the Commitments (as such term is defined in the March 15,2005 Credit
Agreement) thereunder are being terminated on the initial Funding Date under
this Agreement, and each of the Lenders hereby waives the notice requirement set
forth in Section 2.7(a) of the March 15, 2005 Credit Agreement.

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duty authorized officers as of the day and year first written
above.

Borrower:
INTERPOOL CONTAINER FUNDING II, SRL


By:                                        
        Name:
        Title:



Agent:
FORTIS CAPITAL CORP.,
as Agent

By:                                        
        Name:
        Title:

By:                                        
        Name:
        Title:


Parent Guarantor:
INTERPOOL, INC.


By:                                        
        Name:
        Title:



Class A Lenders:
FORTIS CAPITAL CORP.


By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: Two Embarcadero Center
                  Suite 1330
                  San Francisco, CA 94111
Attention: Mr. Menno van Lacum
Telephone: (415) 283-3042
Facsimile: (415) 283-3046

With a copy to:

Fortis Capital Corp.
Loan Syndications/Agency
520 Madison Avenue
New York, NY 10022
Attention: Ms. Gloria Beloti-Fields
                  Assistant Vice President
Telephone: (212) 340-5455
Facsimile: (212) 340-5450


SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH

By:                                        
        Name:
        Title:


Address: Société Générale
                  1221 Ave. of the Americas, 7th Floor
                  New York, NY 10020
Attention: Todd Kendall
Telephone: 212-278-7257
Facsimile: 212-278-7320


HSH NORDBANK AG, NEW YORK BRANCH

By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: Logistics & Infrastructure Finance
                  230 Park Avenue, 32nd Floor
                  New York, NY 10169
Attention: Hari Raghavan; Linh Duong
Telephone: 212-407-6072
Facsimile: 212-407-6033


WESTLB AG, NEW YORK BRANCH


By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: 1211 Avenue of the Americas
                  New York, NY 10036
Attention: Amir Oren
Telephone: 212-852-6165
Facsimile: 212-597-1106


GOTHAM FUNDING CORPORATION


By:                                        
        Name:
        Title:


Address: c/o The Bank of Tokyo-Mitsubishi, Ltd.,
                  New York Branch
                  1251 Avenue of the Americas
                  New York, NY 10020 Attention: Securitization Department (Chris
Pohl)
Telephone: 212-782-4911
Facsimile: 212-782-6448


CRÉDIT INDUSTRIEL ET COMMERCIAL,
NEW YORK BRANCH


By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: 520 Madison Avenue, 37th Floor
                   New York, NY 10022
Attention: Adrienne Molloy
Telephone: 212-715-4605
Facsimile: 212-715-4535


CALYON NEW YORK BRANCH


By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: 1301 Avenue of the Americas
                   New York, NY 10019
Attention: Michael Madnick
Telephone: 212-261-7866
Facsimile: 212-459-3179


Class B Lenders:
FORTIS CAPITAL CORP.


By:                                        
        Name:
        Title:


By:                                        
        Name:
        Title:


Address: Two Embarcadero Center
                   Suite 1330
                   San Francisco, CA 94111
Attention: Mr. Menno van Lacum
Telephone: (415) 283-3042
Facsimile: (415) 283-3046


With a copy to:


Fortis Capital Corp.
Loan Syndications/Agency
520 Madison Avenue
New York, NY 10022
Attention: Ms. Gloria Beloti-Fields
                  Assistant Vice President
Telephone: (212) 340-5455
Facsimile: (212) 340-5450
